 PRATT TOWERS, INC. 1Pratt Towers, Inc. and Lawrence Folkes and Keith Robinson and Local 32B-32J, Service Employees International Union, AFLŒCIO.  Cases 29ŒCAŒ22657, 29ŒCAŒ22660, and 29ŒCAŒ22666 September 30, 2002 DECISION AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT On September 27, 2000, Administrative Law Judge Jesse Kleiman issued the attached decision, and on Octo-ber 19, 2000, he issued an Errata to his decision.  The Respondent filed exceptions, a supporting brief, and a reply brief.  The General Counsel filed an answering brief. The National Labor Relations Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, find-ings,1 and conclusions, as explained below, and to adopt the recommended Order as modified and set forth in full below. The primary issue raised by the Respondent™s excep-tions is whether the judge correctly found that it violated Section 8(a)(3) and (1) of the Act by refusing to reinstate its six striking employees unless they abandoned their support for the Union.  The Respondent argues, inter alia, that it was not obligated to reinstate the employees be-cause the strike was illegal from its inception and be-cause the strikers engaged in misconduct.  We agree with the Respondent that the strikers in this case forfeited the special Laidlaw2 reinstatement rights of strikers because they engaged in an unprotected strike.3  Nonetheless, for the reasons stated below, we conclude that the Respon-dent violated Section 8(a)(3) and (1) of the Act by indi-cating its willingness to hire these employees on conclu-sion of the strike and then unlawfully conditioning that employment on the former strikers™ abandonment of the Union as their collective-bargaining representative.4                                                                                                                                                       1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. The General Counsel™s motion to strike the Respondent™s exceptions in their entirety, as well as its brief, is denied. 2 Laidlaw Corp., 171 NLRB 1366 (1968), enfd. 414 F.2d 99 (7th Cir. 1969), cert. denied 397 U.S. 920 (1970). 3 See Mackay Radio & Telegraph Co., 96 NLRB 740, 741Œ742 (1951). 4 It is unnecessary to address the judge™s findings (1) that the Re-spondent violated Sec. 8(a)(5) by bargaining in bad faith with the Un-ion; (2) that the Respondent violated Sec. 8(a)(2) by rendering unlawful assistance to another labor organization; and (3) that these complaint I.  BACKGROUND A.  The Union™s Strike At all material times, the Respondent employed a staff of six long-tenured maintenance employees who were considered by management to be excellent workers.  On April 21, 1998, the Board certified the Union as their exclusive collective-bargaining representative.  The Un-ion and the Respondent subsequently met on four occa-sions in an unsuccessful attempt to negotiate a collective-bargaining agreement. At the end of the final session on January 7, 1999,5 the Union stated that if the Respondent did not accept the proposal then on the bargaining table, the Union would strike.  The Union™s proposed contract included a picket line clause, but the clause had not been discussed by the parties during their negotiations.6  The Respondent refused to sign the proposed contract, and the Union struck on February 22.  All six mainte-nance employees participated in the strike.  An object of the strike was to compel the Respondent to sign the Un-ion™s proposed contract.   B.  The Employees Request Reinstatement On March 11, three of the striking employees met with the Respondent and asked to return to work.  According to the credited testimony, the Respondent replied that the employees could not return to work until they obtained a letter from the Union stating that it no longer represented them.  One employee repeatedly asked if the strikers could return to work without this letter.  The Respondent consistently answered, ﬁno.ﬂ  The Respondent told the employees that it needed a letter from the Union stating that all ties were severed between the employees and the Union in order to get the Respondent out of its legal ob-ligation to bargain with the Union.  allegations are not barred by Sec. 10(b).  The Respondent™s exceptions to these three findings do not meet the minimum requirements of Sec. 102.46(b) of the Board™s Rules.  The Respondent merely cites to the judge™s decision and fails to allege with particularity on what grounds the judge™s purportedly erroneous findings should be overturned.  In these circumstances, we find, in accordance with Sec. 102.46(b)(2), that the Respondent™s exceptions on these points may be disregarded.  See Oak Tree Mazda, 334 NLRB 110 (2001). The Respondent argues in its exceptions that the judge improperly ﬁforfeit[ed its] attorney-client privilege without a legal basisﬂ by admit-ting into evidence a December 8, 1998 management report to the board of directors which contained legal advice from company counsel.  Because this alleged error relates solely to the 8(a)(2) and (5) violations which, as discussed above, have not been presented to us through prop-erly filed exceptions, we find no merit in the Respondent™s argument. 5 All dates refer to 1999 unless otherwise specified. 6 The picket line clause provided as follows: ﬁNo employee covered by this agreement should be required by the Employer to pass picket lines established by any Local of the Service Employees International Union in an authorized strike.ﬂ 338 NLRB No. 8  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2On March 15, two additional employees met with the 
Respondent and made unconditiona
l offers to return to work.  The Respondent again replied that the employees 
would have to get a letter from the Union stating that the 
employees no longer wanted the Union to represent 
them. 
Also on March 15, the sixth employee telephoned the 
Respondent and stated that he wanted to return to work.  

The Respondent told this employee that he would have to 
withdraw from the Union before he could return to work. 
C.  The March 16 Board of Directors Meeting 
On March 16, the Respondent held an emergency 
meeting of its board of directors and its counsel, Kevin 
McGill.  The judge specifically found that the Respon-
dent made its decision not to reinstate the strikers at the 
March 16 meeting.  In so finding, the judge relied on the 
tape and minutes of the March 16 meeting, which were 
introduced into evidence. 
At the March 16 meeting, Valerie Brooks, president of 
the board, informed the dir
ectors that ﬁall of the men 
have come back for their 
jobs.ﬂ  She then stated:  We don™t want that
.  Somehow we were talking 
to Kevin McGill about, you know, the conditions 
and circumstances under which we could, you know, 
make that arrangement, okay?  And then we need to 
know what happens, May 1st [the end of the certifi-

cation year] is approaching so we need to know 
where we are so we can stall them, or you know, 
what our positions is [sic].  
So, he was saying if we 
could prove misconduct on the part of one of the 
men, then that would be grounds not to have to take 
them back, okay? 
  Toward the middle of the meeting, McGill advised the 
board that ﬁwhen we tell these individuals that we are not 
going to offer them reinstatement,ﬂ charges will be filed 
with the NLRB.  The tape of the meeting records Prop-
erty Manager Eunice Johnson stating that ﬁsince it™s the 
opinion of the board members that we™re not going to 
take any of these gentlemen back, we can prolong it as 

much as we can.ﬂ  The judge viewed the statements by 
McGill and Johnson as clearly indicating that a decision had already been made by the Respondent not to rein-
state the striking employees. 
By letter dated March 16, the Respondent advised all 
six employees that it was investigating reports of mis-

conduct which occurred during the course of the strike.  
The letter stated that when the investigation was con-
cluded, the Respondent would inform the employees of 

its response to their requests for reinstatement.   
D.  Events Between March 16 and 23 
Sometime between March 16 and 23, McGill advised 
Brooks that the evidence of strike misconduct was ﬁques-

tionable,ﬂ ﬁnot concrete,ﬂ and ﬁnot sufficient.ﬂ  During 
this time period, McGill began reviewing the Union™s 
proposed contract looking fo
r illegal or nonmandatory 
clauses. McGill™s review led him to conclude that the strike 
was illegal or unprotected.  During a board meeting on 
March 23, the Respondent™s directors were advised for 
the first time that the strike may have been illegal. 
E.  The March 24 Letter Denying Reinstatement 
On March 24, the Respondent sent each striker a letter denying the request for reinst
atement.  The letter stated 
in pertinent part as follows: 
 This is to advise you that the Board of Directors 
of Pratt Towers has voted to deny your request for 

reinstatement.  This action is based upon our conclu-
sion that the strike was not a protected strike under 
applicable law.   In addition, strikers engaged in se-

rious misconduct during the course of the strike. 
F.  The Judge™s Decision 
The judge found that all six strikers engaged in a pro-
tected economic strike, th
at they made unconditional 
offers to return to work on March 11 and 15, and that the 
Respondent had not hired permanent replacements.  The 
judge further found that the Respondent told these em-
ployees that in order to be 
considered for reinstatement 
they had to get a letter from the Union stating that they 
no longer were represented by the Union, and that the 
reason the Respondent sought these letters was that ﬁit 
wanted to get out from the [Union™s] certification any 
way it could.ﬂ  Accordingly, the judge concluded that the 
Respondent unlawfully conditioned the strikers™ rein-
statement upon their abandoning the Union, and provid-
ing the Respondent with written proof by letter that all 
ties with the Union had been severed and the Union no 
longer represented them. 
The judge found no merit in the Respondent™s two af-
firmative defenses.  First, the judge considered and re-

jected the Respondent™s argument that serious strike mis-
conduct formed the basis for its refusal to reinstate the 
striking employees.  In this connection, the judge empha-

sized that the decision to de
ny the employees reinstate-
ment was made at the March 16 board of directors meet-

ing, ﬁbefore [the Respondent] had concluded, or perhaps 
even begun, its alleged misconduct investigation.ﬂ  Thus, 
the judge found that, as of March 16, the Respondent 
lacked an honest belief that any strikers engaged in seri-

ous misconduct.  Further, the Respondent admitted at the 
 PRATT TOWERS, INC. 3hearing that three employees did not engage in any mis-
conduct whatsoever, yet the Respondent denied their 
requests for reinstatement anyw
ay.  With respect to the 
remaining three employees, the judge found that the al-
leged misconduct that the Respondent attributed to them 
either did not occur or was not serious in nature.  In sum, 
the judge concluded that the ﬁrecord evidence makes 

clear that the Respondent™s [strike misconduct] explana-
tions for denying the strikers
 reinstatement are pretex-
tual.  They either do not exist . . . or were not, in fact, 
relied upon.ﬂ 
The judge then turned to the Respondent™s second af-
firmative defense, i.e., that 
the strike was not protected 
because an object was to comp
el the Respondent to agree 
to the illegal picket line clause and other provisions that 
were either unlawful or nonmandatory subjects of bar-
gaining.  The judge again stressed that ﬁthe Respondent 
made its determination to deny reinstatement to the strik-

ing employees on March 16, 1999.  As of this time, the 
Respondent had not raised or discussed the idea of the 
possibility that the strike was unlawful.ﬂ  Because the board of directors decided to deny the employees rein-
statement before they knew of the possible illegality of 
the strike, the judge concluded that that factor could not 

have played any role in
 their decisionmaking. 
In any event, the judge concluded that the strike did 
not have an illegal object.  The judge cited to his prior 
decision in 
Service Employees Local 32B-32J (Pratt 
Towers),
 Case 29ŒCCŒ1285 [337 NLRB 317 (2001)], in 
which he found that the picket line clause in the Union™s 
proposed agreement was prohibited by Section 8(e) of 
the Act, but that there was 
insufficient evidence to estab-lish that an object of the strike was to force or require 

Pratt Towers to enter into 
an agreement containing the 
picket line clause. Accordingly, having rejected the respondent™s affirma-
tive defenses, the judge concluded that the respondent 
violated Section 8(a)(3) and (1) by refusing to reinstate 
the six maintenance employees unless and until they 
abandoned their support for the Union. 
G.  The Board™s Decision in Case 29ŒCCŒ1285 
On December 20, 2001, the Board issued its decision 
in Case 29ŒCCŒ1285
.  Service Employees Local 32B-32J 
(Pratt
 Towers) 
(Pratt Towers I
), 337 NLRB 317 (2001).  
The Board agreed with the judge that the picket line 

clause was prohibited by Section 8(e).  Contrary to the 
judge, however, the Board concluded that an object of 
the strike was to force or re
quire Pratt Towers to enter 
into a contract containing th
e picket line clause.  There-
fore, the Board concluded that the union violated Section 
8(b)(4)(ii)(A) of the Act by engaging in a strike that had 
as an object forcing or requiring Pratt Towers to enter 
into an agreement prohibited by Section 8(e). 
II.  ANALYSIS In cases involving an employer™s discharge or refusal 
to reinstate strikers for having engaged in alleged acts of 
misconduct, the General Counsel, as a threshold matter, 
has the burden to establish that the employees had en-
gaged in a protected strike and that the employer™s disci-
plinary action resulted from conduct associated with the 
strike.7  Once the General Counsel has established a 
prima facie case of discrimination, the burden shifts to 
the Respondent to prove that the strikers forfeited their 
Laidlaw
 rights under the Act by engaging in unlawful
 picketing, or other strike or picket line
 misconduct.
8  The 
Board has held that an employer only has to demonstrate 

an honest belief that its employees were guilty of this 
kind of strike misconduct in order to justify the discipline 
imposed on them.
9  If the employer can satisfy its burden 
of showing its honest belief that unprotected conduct had 
occurred, the General Counsel then has the opportunity 
to prove that the strikers did not engage in the miscon-
duct that the Respondent has attributed to them.
10There is no dispute in this case that all six alleged dis-
criminatees participated in the strike against the Respon-
dent.  Further, as stated above, the Board found in 
Pratt 
Towers I, supra, that the union violated Section 
8(b)(4)(ii)(A) of the Act by striking with an object of 
forcing or requiring the respondent to execute a collec-
tive-bargaining agreement containing a provision prohib-
ited by Section 8(e).
11  Therefore, the General Counsel 
cannot establish that the strike was protected. 
                                                          
 7 Laredo Coca Cola Bottling Co., 258 NLRB 491, 496 (1981). 
8 Rapid Armored Truck Corp.,
 281 NLRB 371 fn. 1, 381Œ382 
(1986); 
Teamsters Local 707 (Claremont Polychemical Corp.)
, 196 
NLRB 613, 614Œ615 (1972); and 
Mackay Radio & Telegraph Co.,
 supra at fn. 3.
 9 Virginia Mfg. Co., 310 NLRB 1261, 1271 (1993), enfd. 27 F.3d 
565 (4th Cir. 1994). 
10 Champ Corp., 291 NLRB 803, 805 (1988), enfd. 933 F.2d 688, 
700 (9th Cir. 1990), cert. denied 502 U.S. 957 (1991). 
11 In light of the holding of 
Pratt Towers I that the union™s strike was 
illegal because an object was to force 
or require Pratt Towers to enter into a contract containing a picket line clause prohibited by Sec. 8(e), 
we find it unnecessary to pass on the 
respondent™s contention that the 
strike was unlawful on the additional ground that the union conditioned 
the reaching of an agreement on tw
o nonmandatory subjects of bargain-
ing (the evergreen clause and the offi
ce of contract arbitrator clause). 
The Respondent also argues that the strike was illegal on the ground 
that an object was to obtain an unlaw
ful union-security clause.  In this connection, the judge found that 
the respondent advised the union on 
October 8, 1998, that the union-security clause in its proposed contract 
ﬁmay not be legal.ﬂ  During negotia
tions, the union pointed out to the 
respondent that the second paragraph of
 that clause provided that in the 
event the clause is deemed unlawful 
for some reason, it would be inter-
preted only in a lawful manner.  The judge found that this was the only 
time that the issue of the union-secur
ity clause arose during the course  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 4Because the Union™s strike was unlawful from its in-
ception, ﬁthe strikers forfeited their rights to the protec-
tions of the Actﬂ under 
Mackay, supra at 742, and there-
fore forfeited all rights to reinst
atement.  In this regard, it 
is irrelevant that at the time the Respondent decided to 

terminate the strikers it was unaware of the illegal nature 
of the strike.  The dispositive factor here is the Board™s 

finding in the prior case that the strike was unlawful from 
its inception.  This is because the statutory rights of the striking employees are tied to their participation in that 
illegal strike and not to th
e respondent™s knowledge that they had engaged in unprotected conduct.  As the Board 

held in 
Mackay:  . . . the employees who participated in the 
unlawful
 strike of the kind herein found may not invoke the pro-
tection of the Act because they were denied permanent 
reinstatement at the end of that strike, even though the 
Respondent may have failed to assert the illegality of 
the strike as the basis for denying reinstatement to such 
strikers.  [Emphasis in original.] 
 96 NLRB at 743.
12  Thus, based on the strikers™ participa-
tion in the unlawful strike, the Respondent was privileged to 
deny employment to all six former strikers when they 
sought to return to work. 
An employer may not, however, refuse to employ an 
applicant for unlawful reasons
.  Here, the credited evi-
dence establishes that the Respondent was willing to hire 
the six former strikers, but only if they renounced the 
Union.  Thus, on March 11, the Respondent told three 
strikers that they could not work until they obtained a 
letter from the Union stating that it no longer represented 
them.  On March 15, the Respondent told two other 
strikers who sought work that they needed to provide a 
letter from the Union stating th
at these former employees 
no longer desired union representation.  Further, the Re-

spondent told the sixth former striker, also on March 15, 
that he would have to withdraw from the Union before 
the Respondent would employ him. 
The Respondent™s statements to the former strikers re-
quiring them to abandon the Union amounted to so-

called ﬁyellow-dog contracts.ﬂ  As the Board stated in 
Eddyleon Chocolate Co.
, 301 NLRB 887 (1991): 
 Even before passage of the Wagner Act, Con-
gress enacted broad prohibitions against yellow-dog 
                                                                                            
                                                           
of negotiations and that the responde
nt was satisfied with the union™s 
response.  Accordingly, we find no merit in the respondent™s conten-
tion. 12 See also Rapid Armored Truck Corp.,
 supra at 373 fn. 8, where the 
Board approved the judge™s finding th
at picketers could not invoke the 

protections of the Act, even though the employer had not relied on the 
illegality of their conduct as a basis for denying them reinstatement. 
contracts.  It is axiomatic
 that such agreements and 
their solicitation are barred under the 8(a)(1) prohi-
bition of coercion directed 
at employee exercise of 
rights protected by Section 7.  [Footnote omitted.] 
 Thus, the Board has long held that it is unlawful for an em-
ployer to force or require its employees to sign yellow-dog 
contracts as the Respondent attempted to do here.
13  We 
therefore conclude that, in these unique circumstances, the 
Respondent™s refusal to employ the strikers violated Section 

8(a)(3) and (1) of the Act.  A
ccordingly, we shall require the 
Respondent to offer employment to these individuals with 

full backpay from the date that it unlawfully conditioned 
their employment on renunciation of the Union.
14ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified and set forth in full below and orders that the 
Respondent, Pratt Towers, Inc., Brooklyn, New York, its 
officers, agents, successors, and assigns, shall 1.  Cease and desist from 
(a) Refusing to hire applicants unless and until they 
abandoned their support for Local 32B-32J, Service Em-
ployees International Union, AFLŒCIO (the Union). 
(b) Rendering unlawful assi
stance to Local 2, New York State Independent Union of Building Service Em-

ployees and Factory Workers (Local 2) or any other labor 

organization by volunteering to recognize Local 2 or any 
other labor organization as the bargaining representative 
of the Respondent™s employees at a time when the Union 
is the certified bargaining re
presentative of these em-
ployees. 
(c) Engaging in a predetermi
ned and planned course of 
action designed to undermine the status of the Union, as 

the exclusive bargaining representative of the Respon-
dent™s employees in the appropriate unit, and to convince 
the employees that it would be futile to continue to sup-
port the Union and in their best interests to abandon the 
Union. 
(d) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed in Section 7 of the Act. 
 13 See Carlisle Lumber Co., 2 NLRB 248, 266 (1936), enfd. as mod. 
94 F.2d 138 (9th Cir. 1937), cert. denied 304 U.S. 575 (1938) (em-
ployer violated the Act by imposing its ﬁyellow dogﬂ policy, pursuant 
to which it refused to hire any of its striking employees unless they 
renounced their union affiliations). 14 We shall modify the judge™s recommended Order to conform to 
our findings and to our decisions in 
Ferguson Electric Co., 
335 NLRB 
142 (2001), and 
Excel Container, 325 NLRB 17 (1997).  We shall 
substitute a new notice in accordance with our recent decision in 
Ishi-
kawa Gasket American, Inc.,
 337 NLRB 175 (2001). 
 PRATT TOWERS, INC. 52.  Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Keith Robinson, Lawrence Fo
lkes, Theorgy Brailsford, 
Curtis Bailey, Angel Venzen, and Jude Obaseki instate-
ment to the positions for which they applied or, if those 
positions no longer exist, to substantially equivalent posi-

tions, without prejudice to their seniority or any other 
rights or privileges they would have enjoyed absent the 
discrimination against them. 
(b) Make Keith Robinson, Lawrence Folkes, Theorgy 
Brailsford, Curtis Bailey, Angel Venzen, and Jude 

Obaseki whole for any loss of earnings and other benefits 
suffered as a result of the unlawful discrimination against 
them, in the manner set forth in the remedy section of the 
decision. 
(c) Within 14 days from the date of this Order, remove 
from its files any reference to 
the unlawful refusal to hire 

Keith Robinson, Lawrence Fo
lkes, Theorgy Brailsford, 
Curtis Bailey, Angel Venzen, and Jude Obaseki and, 
within 3 days thereafter, notif
y them in writing that this 
has been done and that the refusal to hire them will not 
be used against them in any way.  
(d) On request, bargain with the Union, as the exclu-
sive bargaining representative of the Respondent™s em-
ployees in the following appropriate unit, and for 12 
months thereafter as if the certification year had not ex-
pired, concerning wages, hours, and other terms and 
conditions of employment and, if an understanding is 
reached, embody the understanding in a signed agree-

ment: 
 All full-time and regular part-time building service em-
ployees employed by the Respondent at 333 Lafayette 
Avenue, Brooklyn, New York, excluding all guards 
and supervisors as defined in Section 2(11) of the Act. 
  (e) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment records, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 

form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(f) Within 14 days after service by the Region, post at 
its facility in Brooklyn, New York, copies of the attached 
notice marked ﬁAppendix.ﬂ
15  Copies of the notice, on 
                                                          
                                                                                             
15 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
forms provided by the Regional Director for Region 29, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive days in conspicuous places, 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that the notices are not altered, 

defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and 
former employees employed 
by the Respondent at any time since March 11, 1999. 
(g) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 MEMBER LIEBMAN, concurring. 
In the apt words of the judge, this case involves the ef-
forts of a Respondent determined to ﬁget out from under 

the [Board™s] certification [of the Union] any way it 
could.ﬂ  The primary means used by the Respondent to 
accomplish its illegal objective was to refuse to reinstate 
its striking employees unless they submitted written 
proof that they had renounced the Union as their bargain-
ing representative.  The judge found that the Respon-
dent™s conduct violated Section 8(a)(3) and (1) of the 
Act, and my colleagues agree.  I, too, join my colleagues 
in affirming the judge™s unfair labor practice findings, 
but I write separately because I reach that result by a 
somewhat different path.
1I. The relevant facts are well st
ated in the majority opin-
ion and will only be briefly summarized here.  In April 
1998, the Union won a Board election and was certified 
as the bargaining representative of the Respondent™s six 
maintenance employees. It is undisputed that the Re-
spondent considered the maintenance staff to be excellent 
employees. 
Negotiations for an initial contract were unsuccessful. 
In February 1999, the Union called a strike in support of 
 ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations.ﬂ 
1 The judge also found that the Respondent violated Sec. 8(a)(5) by 
bargaining in bad faith with the Un
ion and Sec. 8(a)(2) by rendering 
unlawful assistance to another labor 
organization.  I agree with my 
colleagues that there are no proper 
exceptions to these unfair labor 
practice findings.  Therefore, I join my colleagues in affirming the 
judge. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 6its proposed collective-bargaining agreement.  All six 
maintenance employees participated in the strike. 
The Union™s proposed contract contained an overbroad 
ﬁpicket line clauseﬂ prohibited by Section 8(e).
2  This 
clause was not discussed, objected to, or even referred to 
at any time during the negotiations.  Nevertheless, be-
cause an object of the strike was to compel the Respon-
dent to sign the Union™s proposed contract, and because 
the proposed contract included the clause prohibited by 

Section 8(e), the Union™s strike was unlawful.  Specifi-

cally, the Union violated Section 8(b)(4)(ii)(A) of the 
Act, which makes it an unfair labor practice for a labor 
organization to threaten, coerce, or restrain any person, 
where an object is ﬁforcing or requiring any employer . . . 

to enter into any agreement which is prohibited by Sec-
tion 8(e).ﬂ  The Board so held in 
Pratt Towers I
, supra, which issued in December 2001.
 The Respondent, however, was completely unaware of 
this legal technicality when
 the six strikers uncondition-ally offered to return to work on March 11 and 15, 1999.  
Although the Respondent had not hired permanent re-
placements, it did not reinstate 
the strikers.  Instead, the 
Respondent repeatedly told the employees that they 

could not return to work unless they abandoned their 

support for the Union and provided the Respondent with 
written proof to that effect. 
 The judge specifically found, with full support in the record, that ﬁthe actual reason the 
Respondent sought such letters from the Union by the 
employees was because it was 
fully aware of its obliga-tion, under the Board certification of [the Union] as the 
bargaining representative of its employees, to bargain 
with that Union, and it wanted to get out from under the 
certification any way it could . . . .ﬂ 
The judge also found that the Respondent then 
ﬁsearched for [a] reasonﬂ to justify the decision it had 
already made.  Over the course of the next several days, 
the Respondent fabricated two such ﬁreasons,ﬂ which it 
listed in its March 24 letter to the employees formally 

denying them reinstatement: ﬁthe strike was not a pro-
tected strike under applicable lawﬂ and ﬁstrikers engaged 
in serious misconduct during the strike.ﬂ 
II. In a comprehensive decision, the judge concluded that 
the Respondent violated Section 8(a)(3) and (1) of the 
Act by refusing to reinstate its six striking employees 
                                                          
                                                           
2 The picket line clause provided as follows: ﬁNo employee covered 
by this agreement should be required by the Employer to pass picket 
lines established by any Local of 
the Service Employees International 
Union in an authorized strike.ﬂ  As the Board explained in 
Service Employees Local 32B-32J (Pratt Towers) 
(Pratt Towers I), 337 NLRB 
317 (2001), the language of the clause
 is overbroad because it protects refusals to cross any picket line, whether primary or secondary. 
unless they abandoned their support for the Union.  The 
judge rejected as pretextual the Respondent™s affirmative 
defenses that the strike was illegal from its inception and 
that the strikers engaged in serious misconduct. 
In its exceptions, the Respondent argues that ﬁthe ALJ 
erred by refusing to apply the dual motivation analysis 
mandated by the Board in 
Wright Line
.[3]  He performed 
only one-half of it.ﬂ  According to the Respondent, if the 
judge had properly applied the complete 
Wright Line
 analysis, he would found that the strikers were lawfully 
terminated. 
III. Under Laidlaw Corp
., 171 NLRB 1366 (1968), enfd. 
414 F.2d 99 (7th Cir. 1969), cert. denied 397 U.S. 920 

(1970), economic strikers must be reinstated upon appli-
cation, absent a legitimate and substantial justification, 
such as permanent replacement.  In 
Pratt Towers I
, how-ever, the Board held that the union™s strike was not a 
protected economic strike, but 
an illegal strike that vio-lated Section 8(b)(4)(ii)(A) of 
the Act.  Therefore, I agree with my colleagues that 
Laidlaw
 does not apply here. 
If this is not a 
Laidlaw
 case, what is the proper frame-
work for analysis?  I agree with the Respondent that 

Wright Line
 supplies the answer to that question. 
It is well settled that the employer™s motivation in Sec-
tion 8(a)(3) cases is of central importance.  As the Su-

preme Court stated almost 50 years ago in 
Radio Offi-
cers™ Union v. NLRB
, 347 U.S. 17, 44 (1954): ﬁThat 
Congress intended the employer™s purpose in discrimi-
nating to be controlling is clear.ﬂ 
ﬁThe mere presence of legitimate business reasons for 
disciplining or discharging an employee does not auto-
matically preclude the finding of discrimination.ﬂ  
J. P. Stevens & Co. v. NLRB
, 638 F.2d 676, 681 (4th Cir. 
1980).  For, ﬁthe pivotal factor is motive,ﬂ 
NLRB v. Lip-man Bros., 355 F.2d 15, 20 (1st Cir. 1966), and the ulti-
mate ﬁdetermination which the Board must make is one 
of factŠwhat was the actual motive
 of the discharge.ﬂ  
Santa Fe Drilling Co. v. NLRB, 416 F.2d 725, 729 (9th 
Cir. 1969) (emphasis in original). 
To resolve 8(a)(3) cases turning on motivation, the 
Board uses the analysis set forth in 
Wright Line,
  251 NLRB 1083, 1089 (1980), enfd. 662 F.2d 899 (1st Cir. 

1981), cert. denied 455 U.S. 989 (1982).  Approved in 
NLRB v. Transportation Management Corp
., 462 U.S. 393 (1983).  Under Wright Line
, the General Counsel has 
the initial burden to show that antiunion animus was a 
motivating factor in the employer™s decision.  251 NLRB 
at 1089. 
 3 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982). 
 PRATT TOWERS, INC. 7If this is established, the burden shifts to the employer 
to demonstrate that the same action would have taken 
place even in the absence of the protected conduct.  Id.  
ﬁ[W]here an administrative law judge has evaluated the 
employer™s explanations for 
its action and concluded the 
reasons advanced by the employ
er were pretextual,ﬂ then the employer has failed to satisfy its 
Wright Line
 burden.  
Limestone Apparel Corp
., 255 NLRB 722 (1981), enfd. 
705 F.2d 799 (6th Cir. 1982).  ﬁFor a finding of pretext 
necessarily means that the r
easons advanced by the em-
ployer either did not exist or were not in fact relied upon, 
thereby leaving intact the inference of wrongful motive 
established by the General Counsel.ﬂ  Id. 
Applying these principles here, I would find that the 
General Counsel satisfied his initial Wright Line
 burden.  
Even though the employees pa
rticipated in an illegal 
strike and could have been lawfully denied reinstatement 

for that reason, the Respondent was not privileged to 

discriminate against them on the basis of other conduct 
that the Act protects.  Yet that
 is precisely what occurred.  Thus, the credited testimony clearly shows that all six 
employees unconditionally offered to return to work on 
March 11 and 15, but the Respondent told them that they 
could not be reinstated unless they presented proof that 

the Union no longer represented them.  There can be no 
doubt that the employees™ desire for continued represen-
tation by their incumbent Union is protected by Section 
7.  Where, as here, ﬁan employer™s representatives have 
announced an intent to . . . retaliate against an employee 
for engaging in protected activity, the Board has before it 

especially persuasive evidenceﬂ of unlawful motivation.  
Turnbull Cone Baking Co. v. NLRB
, 778 F.2d 292, 297 
(6th Cir. 1985).  Thus, I would find that the General 
Counsel has made a very strong showing that the Re-
spondent™s animus against the employees™ continued 
support for the Union was a motivating factor in the de-
cision not to reinstate them.  
Therefore, under Wright Line
, the burden shifts to the 
Respondent to demonstrate that it would have refused to 

reinstate the six employees ev
en in the absence of their 
support for the Union.  Before the judge, the Respondent 
argued that it was privileged not to reinstate the employ-
ees because (1) they engaged in strike misconduct and 
(2) the strike itself was illegal.  However, the record sup-
ports the judge™s key finding that neither of these reasons 
was actually relied on when the Respondent denied the 
strikers reinstatement.  Thus, the judge correctly found 
that when the Respondent decided to deny the strikers 
reinstatement, (1) the Respondent lacked an honest belief 
that they had engaged in serious misconduct, and (2) the 

Respondent was not even aware that the strike was ille-
gal.
4  Accordingly, as the judge has correctly found the 
Respondent™s explanations to be mere pretexts, I con-
clude that the Respondent has failed to satisfy its 
Wright 
Line burden. The Respondent, however, makes one further argu-
ment that needs to be addressed.  In essence, the Respon-
dent argues that regardless of an employer™s motive, it is 
not an unfair labor practice for an employer to refuse to 
reinstate strikers engaged in an unlawful strike.  Accord-
ing to the Respondent, the ﬁBoard has long held that em-
ployees engaged in an unlawful strike forfeit any right to 
reinstatement.ﬂ  Close exam
ination of Board precedent, 
however, reveals that it does not support the Respon-

dent™s forfeiture argument. 
It is true that in 
Mackay Radio & Telegraph Co
., 96 NLRB 740Œ741 (1951), the first case cited by the Re-
spondent, the Board stated that ﬁthe strikers forfeited the 
protection of the Act by engaging in an unlawful strike 
and that it would not effectuate the policies of the Act to 
order that they be reinstated.ﬂ  That statement, however, 
cannot be divorced from its context.  
Mackay Radio in-
volved a strike ﬁcalled and prosecuted, at least in sub-

stantial part,ﬂ to compel the respondents to violate Sec-
tion 8(a)(3) of the Act by agreeing to an unlawful union-
security provision.  96 NLRB at 741.  The General 
Counsel contended that the respondents condoned the 
employees™ participation in the strike and therefore could 

not assert the illegality of the strike as a basis for not 
reinstating the strikers.  The Board
, however, refused to 
apply the condonation doctrine to participants in a strike 
which, in an appropriate proceeding, would have been 
found to have been unlawful under Section 8(b)(2).  96 
NLRB at 742Œ743.  The Board distinguished prior 
precedent applying the condonation doctrine on the 
ground that the record in 
Mackay Radio ﬁclearly demon-
strated the strikers™ determination to compel the Respon-
dents to violate the Act.ﬂ  96 NLRB at 742 fn. 7.  The 
Board limited its holding to the particular facts of the 
case: ﬁWe decide no more than is required by the facts in 
this case: namely, that the em
ployees who participated in 
the 
unlawful
 strike of the kind herein found may not in-
voke the protection of the Act because they were denied 
permanent reinstatement at th
e end of that strike, even though the Respondents may have failed to assert the 
illegality of the strike as the basis for denying reinstate-
ment to such strikers.ﬂ  96 NLRB at 743 (emphasis in 
original).
5                                                          
 4 See, e.g., Philips Industries, 295 NLRB 717, 718 (1989) (ﬁAn em-
ployer cannot be motivated by facts of which it is not aware.ﬂ). 
5 In two subsequent cases not cited by the Respondent, the Board re-
fused to extend Mackay Radio to strikes alleged to be in violation of 
Sec. 8(b)(1)(A) and (4)(D), respectively.  
Union Twist Drill Co., 124 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 8Mackay Radio is distinguishable on the ground that the 
Board did not find there, as the judge found here, that the 
employer™s actual motive in denying the strikers rein-
statement was ﬁto get out from under the [Union™s] certi-
fication any way it could.ﬂ  Nothing in 
Mackay Radio privileged the Respondent to utilize the employees™ re-

quest to return to work as leverage to relieve itself of its 

statutory obligation to recognize and bargain with the 
Union.  Where, as here, th
e evidence affirmatively shows 
that the Respondent™s motive was unlawful, 
Mackay Ra-dio
 does not bar the finding of a violation of the Act.
6I also find distinguishable the next Board case that the 
Respondent cites: 
Teamsters Local 707 (Claremont 
Polychemical Corp.),
 196 NLRB 613 (1972).  Although 
the Board™s decision contains dicta supportive of the Re-
spondent™s position when c
onsidered in isolation,7 the 
facts of that case show thatŠunlike hereŠthe employer 

actually relied on the strikers™ participation in picketing 
prohibited by Section 8(b)(7)(B) as the basis for denying 
them reinstatement.  See 196 NLRB at 627 and 628.  
Therefore, Claremont Polychemical does not constitute a 
precedent establishing that the Respondent may prevail 
on its illegal strike defens
e even though that factor played no role whatsoever in its decision not to reinstate 
the employees.  Indeed, as discussed above, here the evi-
dence affirmatively shows that the Respondent™s decision 
not to reinstate the strikers
 was based on the fact that 
they would not disavow the Union, an impermissible 
consideration. 
Finally, in 
Nassau Insurance Co., 280 NLRB 878 
(1986), and Rapid Armored Truck Corp.,
 281 NLRB 371 
(1986), the Board found that employees who participated 
in illegal strikes and picketing were lawfully denied rein-
statement.  These cases are 
distinguishable because in                                                                                             
 NLRB 1143 (1959); 
Marquette Cement Mfg. Co.,
 219 NLRB 549, 552Œ
553 (1975).  The effect of these two cases was to reinforce 
Mackay Radio™s 
self-imposed limitation to its preci
se facts.  Thus, extant Board 
law does not broadly hold that employ
ees who participate in an unlaw-ful strike of any kind forfeit 
their rights to reinstatement. 
6 Mackay Radio was a divided Board decision with a strong dissent, 
which sharply criticized the major
ity opinion on both legal and policy 
grounds.  96 NLRB at 746Œ748.  Furthermore, 
Mackay Radio appears to be inconsistent with the statute itself, which provides for loss of 
protected status for employees enga
ging in one kind of unlawful strike 
and one kind of unlawful strike only (str
ikes in violation of a Sec. 8(d) 
notice period)
.  However, because I find 
Mackay Radio to be distin-guishable on the ground set forth above
, I need not reach the issue of whether it should be overruled.  For the same reason, I need not decide 
whether Mackay Radio can also be distinguished on the basis of the 
particular Section of the Act alle
ged to be violated by the union™s 
strike.  See the cases cited in fn. 5, supra. 
7 ﬁ[W]here the activity engaged in 
by the employee is the participa-
tion in an activity which contravenes the policies of the Act the em-
ployee has forfeited his right to i
nvoke other provisions of the same 
statute to restore him to his job with backpay.ﬂ  196 NLRB at 614. 
neither one was there a finding (or even a contention) 
that the employer™s defense was a mere pretext to con-
ceal an unlawful motive. 
In conclusion, I reject the Respondent™s forfeiture ar-
gument as based on an unduly broad reading of Board 

precedent.  I apply instead the well-established principle that ﬁif the employer [discrim
inates against] an employee 
for having engaged in union activities and . . . if the rea-

sons that he proffers are 
pretextual, the employer com-
mits an unfair labor practice.ﬂ  
Transportation Manage-
ment, supra, 462 U.S. at 398.  For all the reasons set forth 
above, I would find that the Respondent refused to rein-
state its six maintenance em
ployees because they would not abandon their support for the Union.  I also reject the 

Respondent™s defenses as pretexts.  Accordingly, I con-
clude that the Respondent™s refusal to reinstate the six 
employees violated Section 8(a)(3) and (1) of the Act. 
APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the Federal labor law a
nd has ordered us to post and 
obey this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT refuse to hire applicants unless and until 
they abandon their support for the Union. 
WE WILL NOT render unlawful assistance to Local 2, 
New York State Independent Union of Building Service 
Employees and Factory Workers or any other union at a 
time when our employees are represented by Local 32B-
32J, Service Employees International Union, AFLŒCIO 

(the Union). 
WE WILL NOT engage in a predetermined and planned 
course of conduct designed to undermine the status of the 
Union and to convince our employees that it would be 
futile to continue to support the Union and would be in 
their best interests to abandon the Union. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights guaranteed you by Section 7 of the Act. 
 PRATT TOWERS, INC. 9WE WILL, within 14 days from the date of the Board™s 
Order, offer Keith Robinson, Lawrence Folkes, Theorgy 
Brailsford, Curtis Bailey, Angel Venzen, and Jude 
Obaseki instatement to the positions for which they ap-
plied or, if those positions no longer exist, to substan-
tially equivalent positions, without prejudice to their sen-
iority or any other rights or privileges they would have 

enjoyed absent the discrimination against them. 
WE WILL make Robinson, Folkes, Brailsford, Bailey, 
Venzen, and Obaseki whole for any loss of earnings and 
other benefits suffered as a result of the unlawful dis-
crimination against them, less interim earnings, plus in-
terest. WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-
ful refusal to hire Robinson, Folkes, Brailsford, Bailey, 
Venzen, and Obaseki, and WE WILL, within 3 days there-
after, notify them in writing that this has been done and 
that the refusal to hire them will not be used against them 
in any way. 
WE WILL, on request, bargain with the Union, as the 
exclusive bargaining representative of our employees in 

the following appropriate unit, and for 12 months there-
after as if the certification y
ear had not expired, concern-
ing wages, hours, and other terms and conditions of em-
ployment and, if an unde
rstanding is reached, embody 
the understanding in a signed agreement: 
 All full-time and regular part-time building service em-
ployees employed by us at 333 Lafayette Avenue, 
Brooklyn, New York, excluding all guards and super-
visors as defined in Section 2(11) of the Act. 
 PRATT TOWERS, INC.  Nancy K. Reibstein, Esq., 
for the General Counsel. Kevin J. McGill, Esq. and Jennifer M. Crook, Esq. (Clifton 
Budd & DeMaria, LLP), 
for the Respondent. Ira A. Sturm, Esq. (Raab,
 Sturm & Goldman, LLP), 
for the Union. DECISION STATEMENT OF THE CASE JESSE KLEIMAN, Administrative Law Judge.  On the basis of 
charges filed by Lawrence Folkes and Keith Robinson on April 
1, 1999, and Local 32B-32J, Service Employees International 
Union, AFLŒCIO (Local 32B-32J or the Union), on April 6, 
1999, in Cases 29ŒCAŒ22657, 29ŒCAŒ22660, and 29ŒCAŒ22666, respectively, against Pratt Towers, Inc. (the Respon-
dent), a consolidated complaint and notice of hearing was is-
sued on May 17, 1999,
1 alleging that the Respondent violated                                                           
                                                                                             
1 Also on May 17, 1999, a complaint and notice of hearing issued 
upon the basis of a charge filed by Pratt Towers, Inc. against Local 
32B-32J, Service Employees International Union, AFLŒCIO, in Case 
Section 8(a)(1) and (3) of the Na
tional Labor Relations Act (the Act), by refusing to reinstate 
its striking employees unless and 
until they abandoned their support for the Union.  By answer 
timely filed on May 25, 1999, the Respondent denied the mate-
rial allegations in the consolidated complaint. 
A hearing was held before me in Cases 29ŒCAŒ22657, 29ŒCAŒ22660, and 29ŒCAŒ22666 (CA cases), in Brooklyn, New 
York, from July 15 through August 13, 1999.  By motion made 
during the trial, counsel for the General Counsel moved to 
amend the consolidated complaint to allege that (1) the Re-
spondent violated Section 8(a)(2) of the Act by rendering 
unlawful assistance to Local 2,
 New York State Independent 
Union of Building Service Employees and Factory Workers 
(Local 2), by volunteering to recognize Local 2 at a time when 
the Respondent™s unit employees 
were represented by Local 
32B-32J; and (2) the Respondent violated Section 8(a)(1) and 
(5) of the Act by engaging in a predetermined and planned 
course of conduct designed to undermine the status of Local 
32B-32J as the exclusive collective-bargaining representative 
of the Respondent™s unit empl
oyees, and to convince these 
employees that it would be futile to continue to support Local 
32B-32J and would be in their best interests to abandon this 
Union.  The Respondent raised objections to the amendments 
and denied these allegations.  I granted the General Counsel™s motion to amend the consolidated complaint as set forth above. At the trial in the CA cases, the Respondent amended its an-swer to admit that on or about February 22, 1999, all of its unit 
employees, except for the superintendent,
2 went out on strike, and that in or about mid-March 1999, all the then-striking unit 

employees made a verbal, unconditional offer to return to their 
former positions of employment.  The Respondent additionally 
amended its answer to admit that Eunice Johnson, its site man-
ager, is an ﬁagent of the Respondentﬂ for the purpose of the 

day-to-day operations, ﬁbut not for the purpose at issue in the 
trial, namely the issue of stri
kers reinstatement.ﬂ  The Respon-
dent also admitted that Valerie Brooks, the Respondent™s presi-
 29ŒCCŒ1285, alleging that Local 32B-32J violated Sec. 8(b)(4)(ii)(A) 
of the Act by engaging in a strike with the object of forcing Pratt Tow-
ers to sign a bargaining contract cont
aining a clause prohibited by Sec. 
8(e) of the Act.  The clause in question involved a ﬁpicket lineﬂ clause.  
On May 21, 1999, Local 32B-32J filed its timely answer denying the 
material allegations in the complaint. 
By Order dated May 17, 1999, the consolidated complaint in Cases 
29ŒCAŒ22657, 29ŒCAŒ22660, and 29ŒCA
Œ22666, and the complaint 
in Case 29ŒCCŒ1285 were ordered to be heard consecutively.  After the 
close of the consolidated CA cases, Case 29ŒCCŒ1285 was heard and 

closed on August 16, 1999.  Subsequen
tly all the parties filed briefs.  
By motion dated February 24, 2000, 
Local 32B-32J moved to dismiss 
the complaint in Case 29ŒCCŒ1285 for failure ﬁto establish . . . a viola-

tion of the Act.ﬂ  Both the General Counsel and Pratt Towers opposed 
the motion.  By Order dated March 24, 2000, I reserved decision on this 
motion.  On May 16, 2000, I issued my decision in Case 29ŒCCŒ1285 

in which I found that the picket lin
e clause in the proposed agreement 
violated Sec. 8(e) of the Act, but that there was insu
fficient evidence in 
the record to establish a violation of 
Sec. 8(b)(4)(A) of the Act.  I there-
fore recommended dismissal of 
the complaint in this case. 
2 The building superintendent, while a bargaining unit employee, 
was on leave due to an injury he 
sustained on the job in January 1999, 
and he did not participate in the strike. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 10dent of its board of directors and chief executive officer, was an agent of the Respondent as was Johnson, ﬁfor certain purposes, but not for the purposes at issue in this Complaint,ﬂ and that 

Brooks was empowered by the Respondent™s board of directors 
to effectuate the Respondent™s policies. Moreover, the parties stipulated that the Respondent™s build-
ing maintenance employees, Curtis
 Bailey, Theorgy Brailsford, 
Lawrence Folkes, Jude Obaseki,
 Keith Robinson, and Angel Venzen had participated in the strike and requested reinstate-
ment; and that the Respondent did not permanently replace the 
striking employees, but had hi
red only temporary employee 
replacements instead.
 Subsequent to the closing of
 the CA cases, the General 
Counsel, Local 32B-32J, and the 
Respondent filed briefs.  At-tached to the Respondent™s brief was an ﬁAppendixﬂ which included various documents, which, while being admitted into 
evidence as part of the record in Case 29ŒCCŒ1285, was not 
received in evidence as part of 
the record in the CA cases.  
Counsel for the General Counsel, by motion dated January 26, 
2000, moved to ﬁStrike the Appendix to and Part of Respon-
dent™s Post-Hearing Brief.ﬂ  The Respondent submitted its op-
position to General Counsel™s motion to strike on January 28, 
2000.  I denied the General Counsel™s motion to strike the ap-
pendix to and part of the Respondent™s post hearing brief.3Additionally, by Order dated January 13, 2000, I granted the 
General Counsel™s motion to reopen the record in the above-
captioned CA cases to receive the Respondent™s answer filed in a subsequent case involving the same parties, in Case 29ŒCAŒ
23012, into evidence as Administrative Law Judge™s Exhibit 4 
as part of the official record herein.  In its answer to the com-
plaint in Case 29ŒCAŒ23012, the Respondent admitted that 
                                                          
 3 The appendix to the Respondent™s post-hearing brief includes the 
following documents: a position statement for the Respondent™s coun-
sel for Region 29 dated April 19; three position statements dated April 
23; position statements, dated May 6 
and 10; a June 4, 1999 letter from 
the Respondent™s counsel to the De
puty General Counsel appealing the 
Regional Director™s dismissal of certain portions of its charge; and a 

July 8 letter from the Board™s Office of Appeals denying the Respon-
dent™s appeal of the Regional Direct
or™s dismissal of portions of the 
Respondent™s charge. A party is not
 precluded from raising the sub-
stance of a dismissed charge as a defense to an unfair labor practice 
complaint.  
Martel Construction, 
302 NLRB 522 (1991), citing 
War-
wick Caterers, 269 NLRB 482 (1984).  Nor is a party precluded from 
having the defense considered by an administrative law judge during a 
hearing.  Id.  That the Regional Di
rector already investigated the sub-stance of a defense has no bearing on a party™s due process privilege.  
See, e.g., Chicago Tribune Co., 
304 NLRB 259, 260 (1991); 
Warwick 
Caterers, supra at 483.  However, in sustaining its burden of proof on 
affirmative defenses the Respondent 
must do so by the presentation of 
evidence at the trial whether by sworn testimony or documentary in 
nature.  Since the Respondent™s ﬁA
ppendixﬂ contains documents never 
entered into evidence I consider them as nothing more than ﬁlegal ar-
gumentﬂ which the Respondent raises
 in support of its position regard-
ing its affirmative defenses and certa
inly not to be considered as evi-dence since not part of the CA cases
 record.  However, I am aware of 
cases in which attachments not in evidence have been stricken from 

briefs.  See 
AAA Fire Sprinkler, Inc.,
 322 NLRB 69 fn. 1 (1996); 
Postal 
Service, 310 NLRB 391 fn. 1 (1993); 
EDP Medical Computer Systems,
 284 NLRB 1286, 1287 (1987); and 
Washington Hospital Center,
 270 NLRB 396 fn. 1 (1984). 
Eunice Johnson, property manager ﬁhas been a supervisor 
within the meaning of Section 2(
11) of the Act and an agent of 
Respondent,ﬂ but denied that Johnson is ﬁan agent for all pur-
poses.ﬂ On the entire record and the briefs of the parties, and on my 
observation of the witnesses, I make the following FINDINGS OF FACT I.  THE BUSINESS OF THE RESPONDENT The Respondent, a New York corporation, is engaged in the 
operation of a 23-story, 326-unit residential cooperative apart-
ment building located at 333 Lafayette Avenue, Brooklyn, New 
York, its principal office and place of business.  During the past 

year, the Respondent, in the course and conduct of its business 
operations derived gross revenues in excess of $500,000, and purchased and received at its Brooklyn facility, goods, supplies, 
and materials valued in excess of $5000 directly from points 
located outside the State of New York.  The consolidated com-
plaint in the above-captioned cases allege, the Respondent 
therein admits and I find that Pr
att Towers, Inc. is now, and has 
been at all times material herein, an employer engaged in com-

merce within the meaning of Sec
tion 2(2), (6), and (7) of the Act. 
II.  THE LABOR ORGANIZATIONS INVOLVED The consolidated complaint alleges, the parties admit, and I 
find that at all material times, Local 32B-32J has been a labor 
organization within the meaning of Section 2(5) of the Act.  
The record evidence also indicates that Local 2, at all times 
material herein, has been a labor organization within the mean-
ing of Section 2(5) of the Act. III.  THE ALLEGED UNFAIR LABOR PRACTICES A.  The Evidence 
1.  Background Pratt Towers, Inc. owns and operates a small (326 units, 23 
floors) low-income, city-subsid
ized housing development lo-cated at 333 Lafayette Street in Brooklyn, New York.  It is a 
Mitchell-Lama cooperative, a city-aided limited profit housing 

company regulated by the city of New York Department of 
Housing Preservation and Development.  The cooperative is 
bordered on one side by Lafayette
 Avenue and on the other by 
DeKalb Avenue.  The cooperatives™ bylaws state its object to 

be, ﬁto operate adequate, safe
 and sanitary housing accommo-
dations for persons of low and middle income, in accordance 

with cooperative principles.ﬂ  Senior citizens make up ap-
proximately 60Œ65 percent of its residents while young children 
approximately 20 percent.  Pratt 
Towers is governed by a nine-
member board of directors all of who are cooperators. Pursuant to its bylaws the Respondent™s board of directors 
has ﬁentire charge of the propert
y, interests, business and trans-
actions of the corporation, and may adopt such rules and regu-
lations for the . . . management of the corporation as it may 

deem proper.ﬂ  At all material times, Valerie Brooks has served 
as the president of the Respondent™s board of directors and the 
Respondent™s chief executive officer.  John Porter has been 
 PRATT TOWERS, INC. 11vice president of the Respondent™s board of directors and since 
January 1999, Faythe Gaskin had 
held the position of assistant secretary and previously as the board of directors™ secretary.  

Eunice Johnson, employed by Century Management, the cur-
rent building™s managing agent,
 has been the Respondent™s property and site manager fo
r approximately 3 years. 
2.  Supervisory and agency status 
The consolidated complaint alleges that Eunice Johnson, Valerie Brooks, Faythe Gaskin, 
and Joan Newsome-White have been agents of the Respondent, 
acting on its behalf, or supervi-sors of the Respondent within the meaning of Section 2(11) of 
the Act.  The Respondent denies that Johnson and Brooks are 
agents of the Respondent for purposes of the unfair labor prac-tices litigated herein, and that board members Gaskin and 
Newsome-White are agents of the Respondent for any purpose. 
Section 2(11) of the Act provides:  The term ﬁsupervisor means an
y individual having the author-
ity, in the interest of the employer, to hire, transfer, suspend, 
layoff, recall, promote, discharg
e, assign, reward, or discipline other employees, responsibility to 
direct them, or to adjust 
their grievances, or effectively to recommend such actions, if 
in connection with the foregoing the exercise of such author-
ity is not of a merely routine or clerical nature, but requires 
the use of independent judgment.  In enacting Section 2(11), Congress emphasized its intention 
that only truly supervisory pe
rsonnel vested with ﬁgenuine 
management prerogativesﬂ should be considered supervisors and not ﬁstraw bosses, leadme
n, set-up men and other minor supervisory employees.ﬂ  S. Re
p. No. 105, 80th Cong. 1st Sess. 4 (1947). The status of supervisor under 
the Act is determined by an 
individuals™ duties, not by his or 
her title or job classification.  
New Fern Restorium Co., 175 NLRB 142 (1969); 
Longshore-men ILA v. Davis,
 476 U.S. 380, 396 fn. 13. (1986).  It is well settled that an employee cannot be transformed into a supervi-
sor merely by the vesting of a title and theoretical power to 
perform one or more of the enumerated functions in Section 2(11) of the Act.  
Advanced Mining Group, 260 NLRB 486 (1982); Magnolia Manor Nursing Home, 260 NLRB 377 (1982).  To qualify as a supervisor
, it is not necessary that an 
individual possess all of these powers.  Rather, possession of any one of them is sufficient to confer statutory status.  
Cypress 
Lawn Cemetery, 300 NLRB 609 (1990); Superior Bakery, 294 NLRB 256 (1989), enfd. 893 F.2d 493 (2d. Cir. 1990); 
NLRB v. 
Bergen Transfer & Storage Co.,
 678 F.2d 679 (7th Cir. 1982). However, consistent with the statutory language and legisla-
tive intent, it is well recognized that 2(11)™s disjunctive listing of supervisory indicia does not 
alter the essential conjunctive 
requirement that a supervisor 
must exercise independent judg-ment in performing the enumerated functions.  
HS Lordships, 
274 NLRB 1167 (1985); NLRB v. Wilson-Crissman Cadillac,
 659 F.2d 728 (6th Cir. 1981).  Indeed as the court stated in 
Beverly Enterprises v. NLRB,
 661 F.2d 1095 (6th Cir. 1981), 
ﬁRegardless of the specific kind of supervisory authority at 
issue, its exercise must involve the use of true independent 
judgment in the employer™s intere
st before such exercise of 
authority becomes that of a supervisor.ﬂ  Thus the exercise of 
some supervisory authority ﬁin a merely routine, clerical, per-
functory or sporadic manner does not elevate an employee into 
the supervisory ranks,ﬂ the test must be the significance of his 
judgment and directions.  NLRB v. Wilson-Crissman Cadillac, 
supra; Lakeview Health Center
, 308 NLRB 75 (1992); Hydro Conduit Corp., 254 NLRB 433 (1991).  Consequently an em-
ployee does not become a supervisor merely because he gives 
some instructions or minor orders to other employees.  
NLRB v. 
Wilson-Crissman Cadillac, supra. Nor does an employee become a supervisor because he has 
greater skills and job responsibilities or more duties than fellow 

employees.  
Federal Compress & Warehouse Co. v. NLRB
, 398 F.2d 631 (6th Cir. 1968).  Additionally, the existence of inde-
pendent judgment alone will not suffice for, ﬁthe decisive ques-
tion is whether [the employee has] been found to possess au-
thority to use independent judgmen
t with respect to the exercise . . . of some one or more of the specific authorities listed in 
Section 2(11) of the Act.ﬂ  Advance Mining Group, 
supra; NLRB v. Brown & Sharpe Mfg. Co.,
 169 F.2d 331 (1st Cir. 1948).  In short, ﬁsome kinship to management, some empa-thetic relationship between empl
oyer and employee must exist 
before the latter becomes a s
upervisor for the former.ﬂ  Ad-vance Mining Group, supra; NLRB v. Security Guard Service, 
384 F.2d 1 (5th Cir. 1967).  Moreover, in connection with the 
authority to recommend actions, Section 2(11) of the Act re-
quires that the recommendations must be effective. 
The burden of proving that an
 employee is a ﬁsupervisorﬂ 
within the meaning of the Act, rests on the party alleging that 
such status exists. 
Pine Brook Care Center, 322 NLRB 740 (1996); Ohio Masonic Home, 295 NLRB 390 (1989); RAHCO, Inc., 255 NLRB 235 (1983); Tucson Gas & Electric Co.,
 241 NLRB 181 (1979).4  Where the possession of any one of the 
aforementioned powers is not conc
lusively established, or ﬁin 
borderline casesﬂ the Board looks to well-established secondary 
indicia, including the individuals™ job title or designation as a 
supervisor, attendance at superv
isorial meetings, job responsi-bilities, authority to grant time off, etc., whether the individual 

possesses a status separate and ap
art from that of rank-and-file employees.  
NLRB v. Chicago Metallic Corp., 794 F.2d 531 (9th Cir. 1986); Monarch Federal Savings & Loan,
 237 NLRB 844 (1978); Flex-Van Corp
., 288 NLRB 956 (1977).  However, 
when there is no evidence that an individual possesses any one 
of the several primary indicia fo
r statutory supervisory status 
enumerated in Section 2(11) of the Act, the secondary indicia 
are insufficient by themselves to
 establish statutory supervisory 
status.  J. C. Brock Corp.,
 314 NLRB 157 (1994); St. Alphonsus Hospital, 251 NLRB 620 (1982).  Additionally, whenever there 
is inconclusive or conflicting evidence on specific indicia of 
supervisory authority, the Boar
d will find that supervisory 
status has not been established with respect to those criteria. In NLRB v. Health Care & Retirement Corp.,
 511 U.S. 571 (1994), the Supreme Court set fo
rth the test for determining whether an individual is to be deemed a supervisor.  The Court 
                                                          
 4 However, in 
NLRB v. Health Care & Retirement Corp of America,
 987 F.2d 1256 (6th Cir. 1991), the Sixth Circuit held that the General 
Counsel has the burden of establishing supervisory status. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 12noted that in making a determination on the question of one™s 
supervisory status: 
 [T]he statute requires the resolution of three questions and 

each must be answered in the affirmative if an employee is to 
be deemed a supervisor.  First, does the employee have au-
thority to engage in one of the 12 listed activities [in Section 
2(11)]?  Second, does the exercise of that authority require 
ﬁthe use of independent judgmentﬂ?  Third, does the em-
ployee hold authority ﬁin the interest of the employerﬂ? 
 511 U.S. at 573Œ574. 3.  The status of Eunice Johnson Based upon the totality of the evidence it is clear that Prop-
erty Manager Eunice Johnson is a 
supervisor within the mean-ing of Section 2(11) of the Act and I so find.  Johnson manages 
the day-to-day operation of the Respondent™s facility needing 
no approval from the Respondent™s board of directors in this 
connection.5  Johnson also exercises significant authority with 
respect to the Respondent™s maintenance employees regarding 
their terms and conditions of employment. 
Johnson supervises the day-to-d
ay activities of the mainte-
nance staff, directs them in their work, answers™ any questions 
they may have involving their 
employment, and she resolves 
their grievances.  Johnson testified that the maintenance em-
ployees know that she is the boss ranking above the building 
superintendent with authority to
 overrule any decision made by 
him.  Johnson admitted that she has the authority to grant over-
time and time off and has exercised this authority without the 
need to obtain prior approval from the Respondent™s board of 

directors.  Moreover, the record establishes that Johnson has, 
and exercises the authority to hire employees.
6  Johnson also has the authority effectively to recommend employee promo-
tions,7 and has and exercises the authority to discipline the 
maintenance staff without prior approval of the Respondent™s board of directors.
8  Johnson also has the authority to recom-
mend effectively an employee™s termination to the Respon-

dent™s board.                                                           
 5 However, Brooks testified that as president of the Respondent™s 
board she ﬁmanagesﬂ managing agent Johnson who speaks to her daily 
about matters involving the buildi
ng and the maintenance staff. 
6 When called as a witness by the General Counsel, Johnson admit-
ted that she has hired employees.  Her authority to hire employees was 

corroborated by the Respondent™s own witnesses, including CEO Val-
erie Brooks, and temporary employees Anibal Soriano and Daryl Tho-
mas-Bennett who testified that J
ohnson had hired them.  However, 
when subsequently testifying as a witness for the Respondent, she now 
denied having the authority to hire or even recommend the hire of 
employees, or that she had ever done so.  To add to her inexplicable 
and contradictory testimony, Johns
on later changed her testimony 
again, and admitted that she had ma
de the decision to and hired all temporary replacement maintenance employees. 
7 Johnson effectively recommended the promotion of maintenance 
employees Angel Venzen to acting s
uperintendent and Curtis Bailey to 
assistant superintendent. 
8 Johnson testified that she determines
 the type of discipline to issue, 
whether verbal or written which she imposes. 
I also find that the record contains ample evidence that 
Eunice Johnson is an agent of
 the Respondent acting on its behalf. Section 2(13) of the Act provides:  In determining whether any person is acting as an ﬁagentﬂ of 
another person so as to make such other person responsible for his acts, the question of whether the specific acts per-
formed were actually authorized 
or subsequently ratified shall 
not be controlling.  Legislative history dictates that the Board is to apply common 

law principles of agency in de
termining who is an agent under the Act.  See 
Longshoremen ILA (Coas
tal Stevedoring Co.),
 313 NLRB 412, 415 (1993), remanded 56 F.3d 205 (D.C. Cir. 
1995).  In Longshoremen ILA (Coas
tal Stevedoring Co.), 
supra, the Board noted that ﬁwhen app
lied to labor relations, however, agency principles must be broadly construed in light of the 
legislative policies embedded in the Act.ﬂ  Moreover, in 
Shen Automotive Dealership Group, 321 NLRB 586, 593 (1996), the Board held that the ﬁcommon law principles of agency incorpo-
rate principles of implied and apparent authority.ﬂ  See 
Service 
Employees Local 87 (West Bay Maintenance),
 291 NLRB 82 (1988), in which the Board noted:  Apparent authority is created through a manifestation by the 
principal to a third party that supplies a reasonable basis for 
the latter to believe that the principal has authorized the al-
leged agent to do the acts in question
.  NLRB v. Donkin™s Inn, 532 F.2d 138, 141 (9th Cir. 1976); 
Alliance Rubber Co., 286 NLRB 645, 646 fn. 4 (1987).  Thus, either the principal must 
intend to cause the third person to believe that the agent is au-
thorized to act for him, or the 
principal should realize that this conduct is likely to create such belief.  Restatement 2d, 
Agency Section 27 (1958, Comment).  Two conditions, there-
fore, must be satisfied before apparent authority is deemed 
created: (1) there must be some manifestation by the principal 
to a third party, and (2) the third party must believe that the 
extent of the authority grante
d to the agent encompasses the 
contemplated activity.  Id. at Section 8. 
 See also 
Great American Products, 312 NLRB 962, 963 (1992); Dentech Corp.,
 294 NLRB 925 (1989). As stated in a more subjective manner, ﬁan employer can be 
responsible for the conduct of an employee, as an agent, where 
under all the circumstances the employees would reasonably 
believe that the employee was reflecting company policy and 

acting on behalf of management.ﬂ  Kosher Plaza Supermarket
, 313 NLRB 74, 85 (1993); Shen Automotive Dealership Group, supra.  The Board has also held that the burden of proof is on 
the party asserting that an agency relationship exists.  
Shen Automotive Dealership Group, supra. In addition to supervising the maintenance staff, Johnson 
also represents the Respondent regarding labor relations mat-ters.  Johnson testified, and it is undisputed, that she is on the 
Respondent™s negotiating team and represented the Respondent 
throughout collective-bargaining negotiations with the Union.  
Johnson also testified that as part of her duties, she worked with the Respondent™s counsel, McGill, in conveying important 
 PRATT TOWERS, INC. 13information from him to the board of directors.9  Moreover, Johnson™s duties and responsibilities include contacting and retaining contractors for build
ing repairs and vendors for sup-plies.  Similarly, Johnson also
 represents the Respondent by 
soliciting and reviewing bids from contractors. Thus, from Eunice Johnson™s real and perceived significant 
authority over the Respondent™s 
maintenance employees (strik-
ers), including all of the above, the Respondent can be held 
responsible for her conduct, as its agent, ﬁwhere under the all the circumstances the employees would reasonably believe that 
the individual [Johnson] was re
flecting company policy and 
acting on behalf of management.ﬂ  
Shen Automatic Dealership Group, supra; Kosher Plaza Supermarket, supra.104.  The status of Valerie Brooks In her capacity as president of the board of directors and 
chief executive officer, Brooks is involved in the day-to-day 
operations and functioning of the building.  Brooks testified that she ﬁmanagesﬂ the mana
ging agent (Johnson) conferring with Johnson on matters dealing with the maintenance staff and 
the operation of the building.  Brooks, as a board member, par-
ticipates in reviewing Johnson™s recommendations for the hire 
of job applicants, promotion of
 employees, discharge of em-
ployees, etc.  In addition, according to Brooks™ own testimony, 
she directs the work of the maintenance staff by informing 
Johnson of any problems to correct or work to be performed by 
the maintenance employees.  Br
ooks also represents the Re-
spondent in labor relations matters,11 and corporate matters.
12Under Board law, the test for agency is whether, under all 
the circumstances, an employee would reasonably believe that 

the alleged agent was speaking 
for management and reflecting 
company policy.  
Lovilia Coal Co., 275 NLRB 1358, 1372 
(1985).  Further, elected or appointed officials of an organiza-
tion are presumed to be agents of that organization clothed with 
                                                          
 9 Johnson additionally represents the Respondent by working with its 
attorneys regarding corporate and la
ndlord/tenant matters and worked 
with McGill in interviewing and 
preparing employee witnesses for 
testifying during this trial. 10 The Respondent argues that Johnson did not have the authority, 
real or apparent, to preempt the board
 of directors and offer the strikers 
reinstatement, conditionally or otherw
ise.  But the test for agency is 
whether, under all the circumstances, an employee could reasonably 
believe that the alleged agent was reflecting company policy and speak-
ing for management.  
American Lumber Sales,
 229 NLRB 414, 420 
(1977).  There is no doubt in my mind that the strikers unquestionably 

believed that when Johnson requested that they obtain a letter from the 
Union before they could be reinstated, she was speaking for the Re-
spondent as its agent, and that this was a prerequisite to returning to 

their jobs.  Moreover, as Sec. 2(13)
 of the Act provides, ﬁthe question 
of whether specific acts performed were actually authorized or subse-

quently ratified shall not be controlling.ﬂ 
11 Brooks represented the Respondent during the course of the April 
1998 union representation election, signed the voting eligibility list, 
designated the Respondent™s observe
r for the election and signed the 
tally of ballots.  Brooks admitted that she needed no special authority or 
resolution by the board of directors to sign these documents. 
12 Brooks testified that as chief 
executive officer, any corporate mat-
ters were ﬁunder her venue.ﬂ  She 
signs contracts with vendors on be-
half of the Respondent and is one of two signatories of checks on the 
Respondent™s behalf. 
apparent authority.  
Nemacolin County Club, 291 NLRB 456, 458 (1988), enfd. 879 F.2d 858 (3d Cir. 1989). Under all the circumstances, 
particularly her position as 
president of the board of directors, I find that employees could 
reasonably conclude that Valerie Brooks reflected the views of 
the Respondent, and that she is an agent under the Act.  House Calls, Inc., 304 NLRB 311 (1991).  Also see 
Barrow Utilities & Electric,
 308 NLRB 4, 13 fn. 8 (1992). 5.  The status of Joan Newsome-White At the time of the trial, Joan Newsome-White had been a 
member of the board of directors for approximately 1 year.  As 
a board member she votes on matters affecting the building, 
including decisions regarding building repairs and contracts 
with outside contractors.  As a board member Newsome-White 
also votes on personnel matters, such as hiring and firing of 
employees, hiring the managing ag
ent, employee matters, etc. 
Newsome-White testified that she attended the March 11, 
1999 meeting at Johnson™s request, because she was a board 
member, during which several striking employees made uncon-
ditional offers to return to work.  Moreover, as a board member 
Newsome-White voted on whether to accept the Respondent™s 
counsel™s March 25, 1999 draft letter denying the striker™s rein-
statement. 
The evidence demonstrates that Joan Newsome-White as a 
board member has authority to act on behalf of the Respondent.  
In addition elected or appointed officials, such as officers or 
members of the board of directors, are presumed to be agents 
and are clothed with apparent authority.  
House Calls, Inc., 
supra; Nemacolin Country Club, supra.  I therefore find that 
Newsome-White is an agent of the Respondent acting on its 
behalf. 6.  The status of Faythe Gaskin 
Faythe Gaskin has functioned as secretary to the board of di-
rectors for 13 years and currently is the assistant secretary to 
the board since January 1998.  As a member of the board she 
votes on matters pertaining to the operation of the premises including contracting out work to vendors, maintenance and repairs to be performed, and em
ployee matters.  While at first 
denying that board members voted on the hiring and firing of 
staff she then contradicted her own testimony, admitting that 
board members do vote on Johnson™s recommendations on 
these issues regarding the maintenance staff. 
From the evidence herein and Board law, I find Faythe Gas-
kin to be an agent of the Respondent acting on its behalf
.  House Calls, Inc., 
supra; Nemacolin Country Club, supra. 7.  The maintenance staff 
At all material times, the Respondent employed a building 
staff of six maintenance employees, Curtis Bailey, Theorgy 
(Theo) Brailsford, Lawrence (George) Folkes, Keith Robinson, Jude Abaseki, and Angel Venzen.  The record establishes that 
the Respondent™s maintenance employees were long tenured; 
Folkes (27 years); Obaseki (14 years); Brailsford (12 years); 
Robinson (since 1994); Venzen (since 1993); and Bailey (at 
least 3 years).  It is undisputed
 that the Respondent considered 
the maintenance staff to be excellent employees.  Eunice John-
son testified that she often complimented the maintenance men 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 14on how clean they kept the trash compacting room, that the 
Respondent trusted them and 
had a good working relationship with each of the employees, and that the maintenance employ-
ees were a ﬁnice group.ﬂ  In fact, several employees, including 
Obaseki, Brailsford, and Bailey, often did favors for Johnson 
and for the building that were not a part of their regular porter 
duties. Additionally, the Respondent rewarded several of the main-
tenance employees with promo
tions as good employees:  Angel 
Venzen to handyman, then in 
1997 to assistant superintendent, and when the superintendent was injured in January 1999 to 
acting superintendent; Curtis Bailey from porter to acting 
handyman also in January 1999. 
8.  Union representation Prior to April 1998, the Respondent™s building service em-
ployees were represented by Local 2, New York State Inde-
pendent Union of Building Service Employees & Factory 
Workers (Local 2).  Pursuant to a stipulated election agreement 
an election by secret ballot was held on April 7, 1998 with both 
Local 2 and Local 32B-32J on the ballot.  A majority of the 
ballots being cast in favor of Local 32B-32J, on April 21, 1998, 
the Union was certified as the exclusive collective-bargaining 
representative of all full-time and regular part-time building 

service employees employed by
 the Respondent at 333 Lafay-
ette Avenue, Brooklyn, New York, excluding guards and su-
pervisors as defined in the Act. 9.  Board of directors™ meeting on April 27, 1998 On April 27, 1998, soon after the Board election, the Re-
spondent held a closed meeting of its board of directors.  The 
agenda for discussion included Local 32B-32J.  Present at this 
meeting, among others, were Valerie Brooks and Eunice John-
son.  Minutes of this meeting establish that the Respondent 
considered the election of Local 32B-32J as its maintenance 

employees™ bargaining representativ
e to be ﬁa very bad situa-
tion.ﬂ  Evidence in the record establishes that the Respondent felt that the wage and benefit proposal by the Union would 
ﬁsimply be too extravagant.ﬂ
13  At this meeting Kevin Donohue of Elm Management, the Respondent™s managing agent at the 
time for whom Eunice Johnson th
e Respondent™s site manager worked, commented on his knowledge of the process of a prop-
erty™s contract negotiations and transition from one union to 
another.  Donohue told the board of directors:  When the employees elect to join another union, a whole year 
must pass before another election can be held.  Most proper-
ties that either have no union or have Local 2 or 670, find it 
difficult to move to Local 32B-32J because the welfare con-
tributions and salaries are much more.  There is a possibility 
whereby the [b]oard could investigate offering the staff an-
other union.  You can do this, but they cannot decertify from 
                                                          
                                                           
13 Brooks at first testified that both she and the board of directors 
thought that the Union™s proposed cont
ract was ﬁnot too expensiveﬂ but 
more expensive than Local 2™s contr
act.  Brooks then appeared to agree 
that the Union™s demands were ﬁfar too high . . . and completely unac-
ceptableﬂ and were ﬁtoo extravagant.ﬂ  In a June 8, 1999, memo to 
shareholders, the Respondent reporte
d that the Union™s demands were 
ﬁfar too highﬂ and completely unacceptable. 
this union until a year has passed.  You can also drag out the 
negotiations for a period of time.
  If this is done, during this time, there is a possibility that the employeesŠwill not have 

any medical coverage or there may be a strike.  The problem 
with that is there is no guarantee that the employees will de-
certify from 32B-32J and choose another union.  The best 
case scenario of a very bad situ
ation is to negotiate with the union.  Donohue also recommended that the Respondent ﬁget a labor 
attorney . . . it is money well spent.  Again, the only option that 
the [b]oard has is to slow up the phase-in.ﬂ 
10.  The Board of directors™ meeting of August 11, 1998 The minutes of this meeting, attended by Eunice Johnson, 
states: 
 The maintenance staff elected to leave Local 2 and go with 
32B-32J Union . . . .  It was noted that without a contract, the 
maintenance staff of 8 men is
 working without medical cov-erage . . . .  Mr. Gaggen
14 suggested keeping them out of the 
union altogether.  Give the me
n a good salary and good health 
benefits and you will never have to deal with the Union again.  
It would be to the [b]oard™s benefit not to have a union.  Since 
their union is dragging their feet, the [b]oard might consider 
approaching the maintenance men with this proposal.  Ms. 
Brooks did mention that legally we are bound to 32B-32J for 
at least one year, since the men did vote, Mr. Gaggen indi-
cated that he would speak to Mr. Zabinsky regarding a non-
union.  Subsequently, on August 12, 1998, board member John Porter 
met with the maintenance staff during which ﬁa lot of issuesﬂ 
were discussed.  Porter was to meet with the employees again 
later in order to ﬁnip in the budﬂ any problems they might have. 
11.  The Board of directors™ meeting on October 27, 1998 The minutes of this meeting discloses:  Mr. Porter mentioned several options that can be offered the 
staff.  He plans to meet w
ith the staff on November 10, 1998 and let them know where they stand and what their options 

are . . . .  In the meantime, Ms.
 Brooks felt that a strike con-tingency plan should be worked on just in case the staff 
chooses to go with the union and there is a strike.  Brooks testified that Porter had said that he intended to speak to 
the employees, to tell them what their different options were 
about getting a different union than Local 32B-32J.15Moreover, in a building status report dated December 8, 
1998, from Johnson to the board of directors, she states under 
the heading of ﬁCollective Bargainingﬂ that the Respondent™s 
 14 Gaggen, having replaced Donohue, along with Eunice Johnson, were employed by Elm Management, the Respondent™s managing agent 
at that time. 
15 However, Eunice Johnson testified, ﬁIn this, it is not speaking of 
their options as far as the union is concerned . . . we didn™t want to be 

accused of trying to give the men options for the other union.  This 
never happened.  We discussed it,
 yes.ﬂ  Johnson™s testimony was 
contradicted by John Porter™s tes
timony herein who acknowledged that 
ﬁoptionsﬂ meant other unions. 
 PRATT TOWERS, INC. 15labor counsel, Kevin McGill, 
having received no response to his October 28, 1998 letter to th
e Union, suggested that the Respondent, ﬁIndirectly propose to the staff the possibility of 
going to another Union, such as Local 670.  This union will 
actually negotiate with the client . . . .  Keep in mind Pratt 
Towers is committed to Local 32B-32J for a period of one year 
from the date of Certification.ﬂ 
12.  The contract negotiations By letter dated April 28, 1998, the Union notified the Re-
spondent that on April 21, 1998, it had been certified by the 
National Labor Relations Board as the bargaining representa-
tive of the Respondent™s buildi
ng service employees and re-
quested dates for the commencement of negotiations. The Respondent and the Union met on four separate occa-
sions: August 26, September 
24, October 27, 1998, and on January 7, 1999, to negotiate a collective-bargaining agree-
ment.  Ira Sturm, Esq., counsel for the Union,
16 and an experi-enced labor attorney, was its chief negotiator and sole partici-
pant for the Union.  The Respondent™s principal spokesperson 
at the negotiations was its la
bor counsel, Kevin McGill, Esq.17  None of the unit employees attende
d or played any role in these 
negotiations. 13.  The August 1998 bargaining session The first negotiation meeting between the parties was held 
on August 26, 1998.  Present we
re Kevin McGill, Eunice John-son, and board of directors™ president, Valerie Brooks, for the 
Respondent, and Ira Sturm for the Union.  This being in the 
nature of an introductory session,
 the parties set forth some of their positions in generalities but did not engage in any substan-
tive bargaining or make any formal proposals.  McGill briefly 
described Pratt Towers as a re
sidential apartment building of 
low and middle income rentals 
subject to New York City™s 
Mitchell Lama program.  At McGill™s request Sturm now ex-
plained to the Respondent™s repr
esentatives the Real Estate Advisory Board™s contract with Local 32B-32J (the RAB con-

tract), as well as the Union™s 
form independent apartment house agreement of 1997 (the independent agreement).  Sturm further 
explained that the Real Estate Advisory Board is a multi-
employer association which negotiates a master pattern agree-
ment containing wages and terms and conditions of employ-
ment on behalf of its members and does not permit any change 
in the terms of the agreement.  Sturm then explained that the 
independent agreement drafted by Local 32B-32J, was similar 
to the RAB contract except in certain areas like the expiration 
language in the ﬁevergreenﬂ clause and the ﬁreduction-in-forceﬂ 
provision.  There was some disc
ussion about the disparity be-
tween the wage rates in the RAB contract and the employees™ 
present wage rate. 
Sturm testified that as an ﬁoffer in lieu of negotiationﬂ Local 
32B-32J gave Pratt Towers the option of entering into either the 
RAB contract, or the independent agreement.  Although Sturm 
testified that he gave the Respondent a third option, ﬁto bargain 
                                                          
                                                           
16 Sturm has represented the Union for almost 20 years. 
17 McGill is also an experienced la
bor attorney with approximately 
20 years negotiating contracts with the Union.  Eunice Johnson also 
attended all the negotiation sessions. 
an agreement from scratchﬂ as was his standard procedure 
when negotiating contracts, both McGill and Johnson testified 
that Sturm never gave the Respondent such an option.18  McGill testified that inasmuch as Pra
tt Towers could not afford the RAB contract, the Employer™s only realistic option was to 

choose the independent agreement as the starting point for ne-
gotiations. McGill protested that the entire independent agreement cre-
ated a financial hardship for Pratt Towers.  Sturm proposed that 
Pratt Towers could have the option to negotiate wages or take 
the wage increase in the independent agreement plus a $10 catch-up until wages reached the industry rate.  Medical costs 
was an Employer concern since 
Local 32B-32J™s health plan costs were 60 to 70 percent higher than the cost of its employ-
 18 McGill also testified that Pratt Towers, in fact, was never given 
the option to bargain from scratch at any time during the entire negotia-
tion period.  While McGill took no notes
 of this first meeting, Sturm 
did.  The record shows that no where in Sturm™s notes which he made 
contemporaneously during the negotiations, including the August meet-
ing, is there any reference to the phr
ase ﬁbargain from scratchﬂ as an 
option given to the Respondent during the negotiations between the 
parties.  Moreover, while the Union™s business agent Daniel Gross 

testified that he exhibited copies of both the RAB and the independent agreement to Pratt Tower™s employees
 to show them what Local 32B-
32J was offering the Employer for them
, he never testified that he told them that the Union had also offered Pratt Towers the option to bargain 
from scratch, or any words to this effect.  Additionally, noting McGill™s 
constant protest, throughout the nego
tiations, about what he referred to 
as ﬁoutrageousﬂ clauses in the inde
pendent agreement (i.e.: the ever-
green clause, contract arbitrator clause, reduction-in-force clause, 
medical insurance fund costs, etc.), it would seem improbable that Pratt 

Towers would not consider to negotiate from scratch rather than the 
independent agreement, which McG
ill also felt created a financial hardship for Pratt Towers, if such a choice had been offered by Sturm.  
As to McGill™s failure to take 
notes during the August 1998 meeting, 
the record shows that he did take 
notes at all the other negotiation ses-
sions.  McGill also testified that immediately after a bargaining session 
he supplemented his notes with more
 detail.  In addition, after each 
bargaining session, McGill prepared a letter, which he sent to the Un-ion, summarizing what he thought the 
parties had discussed.  Moreover, 
McGill failed to offer any explanati
on for not following his ordinarily thorough note-taking practice.  Genera
l Counsel in her brief ﬁsubmits 
that an inference that there are su
ch bargaining notes, and that they 

would not have supported Respondent™s position.ﬂ  Johnson testified that she had taken notes of the discussion at this meeting but could not 
find them. 
This issue presents a close credibility question. However, it should be noted that while I may disbelieve Sturm re-
garding this part of his testimony, I 
do not discredit all of his testimony, 
given in the CA cases since I did find him to be generally a truthful and 
therefore believable and credible witne
ss.  A trier of fact is not required 
to accept the entirety of a witness™
 testimony, but may believe some 
and not all of what a witness says.  
Americare Pine Lodge Nursing
, 325 
NLRB 98 (1997); 
Brinkman Southeast
, 261 NLRB 204 (1982); 
Gio-vanni™s,
 259 NLRB 233 (1981); 
Maxwell™s Plum, 256 NLRB 211 
(1981).  As Chief Judge Learned Hand stated in 
NLRB v. Universal Camerica Corp., 179 F.2d 749, 754 (2d Cir. 1950): 
It is no reason for refusing to accept everything that a witness says, 
because you do not believe all of it; nothing is more common in all 
kinds of judicial decisions than to believe some and not all. 
Moreover, the above would also be 
applicable to the testimony of 
McGill and Johnson as will be discussed in other parts of this decision.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 16ees previous coverage under Local 2™s plan.  The parties were 
also concerned that the employ
ees had no medical coverage at 
present, and this was also a t
opic of discussion.  McGill sug-gested using the American Arbitration Association (AAA), 
since the independent agreement specifically provides for arbi-
tration via the Office of the Contract Arbitrator (OCA), and the 
Respondent and the RAB have exclusive authority jointly to 
select the arbitrators thus effectively negating Pratt Towers 
input in the choice of an arbitrator under its own collective-
bargaining contract.  The Union rejected McGills™ proposal.
19  Additionally, both McGill and Sturm indicated their unhappi-
ness with some of the arbitrators listed in both the form RAB 
and independent agreement. The Respondent also expressed 
ﬁgreat concernﬂ over the re-duction-in-force provision of the independent agreement (RIF).  
Under this clause the Employer was required to obtain written 
permission from the Union™s president before it could reduce its 
staff size.  Pratt Towers wanted the flexibility to determine its 
staff needs and suggested that if
 staff were reduced from 8 to 6 employees, Pratt Towers might be able to afford the contract.  

The parties adjourned with th
e agreement to ﬁconsider the 
situation.ﬂ 14.  The September 24, 1998 meeting The second negotiation session took place on September 24, 
1998.  Attending this meeting 
were Kevin McGill, Eunice Johnson, and board of director™ vice president, John Porter, for 
the Respondent, and Ira Sturm representing the Union.  The 
parties discussed the economics of the contract.  McGill again 
expressed great concern about the cost of the Local 32B-32J™s 
medical plan as provided for in the independent agreement and 
proposed to offset this by ﬁattritingﬂ one position and no wage 
increase for the term of the agreement or payment into the pen-
sion and other Union funds.  The Union rejected the Respon-
dents proposal. Sturm proposed that the wage increase go into effect on 
April 21, 1999 (the annual date of the independent agreement), 
with a $10 catch-up and that the Respondent start payments 
into the union funds in November 1998.  The Respondent re-
jected this as too expensive. 
 Moreover, the parties discussed the reduction-in-force issue with the Respondent wanting to fix 

its own staffing needs.  The Union finally took the position that 
the unit, remain at eight not six employees.  Sturm testified that 
the Respondent made no counter
proposal regarding wages at                                                           
                                                           
19 One of the Respondent™s defenses to the allegation that it unlaw-
fully conditioned reinstatement upon the employees abandoning the 
Union, the Respondent, at trial t
ook the position that the arbitration clause in the independent agreement is a nonmandatory subject of 

bargaining, and that it constitutes a violation of Sec. 8(b)(1)(B) of the 
Act to require an employer to agree to an arbitrator not of its choosing.  
McGill stated that therefore the independent agreement was illegal and 
a reason why the Respondent refused to reinstate the strikers.  It is 
undisputed, and the Respondent does not 
deny, that it did not raise this 
argument during the course of the negotiations.  Additionally, since the 
record indicates that the Union ma
de several proposals to accommodate 
all of the Respondent™s concerns regarding arbitration, which the Re-
spondent rejected and failed to offe
r a counterproposal, there is a lack 
of evidence to support the Respondent™s contention that the Union 
insisted on the arbitration clause as a condition of reaching a contract. 
this meeting.  The parties also discussed the arbitration clause.  
The Employer proposed to select two arbitrators, Bernard 
Young and Howard Edelman, from among the list of arbitrators 
in the independent agreement.  The Union did not respond to 
this proposal at that time. Sturm testified that as of the conclusion of the second nego-tiation session, the Union had pr
oposed several variations from the independent agreement, including the effective date of the contract, when wage increases would go into effect, the amount 
of the wage increases, the question of unit size and reduction-in-force language, the effective date of fund coverage and 
eliminating ﬁsecurity guardsﬂ from the contract.  Sturm also 
testified that issues that had been put on the table for discussion 
were considered open issues as 
far as the Union was concerned, 
and to the extent that no issues were raised regarding other language in the independent agreement, there were no issues. Johnson™s notes of the September 24 bargaining session in-
dicate that at the conclusion of this meeting, Kevin McGill 
suggested that the Respondent meet with the maintenance em-
ployees to find out what they were looking for under the 
agreement.  John Porter corroborated
 that this occurred.  Porter testified that he and Johnson met with the maintenance employ-
ees in early October 1998.
20  At first Porter was ﬁpositiveﬂ that 
ﬁNothingﬂ was said at all by an
yone at this meeting concerning 
the Union, however, he later testified that at one meeting he had 
discussed with employees the issu
es raised at the negotiations.  
However Theorgy Brailsford testified that in October or No-
vember 1998, Porter and Johnson met with the maintenance 
staff and asked the employees what they wanted from the Un-
ion and asked whether the Union had kept them informed about 
the negotiations. 15.  Pratt Towers™ October 8, 1998 letter By letter dated October 8, 1998,
 from McGill to Sturm, Pratt 
Towers set forth its proposal for a collective-bargaining agree-

ment indicating that the parties should ﬁwork from the standard 
1997 apartment house agreement.ﬂ  This letter continues:  There are numerous provisions in this agreement we would 
like to negotiate out, but we recognize that if we were to take 
a hard and fast position with so many of these items that we 
will not conclude an agreement anytime in 1998.  Having said 
that, we are unable to agree on the following provisions of the 
apartment house agreement:  1.  The wage scale. 
2.  The health plan contributions. 3.  The annuity plan contributions. 
4.  The pension plan contributions. 5.  The Office of the Contract Arbitrator. 6.  The no reduction in force clause. 7.  The ﬁroll-overﬂ or ﬁevergreenﬂ clause which ap-
pears to be camouflaged within the sale and transfer 
clause. 
 20 Porter testified that the Responde
nt had arranged to have regular 
monthly meetings with the men.  
However the evidence shows that the only meetings with staff occurre
d in August and October 1998, and 
perhaps one in 1997. 
 PRATT TOWERS, INC. 178.  The union security clause may not be legal.  We 
have no objection to a legally sufficient Union security 
clause. 
9.  The inclusion of security guards in the unit de-
scription.  WagesŠWe are prepared to offer the following: 
an increase in base weekly wages of $20.00 for 
each classification and for each of the three 
years of the contract.  This is basically the 
$15.00 increase recently negotiated in 1997 plus 
a $5.00 per week ﬁcatch-up.ﬂ 
Health and Welfare BenefitsŠWe are prepared to of 
fer an annual contribution of $3,500 which is the amount 
we had been contributing to the Local 2 Welfare Fund.  
This annual contribution would be for each of the three 
years of the agreement. 
Annuity FundŠWe have no proposal for any contribu-
tions to the annuity fund. 
Pension FundŠWe offer an annual contribution of 
$338.04 @ 28.17 per month). Contract ArbitratorŠWe purpose Howard Edelman and Elliot Shriftman to serve on a Rotating basis. 
Reduction in ForceŠOur proposal is for the deletion of all language restricting the Employer™s right to reduce 
staff, if necessary. 
Term of the ContractŠThe contact term we purpose is 
three years from the execution date of the contract.  We do 
not agree that the contract will remain in full force and ef-
fect notwithstanding the expiration date, as appears to be 
the case in the evergreen clause contained in your scale 
and transfer provisions. Security GuardsŠdelete  The above-described proposal is an attempt to harmo-
nize our financial situation with the expectations of our 
employees that they will be covered by a relatively stan-
dard industry agreement.  
The financial burdens contained 
in the 1997 apartment house agreement are not something 
that we can accept in toto.  Nonetheless, we have at-tempted to give our employees the numerous protections and prerogatives contained in the Independent agreement.  
Naturally, we are willing to discuss this with the Union 
and to answer any of your questions or hopefully respond 
to any of your concerns. 
 Therefore, by this October 8 letter, Pratt Towers informed 
the Union that while it did not like all of the provisions in the 
independent agreement, it was amenable to accepting all of the 
terms of this agreement except for those major disputed items 
listed above in McGill™s October 8 letter.  Moreover, the record 
demonstrates and the Respondent admitted that what McGill set 

forth in his October 8, 1998 letter to the Union constituted the 
Employer™s offer to Local 32B
-32J.  As McGill and Johnson 
both testified, Pratt Towers™ proposal to the Union was the 

independent agreement with the exception of the nine enumer-
ated items listed above.21                                                          
  ct.                                                                                             
21 While McGill admitted on numerous occasions that the Respon-
dent proposed and agreed to all pr
ovisions of the independent agree-
McGill admitted that he did not read the independent agree-
ment for the purpose of identifying any illegal or non-
mandatory provisions until March 18 or 19, 1999.  McGill 
stated that he always suspected the illegality or nonmandatory 
nature of certain clauses (contr
act arbitrator clause, evergreen 
clause), however he admitted that in spite of this, he never at-

tempted to withdraw the Respondent™s previous consent to the form language in the contract on these provisions, nor did he tell the Union that the Respondent would no longer agree to 
them.  It appears that the first the Union learned that the Re-
spondent felt that the strike was illegal was in the Respondent™s 
March 24, 1999 letter to its empl
oyees denying them reinstate-
ment. 
16.  The October 27, 1998 meeting The third negotiation session between the parties with their 
same respective representative occurred on October 27, 1998.  
McGill again raised the issue of the expense of the Union™s 

proposed medical plan as a major problem for the Respondent 
as to cost.  McGill proposed that the Respondent be permitted 
to participate in the ﬁSuburban Planﬂ a medical plan provided 
for in the Union™s contracts with Long Island and New Jersey 
employers that is less costly than the medical plan in the inde-
pendent agreement.  The Union rejected the Respondent™s pro-

posal because it would raise too many problems. 
Next, the Union proposed that the contract expiration coin-
cide with the industry contract
s.  The Respondent proposed a 3-year contract, effective from the date of execution.  The parties 

then discussed the evergreen clause.  The Respondent stated 
that it would not agree to an evergreen clause, and that it 
wanted a 3-year contract effective on the date of execution and 
to expire on the anniversary at the end of the third year. 
According to McGill™s testimony, the Union said that it would 
not ﬁchangeﬂ or delete the evergreen clause from the contra
Pursuant to McGill™s October 8, 1998 correspondence to 
Sturm, the Union agreed to use the standard apartment house 
agreement, with certain changes 
that the parties discussed.  
These changes included the Union wage proposal of $15 and a 
$10 catch-up, effective in November 1998, with standard in-
creases after that, the effective date of benefits to be November 
1, 1998, and exclusion of security guards from the unit.  In 
addition, the parties agreed to eliminate the named arbitrators 
from the form agreement and substitute the name of Howard 
Edelman.  Because the Respondent continued to complain 
about the cost of the union medical benefits, Sturm proposed an 
idea that could save the Respondent money and yet allow them 
their choice regarding the arbitrator.  Sturm proposed that the 
Respondent have the choice of using the office of the contract 
arbitrator, or choosing Edelman to
 arbitrate crucial grievances.  
If the Respondent chose the office of the contract arbitrator, 
 ment except for the nine enumerated items in the October 8 letter, 
McGill contradicted this testimony by also testifying that the Respon-
dent did not agree to any of the specific items in the independent 
agreement that were not discussed.
  I do not credit McGill™s contradic-
tory testimony concerning this.  While McGill™s October 8 letter speaks 
plainly to this issue, it also points up the fact that the Respondent™s 
primary concern during the negotiations was related to the economics 
of the contract. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 18each party would pay the usual $200 fee.  If the Respondent 
wanted to appear before Edelman, the Union would pay the 
$200 fee, and the Respondent would pay the difference be-
tween the arbitrator™s fee as an independent arbitrator and the 
OCA fee.  The Respondent neither accepted nor rejected this 
proposal at the time. The parties again discussed the issue of staffing.  The Re-
spondent wanted to reduce the staff from eight to seven em-
ployees in order to fund any increased costs for medical and 
pension funds.  Concerned that the parties would be causing an 
employee to leave his job in order to get a contract, Sturm in-
quired again about the seniority of unit employees.  He learned 
that the least senior person had 3 years with the Respondent.  
Sturm asked the Respondent whether, if the union agreed to a staffing level of seven, the par
ties had a contract.  McGill said no, that the Respondent still wanted the elimination of the re-
duction-in-force language so that the Respondent had the free-
dom to determine staffing levels at any point.  The parties then 
agreed to adjourn the meeting.
22  The Respondent admitted that 
from the beginning of negotiations through the end of the Oc-
tober 27 meeting, its proposals had remained unchanged. McGill testified that after the 
October bargaining session, he told Johnson to tell the board of directors to propose to the 
employees that they seek another union. 
17.  The January 7, 1999 bargaining session 
The same party representatives met for the fourth, and last, 
bargaining session on January 7,
 1999.  Ira Sturm began the meeting by presenting a wage proposal of a $15 increase on 
November 1, 1998, with contract increases and a $10 catch-up beginning in April 1999 rather than on November 1.  The Un-
ion proposed that the Respondent contribute to the funds effec-
tive November 1, 1998, Sturm™s ba
rgaining notes reflecting that the issue of fund contributions being a significant problem for 

the Respondent.  The Union also agreed to provide a separate 
rider for the building superintendent.  The Union rejected the 
Respondent™s proposals to eliminate the evergreen clause, the 3-year fixed contract, the reduction-in-force language, the arbi-
trator proposal, and the Respondent™s proposal to join the Un-
ion™s Suburban medical plan.  McGill offered that the Respon-
dent could reluctantly live with the office of contract arbitrator 
if the Union were more flexible on the medical issues. 
Thus, by the end of this meeting Sturm had proposed the in-
dependent agreement language with modifications: the effec-
tive date of the wage increase be moved to April 21, 1999, a 

wage catch-up period, a separate superintendent rider allowing 
the Respondent more flexibility, a different contract expiration 
date, and an effective date of January 1, 1999, for contributions 
to the pension and welfare funds.  The Respondent rejected the 
                                                          
                                                           
22 McGill testified that Sturm had st
ated at this bargaining meeting 
that there were only two variables that the Union would permit from the 
independent agreementŠretroactivity and wage increases.  Sturm 
denied that he had made this statement that actually McGill had done 
so.  However, Sturm™s notes of th
is bargaining session states, ﬁU only 
variables from U perspective is amount of increase and retroactivity,ﬂ 
and McGill™s notes of this meeting re
flect, ﬁIra says, there are basically 
two variableŠretroactivityŠwage increase, amount of itﬂ and that 
these were the ﬁonly variables.ﬂ 
Union™s proposals.  The Respondent made no counterproposal to the Union™s January proposal 
regarding wages, the annuity 
fund, and the contract arbitrator.  Moreover, the Respondent 
never changed its proposal that it join the Union™s Suburban 
medical plan and offered pensi
on fund payments in the same 
amount as it had paid under the prior Local 2 contract.23However, the parties remained adamant as to their respective 
positions, the Respondent regarding the items contained in its 
October 8, 1998 letter to the Union, and the Union as to those 
unresolved issues in the independent agreement vis-à-vis this 
letter.  The parties failed to reach a final agreement, and both 
McGill and Sturm testified that after the January 7 bargaining 
session, they believed that the parties had reached an impasse in 
negotiations.24McGill testified that he asked Sturm, what if anything, would 
occur if the Respondent did not accept the Union™s proposed 
agreement and Sturm replied that the Union would have no 
alternative but to strike the building. Moreover, according to McGill™s testimony, Sturm now told 
him that he wanted the Respondent to sign the contract that 
evening.  McGill advised Sturm 
that he was obliged to take back the Union™s last offer to Pratt Towers™ board of directors for its consideration.  This was the first that Sturm had been 
made aware that the Respondent™s representatives at the nego-
tiations had no authority to agree 
to a contract.  McGill testified that he believed Sturm responded to this comment, ﬁLook, its 
on the table tonight and there™s no guarantee that if you accept 
it after tonight that it will be there any more.ﬂ  McGill stated: 
 This was towards the end of the meeting and [Sturm] said, 
Look, the only thing that we can do for you is on the wage in-
creases and the implementation da
tes, and if you™re not pre-
pared to accept that as is, we will have no other choice but to 
strike the building.25 McGill also testified that Sturm 
had reiterated that Pratt Towers had to take the independent agreement ﬁas isﬂ that evening 
more than once, but McGill also admitted that he knew that ﬁas 
isﬂ meant the independent agreement with changes that the 
parties had discussed.  However, McGill never asked Sturm 
 23 The record evidence clearly shows that the Respondent on October 
8, 1998, proposed to the Union the independent agreement, with the 
nine modifications thereof, and thus 
in effect agreed to all the other 
terms in the independent agreement 
except for the nine items listed in 
its October 8 letter.  McGill agreed 
that it was ﬁessentially correctﬂ that 
after October 8, 1998, there was no dispute raised as to any of the items 
or any of the terms contained in 
the independent agreement except for 
the nine items that were listed in 
the October 8 letter, although he also 
appeared to contradict this testimony elsewhere. 
24 The evidence illustrates that on January 7, 1999, the parties had 
reached impasse on wages, medical, 
and other benefit funds, contract arbitrator issue, reduction-in-force language, the evergreen clause, and 

the union security clause whose lega
lity McGill questioned, while other clauses, such as the ﬁpicket lineﬂ 
clause, the ﬁsubcontractingﬂ clause, 
were never discussed or cha
llenged during the negotiations. 
25 McGill initially testified that Sturm wanted a ﬁresponseﬂ from the 
Respondent that night.  He later te
stified that Sturm wanted the Re-
spondent to sign the contract that 
evening, adding that Sturm demanded 
that the contract be accepted by th
e Respondent ﬁas isﬂ or the Union 
would have no other choice but
 to strike the building.  PRATT TOWERS, INC. 19what was meant by ﬁas is.ﬂ
26  McGill asked Sturm if he could 
give Pratt Towers some notice before a strike would occur, but Sturm replied no, why should he do that?  McGill told Sturm 
that he would try, and call him the following day and the meet-
ing then ended. Johnson testified that Sturm had said, ﬁI would like to have 
[Pratt Towers] sign this agreement 
tonight.ﬂ  She also testified that she recalled Sturm saying that Pratt Towers had to sign the 

agreement ﬁas is.ﬂ
27  However, Johnson admitted that at the 
conclusion of the January 7 
negotiation session the Union™s proposal included the independent agreement with changes 
concerning wages, medical plan, reduction-in-force and effec-tive dates of the agreement.  Johnson added that other than 
wages, benefits, the arbitrator and the length of the contract, the 
Respondent was aware of no other issues that might have caused the Union to go out on strike. Sturm™s testimony directly c
ontradicts that of the Respon-dent™s witnesses.  Sturm testifie
d that he didn™t think that he told the Respondent that the contract had to be signed that night, but instead had said, ﬁ[T]his is a deal that™s on the table 
tonight, you can either accept it or reject it, but if you turn it 
down I™m not guaranteeing that this deal will be on the table 
tomorrow . . . .ﬂ  Sturm stated that he also may have said, 
ﬁWell, the offer may not be available after tonight . . . and if 
you make another offer there™s no guarantee the Union will 
accept it.ﬂ  Sturm denied that he told McGill at the January 7, 
1999 negotiation session or at any other time that the Respon-
dent had to sign the independent agreement ﬁas isﬂ with no 
changes. Both the Respondent and the Union during negotiations had 
proposed changes in the indepe
ndent agreement. It does not seem reasonable to suppose that the Union would demand the 
signing of the agreement ﬁas isﬂ without any changes.  Even 
assuming arguendo the Union did require the Agreement to be 
signed ﬁas isﬂ, as admitted by 
the Respondent™s witnesses in their testimony, ﬁas is,ﬂ was interpreted by them to mean the 
independent agreement with some changes and modifications as discussed by the parties. 
It is undisputed and the Respondent admits, that on October 
8, 1998, it proposed to the Union the independent apartment 
house agreement, with nine pr
oposed modifications.  Thus, despite McGills contradictory tes
timony as to this, the record 
establishes that the Respondent agreed to all terms in the inde-pendent agreement, except for the nine items set forth in the 
Respondent™s October 8 letter.  Moreover, it is undisputed that 
the Respondent never raised any objection to article 3, man-
                                                          
                                                           
26 In his notes of this bargaining session, McGill reflected, ﬁIra says 
we have to take the Ink as is or he will strike the building.  Ask for 
notice, Ira says he will not give notice.ﬂ 27 Johnson conceded that her recollection regarding what occurred at 
the negotiation sessions was unreliable because she was only there as 

an observer and was not paying that 
close attention.  However, while 
Johnson did testify that she recalled Sturm using the words ﬁas isﬂ 
relating to the signing of an agreement, when asked by the judge subse-
quently in her testimony, if Sturm ha
d said that the Respondent had to 
take the ﬁcontractﬂ or ﬁproposals,ﬂ ﬁas is,ﬂ Johnson answered that she 
did not recall.  Additionally, while 
Johnson testified that she had taken notes of this meeting she could not 
find them for production at the trial. 
agement-rights clause of the independent agreement.  It is un-
disputed that neither the Responde
nt nor the Union, raised the subject of picket lines and the picket line clause in the inde-

pendent agreement during the entire course of the negotiations.  
Nor did the Respondent assert during the negotiations that the 
strikes or lockouts provision in the independent agreement was 
illegal or raise any objection to th
is proposal.  The same is true 
of the subcontracting clause in the independent agreement.  No 
discussion was had on these provisions.  However, in its Octo-ber 8, 1998 letter the Respondent did make reference to the ﬁevergreen clauseﬂ but not as to
 its legality, and to the legality 
of the ﬁunion security clause.ﬂ
28McGill admitted that at no time prior to March 15, 1999, did 
the Respondent seek to withdraw
 from its agreement to any of 
the terms that had not been in dispute in the independent 
agreement and the first time he challenged any provision was 
when he filed an unfair labor practice charge against the Union.  
Thus, the Respondent appears never to have asked the Union to 
take any proposal off the bargaini
ng table, other than what was discussed or provided in its October 8th letter.2918.  The strike On February 22, 1999, the Respondent™s maintenance em-
ployees went out on strike at the 
insistence of the Union.  Sturm 
testified that it was not an object of the strike to obtain the 
picketing clause or subcontracting clause in the collective-
bargaining agreement between the parties.
30  Sturm stated that 
the purpose of the strike was to achieve agreement on issues 
that were in dispute, such as the effective date of the contract, 
wage rates, and the date of implementation of any wage in-
creases, whether the Respondent would contribute to the Un-
ion™s funds and when, the length of the contract, whether the 
contract would include the evergreen clause, the reduction-in-
force language, whether the length of the contract would coin-
cide with the independent agreement or be for 3 years, as the 
Respondent proposed, and whether the arbitrator would be 
 28 Sturm testified that in McGill™s October 8 letter, McGill raised the 
question of whether the union-security clause was legal.  Sturm testi-
fied that he pointed out to the Re
spondent during the negotiations that 
the second paragraph of that clause pr
ovides that in the event the clause is deemed unlawful for some reason, it would be interpreted only in a 
lawful manner.  As Sturm™s unrebutted testimony establishes, this was 
the only time that the issue of the uni
on-security clause arose during the entire course of negotiations.  It 
is undisputed that the Respondent never proposed any language of its 
own to replace the union-security 
clause in the agreement. 
29 Sturm testified that some time 
after the fourth bargaining session 
on at least two occasions, he attemp
ted to pursue contract negotiations 
with McGill.  After the commencement of the strike, at a meeting with 
McGill on another matter, Sturm sugge
sted the possibility of putting off 
all wage increases and fund contributions until April 1999 in order to allow the Respondent to save money.
  On or about February 26, 1999, 
Sturm made another proposal, whic
h the Respondent also rejected 
without making any counteroffers. 
30 McGill admitted that had the pa
rties reached agreement on the 
nine items listed in the Respondent™s
 October 8 letter, the bargaining 
agreement would have included th
e picketing and subcontracting 
clauses.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 20Howard Edelman or the office of the contract arbitrator 
(OCA).31Moreover, Union Business Agent 
Daniel Gross testified that he had informed the maintenance employees that while the 
independent agreement would be the basis for any settlement, 
the Union had sanctioned a strike because the parties had 
reached impasse.  Gross admitted that an object of the strike 
was to get the Respondent to sign a collective-bargaining 
agreement.  In fact, when the striking employees indicated their 
desire to return to work sometime after the commencement of 
the strike, Gross testified that he told them, ﬁYes, I would™ve 
liked you to have stayed out longer because it probably 
would™ve helped us get the contract signed, but its your deci-
sion, and I, you know, you have 
to make your own decision on 
it . . . .ﬂ32Union Business Agent Dan Gross 
testified that on February 
22, 1999, he appeared at the Re
spondent™s premises and told employee Keith Robinson to in
form the other maintenance 
employees that the Union had authorized a strike and to tell 
Angel Venzen, the acting superintendent, to shut down the 
boiler, this being for the safety of the tenants in the building, 
something Gross maintained was done in all the Union™s strike 
situations.  According to the testimony of Robinson he did what 
Gross had instructed him to do, whereupon Venzen then turned 
off the boiler and both he and Robinson went to notify man-
agement of the strike, that the 
boiler would be shut down and to surrender their keys to the building.
33Gross testified that he told the employees to take their be-
longings with them because once on the picket line, they were 
not to enter the Respondent™s property, to shut down the boiler 
                                                          
 31 Apart from these open issues, by virtue of the Respondent™s Octo-
ber 8 letter, each and every clause in the independent agreement was 
proposed by the Respondent and agreed to by the Union.  Furthermore, 
the record establishes that the Respondent did not raise, and no other 
issues were discussed, during the 
bargaining sessions.  Moreover, John-
son testified that other than wages, benefits, the arbitrator, and the 
length of the contract, the Respondent 
was aware of no other issues that 
might have caused the Union to go out on strike. 
32 Striking employee Theorgy Brailford testified that upon advising 
Gross that he wanted to return to work from the strike, Gross said, 
ﬁ[H]e would prefer us to stay out
 for a little longer because we would 
have a better chance of getting a contract signed . . . .ﬂ 
33 Not finding Property Manager Eunice Johnson in her office they 
informed Johnson™s secretary, Chantel Bennett, that the employees 
were going out on strike.  Bennett 
then telephoned Johnson and Venzen told Johnson that the employees were going out on strike, the boiler 
would be shut down and he and Robinson were returning their keys to 
the building.  Johnson testified th
at she had received a telephone call from Bennett who advised her that 
Venzen and Robinson were in her 
office and that the employees were 
going out on strike and were turning 
in their keys.  Johnson then spoke to Venzen who told her the same 
thing.  Johnson failed to include that 
she had been told by Venzen that 
he was shutting off the boiler.  General Counsel objected to Johnson™s 
testimony concerning the telephone c
onversation as hearsay and moved 
to strike it.  I deny this motion.  
Hearsay is admissible in administrative 
proceedings where relevant and ma
terial and corroborated by other 
evidence in the record.  As to credibility de
termination, I note that 
Chantel Bennett, an employee in the Respondent™s control, was not 
called as a witness to support Johnson™s testimony.  More about the 
credibility of witnesses will follow herein. and to take any licenses they have, to give their keys to the 
property to management and to 
tell management that the em-
ployees were going on strike and 
that the boiler would be shut off.  Gross told the employees that if the Department of Sanita-
tion came by, to show their pick
et signs and ask the Sanitation workers to honor the picket line.  The record also establishes 

that persons other than Pratt employees, including workers 
from other buildings, joined the strikers on the picket line to 
show their support. 19.  What occurred on March 11, 1999 On March 11, 1999, Theorgy Brailsford, Keith Robinson, 
and Curtis Bailey met with Eunice Johnson and board members 
Faythe Gaskin and Joan Newsome-White in the boardroom on 
the Respondent™s premises.  It is undisputed that at that time Brailsford, Robinson, and Bailey requested to return to work.  
Gaskin asked if these employees were speaking on behalf of the 
other striking employees and they responded that they were 
only speaking on their own behalf.  Johnson asked if the Union 
knew that these employees were requesting their job back and 
Brailsford answered, yes. 
Brailsford testified that Johnson then said that it was not that 
easy to return back to work.  
Brailsford asked what it would take for the employees to retu
rn.  Johnson responded that in 
order to return to work, the 
Respondent wanted the employees 
to obtain a letter from the Union stating that they were no 
longer represented by the Union.  Brailsford repeatedly asked 
Johnson if the employees could return to work without getting 
this letter and Johnson, quite upset about his repetitious re-quests, consistently responded, no.  Brailsford stated that John-

son said that because the Respondent was obligated to bargain 
with the Union, the Respondent needed a letter from the Union 
stating that all ties were severed between the employees and the 
Union in order to get the Respondent out of its legal obligation 
with the Union.  Brailsford related that Johnson complained 
that the employees had no idea how expensive the Union was 
and that its medical plan and a
nnuity were very high.  Johnson 
commented that the Union was not willing to budge in the ne-

gotiations and Brailsford answered that as far as the employees 
knew it was the Respondent that
 was unwilling to negotiate.  
Johnson then repeated that in order for the employees to return 
to work, she needed a letter from them that they no longer 
wanted the Union to represent them.  Both Brailsford and Keith 
Robinson testified that there was no discussion about contract negotiations at all at this March 11 meeting. Brailsford testified that he then suggested the possibility of 
holding a meeting of board members, the Union, the tenants 

and the employees after the employees were reinstated to their 
jobs, to see who was failing to negotiate, since Johnson was 
telling the employees that the Union was the one unwilling to 
bargain, and also for the added reason to facilitate bargaining 
and try to reach an agreement.  Brailsford denied that he ever 
suggested to Johnson that the employees sit down with the 
board of directors themselves to discuss contract issues.  Brails-
ford then asked what would happen if the Union refused to give 
the employees such a letter and board member Newsome-White 
responded that they should go to the Labor Board to get an-
swers to their questions.  Brailsford testified that the question 
 PRATT TOWERS, INC. 21Newsome-White told him the Board would answer was why the 
employees needed a letter from the Union stating that the Un-
ion no longer represented the employ
ees in order for them to be allowed to return to work.  The employees then left the building 
and went to the Board™s Region 29 office. Robinson™s account of the 
March 11, 1999 meeting was similar to that of Brailsford. 
 Robinson testified that after a brief greeting, he, along with Brailsford and Curtis, told Eunice 
Johnson that they wanted to return to work.  Robinson stated 
that Johnson replied that the employees could not return to 
work until they got a written statement from Local 32B-32J 

stating that they no longer have ties with the Union.
34  The 
employees repeatedly asked why they needed the letter and 
Johnson upset, answered that they needed the letter because she 
said so.  After the discussion about the letter that Johnson de-
manded, Robinson testified that Newsome-White stated that if 
the employees did not think that the Respondent was doing the 

right thing, that they should go to the Labor Board.  Robinson 
explained that the conversation between the employees and 
Johnson focused on the letter the Respondent demanded that 
they obtain from the Union in order to return to work.  In fact, 
Robinson testified that he remembered Johnson™s demand for 
the letter so clearly because that was the ﬁwhole topicﬂ of the 

March 11 meeting. At the time of the trial, employee Curtis Bailey was hospital-
ized, indefinitely, with a very serious illness.  Having made the 
requisite showing that the requirements of Federal Rules of 
Evidence 807 had been complied with.  The judge admitted into 
evidence the affidavit of employee Curtis Bailey.  Bailey™s 
affidavit corroborates the testim
ony of Brailsford and Robinson 
with respect to all critical facts.  Bailey™s affidavit establishes 
that on March 11, after he, Bra
ilsford, and Robinson requested reinstatement, Eunice Johnson said that in order for the Re-
spondent to even consider their request  for reinstatement, the employees had to provide th
e Respondent with a document 
stating that the employees are no longer affiliated with the Un-

ion. In his affidavit, Bailey stated that Brailsford told Johnson 
that the employees had been told by the Union that, ﬁif we re-
turned to work, that would mean that we cut our ties with the 
Union.ﬂ  Bailey continued, ﬁJohnson said that she would need a 
document, in writing, stating th
at we are no longer affiliated 
with the Union.  Johnson told us that once we bring such a 
document to her, they would cons
ider our proposal to return to work.ﬂ  Brailsford testified that neither he, nor any other em-
ployee, stated that Dan Gross told the employees that if they 
asked for their jobs back, that would mean that they were no 
longer connected to the Union.  Brailsford testified that perhaps Bailey misunderstood what Brailsfo
rd was saying.  Brailsford 
was adamant in his testimony th
at none of the employees said 
that they no longer wanted the Un
ion to represent them.  To the 
                                                          
                                                           
34 After testifying that Johnson told the employees that they could 
not return to work until they got a letter from the Union, McGill asked 
Robinson whether Johnson said that the employees could not come 
back to work until they got a letter sa
ying that they did not want to be in the Union anymore.  Robinson did not waiver in his testimony, 
replying, ﬁ[N]o, [she] said no ties with the union.ﬂ 
contrary, Brailsford testified th
at the employees were still be-
hind the Union representing them. Moreover, by letter dated Ma
rch 11, 1999, to Dan Gross, 
Robinson, Brailsford, and Bailey 
told Gross about their meeting with Johnson on March 11, wherein she required them to get a 
letter from the Union indicating 
there was no longer any ties or 
connection between the Union and these employees. 
The Respondent™s witnesses tell a different story than that re-
lated by the above-General Couns
el™s witnesses.  While admit-ting that the employees made requests to return to work and 
that during the course of the March 11 meeting, the Respondent 
directed the employees to obtain a letter from the Union in 
order to return to work, they 
testified that the employees came 
to the Respondent because they were unhappy with the Union, 

wanted to sever their ties with it and wanted the Respondent™s assistance in getting a new union.  Newsome-White testified 
that at the March 11 meeting Eunice Johnson requested a letter 
from the Union stating that the employees no longer wanted the 
Union to be their union because the employees had said that 
they were divesting themselves from the Union and the Re-
spondent wanted proof that they had severed their ties with the 
Union.  Faythe Gaskin testifie
d that Johnson had told the em-
ployees that ﬁshe would need 
verification from 32B-32J indi-cating that they were no longer connected with 32B-32J.ﬂ  Gas-
kin also testified that Robinson and Brailsford had asked if 
Johnson knew of another union to join and Johnson responded 
that she could not answer that. 
Eunice Johnson testified that Keith Robinson repeatedly 
stated that because the employees had crossed the picket line to 
request reinstatement, they seve
red their ties with the Union.  
Johnson admitted that she told the employees that she could not 
take their word for this, and that she needed a letter from the 
Union to prove that the employees had severed their ties with 
the Union.  Johnson suggested in her testimony that the em-
ployees wanted to talk to the Respondent™s board of directors 

about getting a different union.3520.  The employees at the NLRB 
At the conclusion of their meeting with the Respondent on 
March 11, 1999, Brailsford, Robinson, and Bailey, at the sug-
gestion of Board Member Newsome-White, went to the Na-
tional Labor Relations Board™s Region 29 office.  Arriving at 
approximately 4Œ4:30 p.m., Brails
ford and Robinson met with 
Board Agent Sharon Chau, the information officer for that day, 

while Curtis Bailey waited outside in the car.  The General 
Counsel™s witnesses™ testimony 
regarding this meeting between Board Agent Chau and the employees was detailed and mutu-
ally corroborative. 
 35 However, the testimony of the employees is consistent that at no 
time did they tell the Respondent that they were unhappy with the 
Union or that they no longer wanted the Union to represent them, and 
this was corroborated by the testimony of Union Business Agent Dan 
Gross.  The employees denied asking the Respondent how to go about 
getting a different union and their tes
timony is further supported by the 
fact that being unhappy with their former Union, Local 2™s representa-

tion, they sought out and secured Local 32B-32J as their bargaining 
representative through the Board™s processes and knew full well how to 
change unions without any need fo
r assistance from the Respondent. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 22Chau testified that the employees
 told her that they were em-
ployees of Pratt Towers who had been on strike for several 
weeks because they wanted to be represented by Local 32B-32J 
and that they had just come fro
m a meeting with their manager, Eunice Johnson, during which they requested to return to work.  
The employees told Chau that 
Johnson advised them that in order to be reinstated they had to get a letter from the Union 
stating that they no longer wanted the Union and that the Union 
no longer represented the employees. 
 Chau stated that she told the employees that this did not sound lawful, and that she 
would be happy to call Eunice Johnson about this.  Chau called 
Johnson while the employees were
 in the information office, 
identified herself as an information officer of the NLRB and 
informed Johnson of what the em
ployees had just reported to 
her.  Whereupon, Johnson told Chau to call the Respondent™s 

attorney, Kevin McGill, which she did.  Chau testified that she 
told McGill that two Pratt Towers employees were in the in-
formation office, that they s
poke to Eunice Johnson about re-
turning to work after being on strike, and that Johnson asked 
them to produce a letter from Local 32B-32J stating that the 
Union would no longer represent the employees.  Chau stated 
that McGill responded that he had already spoken to Johnson, 
and that the Respondent was prepared to reinstate the employ-
ees, but that they needed a few days to prepare a new schedule.  
McGill told Chau that the empl
oyees would receive a letter in 
the mail early the following week about returning to work.  

When Chau hung up the telephone, she reported her conversa-
tion with McGill to Brailsford and Robinson telling them that 
McGill said that he did not know why or did not understand 

why Johnson told the employees th
at they could not return to 
work and that they needed a letter from the Union.  Chau told 
them that McGill said that the tenants and the board wanted the 
employees back to work. 
Chau further reported that McGill said that the Respondent 
needed 1 week to make up the work schedule, and the employ-
ees would be back to work in a 
week.  Chau then told the em-
ployees that, according to the 
Respondent™s attorney, they 
would be receiving a letter the following week to return to work 

and that if they did not hear from the Respondent after 1 week, 
they should come back to the 
Labor Board.  The employees 
then left the office. Chau testified that either while the employees were still in 
the office or immediately after they left, she completed the 
information officer inquiry form in which she described the 
nature of the employees™ inquiry.  Chau testified that it was the 
practice of the Board to comple
te the form for every phone call 
or walkin.  The form, dated Marc
h 11, 1999, is consistent with Chau™s testimony, including that 
the employees were told by 
Johnson that they would not be reinstated unless they obtained 
a letter from the Union that it no longer represented the em-
ployees.  The inquiry form also 
indicates that Chau spoke with 
McGill, who said that the Respondent was prepared to reinstate them, and would notify the men the following week after work-
ing out the schedule.36                                                          
                                                                                             
36 At the time McGill told Chau that
 the Respondent was prepared to 
reinstate the employees, he knew that the Respondent had accused the 
Kevin McGill™s testimony rega
rding his March 11 conversa-tion with Sharon Chau was not believable and less than forth-
right.  McGill admitted that in the afternoon of March 11, he 
received a telephone call from Board Agent Sharon Chau who 
told him that Pratt Towers employees were at the NLRB, that 
they had requested to return to 
work from their strike and that 
Eunice Johnson told the employees that they ﬁ
needed a letterﬂ in order to return to work.  Absent from McGill™s testimony 
was the part of his conversation with Chau in which she told 
McGill that Johnson required a letter from the Union stating 
that the Union no longer represented the employees in order to 
return to work. Later, during cross-examination, McGill 
changed his testimony and stated that Chau told him that the 
strikers were told by Johnson that ﬁ
in order to come back to
 work, they needed a letter from the union saying that it was 

okay to come back to work.ﬂ  Thus, McGill admitted that Chau 
told him that Johnson requested a letter from the Union, and 
that she linked this letter to the employees™ return to work.  In 
response to the judge™s question, 
McGill testified that Chau told him that Johnson advised the employees, ﬁ
that they needed a letter from their Union in order to come back to work.ﬂ  Again, 
McGill omitted the critical part of the conversationŠthat John-
son conditioned reinstatement providing a letter stating that 
they quit the Union.
37McGill testified that he told Board Agent Chau that he was 
going to recommend that the Respondent take the strikers 

back.38  Thus, McGill denied that he told Chau that the Re-
spondent had made a decision to reinstate the strikers.  McGill 
 employees of some misconduct, in
cluding shutting off the boiler and 
clogging the laundry drains. 
37 It is hardly believable that Chau, who recognized from what the 
employees told her that it was possible that the Respondent unlawfully 
conditioned the strikers reinstatemen
t, who then offered to call the 
Respondent and its counsel on behalf of the employees, and who care-
fully documented the nature of th
e employees™ visit to the NLRB, 
would neglect to tell McGill that Johnson conditioned their reinstate-
ment upon abandoning the Union.  That is what the employees™ inquiry 
was about.  McGill testified that he told Chau that he had no idea what 
this  ﬁletterﬂ could mean.  His 
feigned ignorance, however, was belied 
by his later testimony that he ﬁwas 
well aware of his client™s legal obli-
gations in this area of law.ﬂ  Clearly, Chau and McGill were talking 
about the same thingŠthe unlawfu
l conditioning of reinstatement upon 
the employees quitting the Union. 
McGill, a labor attorney of 30-years experience, later testified, in-credibly, during cross-examination that he did not know at the time of 
his conversation with Chau that 
it would be unlawful for the Respon-
dent to condition reinstatement upon the employees™ abandoning their 
membership in the Union.  McGill th
en contradicted himself by testify-
ing that, ﬁas an abstract propositi
on of law, that conduct would be 
unlawful.ﬂ  McGill then testified, again, that this was not an issue that was raised or even referred to during his conversation with Chau. 
38 McGill testified that as of March 9, he had been aware of two acts 
of alleged misconduct, the boiler ha
ving been shut down, and the laun-
dry room drain problem.  Despite 
having knowledge of these purported 
acts of misconduct, which the Responde
nt and McGill professed to be ﬁseriousﬂ acts, McGill testified that
 he was ﬁgoing to recommend that 
[Respondent] take the strikers back.ﬂ  This puts in question McGill™s 
and the Respondent™s protestations that shutting the boiler and the 
laundry incident constituted conduct 
so ﬁseriousﬂ that it warranted 
termination, as false. 
 PRATT TOWERS, INC. 23stated that he told Chau that the strikers would be notified soon 
ﬁabout the response to their request for reinstatement.ﬂ39From the above, and the mutua
lly corroborative, consistent, 
and I find credible testimony 
of the General Counsel™s wit-nesses regarding this, especially the testimony of Board Agent 
Sharon Chau, the evidence shows that the Respondent, through 
its counsel, Kevin McGill, disavowed the condition imposed by 
Eunice Johnson and board of director™s president, Valerie 
Brooks, on the employees™ return to
 work, that of their aban-doning the Union.  The record conclusively establishes that the 
Respondent, by its counsel, inform
ed the Board agent that the Respondent intended to reinstate 
the strikers and was now pre-paring a work schedule.4021.  What occurred on March 15, 1999 On March 15, Lawrence (George) Folkes and Angel Venzen 
met with the Respondent and made unconditional offers to 
return to work.  Again, the Respondent conditioned their rein-
statement upon their quitting the Union.  The testimony of 
Folkes and Venzen regarding this was consistent, mutually 
corroborative, and given in a forthright manner.41Folkes arrived at Pratt Towers before Venzen42 and met with 
Eunice Johnson, Valerie Brooks, and Faythe Gaskin in the 
                                                          
                                                           
39 McGill objected to Chau™s entire testimony alleging, among other 
things, that this conversation was a privileged settlement discussion.  
McGill testified that Chau said that
 she was going to have to take a charge unless they could straighten out the problem.  Chau denied 
making this statement.  I found Chau to
 be a credible witness, testifying  
in a forthright and straightforwar
d manner, and based on her demeanor, 
inherent plausibility, and other corr
oborative evidence in the record, I believe her rendition of her conversation with McGill. 40 At the time McGill told Chau that
 the Respondent was prepared to 
reinstate the employees, he knew that the Respondent had accused the 

employees of some misconduct, in
cluding shutting off the boiler and 
clogging the laundry drains.  As Genera
l Counsel asserts in her brief: 
ﬁThus, even if Respondent™s defense that it refused to reinstate the 

strikers for purported strike misconduct were credited, the evidence 
conclusively establishes that Res
pondent condoned at least this alleged 
misconduct if not all by agreeing to reinstate the employees.ﬂ 
41 A review of the record reflects that the General Counsel™s wit-
nesses™ testimony during th
e trial was consistent with their affidavits on all material facts.  Any discrepancies were minor, more in the manner 
in which something was said rather than in the substance of the testi-
mony.  The record reveals that none of these purported discrepancies 
involved material facts.  For example, 
Folkes in his affidavit, stated that 
he waited for three other workers in the lobby on March 15, and he 

testified that he was waiting for Angel Venzen and Jude Obaseki.  
Clearly, such a minor variation casts no shadow on Folkes™ forthright 
and credible testimony.  In addition, during cross-examination, Venzen 
testified that he first learned of the strike on the morning of February 
22.  In his affidavit, he stated that 
he was advised of the strike the week 
prior.  It appears that this minor inconsistency has no bearing on any 
relevant issues, and in no way impugns
 Venzen™s otherwise forthright 
and credible testimony. 
42 Like the employees who requested reinstatement on March 11,  
Venzen and Obaseki went to Pratt Towers in the morning on March 15 

and told the guard that they wanted 
to meet with Johnson.  After calling 
Johnson on the phone, the guard informed the employees that she was 

busy, and directed the employees to re
turn at 3 p.m.  Venzen returned 
to the building at 3 p.m.  Obaseki c
ould not return at that time because 
he had to attend a class. 
boardroom.  Folkes testified that 
he told the Respondent that he wanted to get his job back, as soon as possible, to which Val-
erie Brooks responded, that he had to get a letter from the Un-
ion stating that the employees did not want the Union and that 
he was not in that Union anymore.  Folkes related that the Re-
spondent said that if he did not have the letter, the employees 
cannot return to work.  Johnson said that the Respondent was 
investigating accusations that the employees broke locks and 
put cement in the laundry drain.
  Whereupon, Folkes emphati-
cally denied that any of the 
employees would do such things, 
that they did not engage in such conduct.
 Venzen now arrived at the premises and joined the meeting.  
Brooks asked Venzen what she could do for him and he an-
swered that he wanted to return to work.
43  Venzen testified that Brooks then told Venzen that he would have to get a letter from 

the Union stating that the employees no longer wanted the Un-
ion to represent them.
44  Venzen stated that board member Gas-
kin said that, ﬁit would be easier for [the employees] to get out 
of the Union by getting a letter 
stating that we no longer want 
the Union . . . it would be easier for [the employees] to do that, 
than for the building to do that,ﬂ because the Employer had a 
contract with the Union.45  Venzen related that he asked about 
rumors the employees had been hearing that they sabotaged the 

laundry room, but the Respondent would not discuss the issue 
saying that the Respondent was i
nvestigating that problem, and 
therefore could not talk about it at that time.
46  The meeting 
ended by the Respondent telling the employees that they would 
get back to them at a later date.  Apart from this March 15 
meeting when Venzen requested reinstatement, Venzen did not 
have any other conversations w
ith the Respondent about return-ing to work.47 43 Venzen™s affidavit reads that he told Brooks that ﬁthe employeesﬂ 
wanted to return to work while Ven
zen testified that he told Brooks he 
was speaking for himself. 
44 While Venzen™s affidavit states 
that he ﬁbelievedﬂ it was Brooks 
who first mentioned the Union and the need for a ﬁwritten statement 
from the Union saying that we no longer want the Union to represent 
us,ﬂ in his testimony he clearly indicated that it was Brooks who first 
brought up the Union and the need by the employees for a letter from 
the Union severing ties with it in order to return to work.  I see no real 
significant inconsistency present in this. Moreover, Folkes testified that Br
ooks had stated, ﬁ[T]hat we have 
[sic] to go to the Union to get the le
tter.  Go to the Union, bring the letter, and soon that is possible you™ll get back the job.ﬂ  Folkes was 
clear that it was the Respondent who first mentioned the Union. 
45 Venzen denied that Gaskin had actually said, instead, ﬁIt™s harder 
for the building to get you out of the Union.ﬂ 
46 After Venzen testified that Johns
on prevented his effort to discuss 
the rumors of employee sabotage of the laundry room, McGill asked, 
Venzen ﬁso there was apparently some discussion about sabotage.ﬂ  
However, the testimony establishes that there was no discussion about 
sabotage during the March 15 meeting. 
47 Venzen testified that after Keith
 Robinson requested reinstatement 
on March 11, Robinson told him that Eunice Johnson asked for a letter 

from the Union.  Venzen™s testimony is corroborated by that of Law-
rence Folkes and by the Respondent™s own witness, Faythe Gaskin.  
Moreover, Venzen further testified that Robinson told him that he went 
to the Labor Board, and a person there spoke to Johnson and the Re-
spondent™s lawyer, and that the Respondent was going to put the em-
ployees back to work.  Thus, rather than diminish Ve
nzen™s credibility,  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 24Eunice Johnson™s testimony rega
rding the March 15 meeting 
was limited.  Johnson testified only that Venzen and Folkes 
asked for their jobs back, and that Valerie Brooks said that she 
would take their requests back to the board of directors.  De-
spite having testified at great length regarding the March 11 meeting with employees, Johnson could not recall anything else 
from the March 15 meeting. Like Johnson, Brooks™ testimony 
was devoid of details, since 
she too, could not recall what occurred during this important 
meeting.  Brooks testified only 
that Venzen and Folkes re-quested reinstatement, and that she responded that she would 
take the request under considera
tion.  Brooks claimed not to recall anything else about the meeting, except that Venzen had 

said that he was not satisfied w
ith the Union.  However, this contention was not corroborated by Eunice Johnson™s account 

and her recollection of what occurred during the March 15 
meeting. Gaskin admitted when employees Folkes and Venzen re-
quested reinstatement, both Brooks and Gaskin told the em-
ployees that in order to return to work, they needed to provide 
the Respondent with a letter stating that they were no longer 
connected with the Union. On the morning of March 15th, Jude Obaseki went with An-
gel Venzen to Pratt Towers to
 speak with Eunice Johnson.  
Johnson was busy and asked the empl
oyees to return at 3 p.m.  
Obaseki testified that since he could not return in the afternoon because he had to attend a class, he telephoned Johnson that afternoon.  After identifying himself to Johnson, Obaseki said 

that he was calling because he wanted to return to work.
48  Johnson told Obaseki to talk to Valerie Brooks, who was with 
Johnson and Obaseki then asked Brooks if he could come back 
to work.  Brooks responded that Obaseki had to withdraw from 
the Union before he could return to work.  Brooks also told 
Obaseki that the Respondent was conducting an investigation, 
but she did not tell him the nature of the investigation.49  Obaseki said thank you, and hung up the telephone.  Brooks did 
not tell Obaseki that he had done anything wrong.
 In regard to her conversation with Obaseki, Brooks testified only that Jude Obaseki asked for his job back, and that she 
replied that the Respondent would ﬁinvestigateﬂ the matter and get back to him. 22.  The board of directors™ meeting on March 16, 1999 The strikers requested reinstatement on March 11 and 15.  
On March 16, the Respondent held an emergency closed meet-
ing of its board of directors and the Respondent™s counsel, 
Kevin McGill.  The record establishes that the Respondent 
made its determination not to re
instate the strikers and not to                                                                                             
                                                           
Robinson™s communication with Venzen explains why Venzen sought 
to meet with Johnson on March 15Š
he thought he would get his job back, too. 
48 Obaseki testified that he had not spoken to Business Agent Dan 
Gross, or to anyone from the Union, about his decision to request rein-
statement. 
49 Obaseki in his affidavit, given to the Labor Board during the un-
fair labor practice investigation,
 did not include Brooks™ statement 
about an ongoing investigation.  Obas
eki explained that at the time he 
gave the affidavit, it slipped his mind. 
accept their unconditional offer to return to work, at this meet-
ing, for the purported reason of
 their ﬁmisconductﬂ and appar-ently before the Respondent had c
oncluded, or even started any 
investigation into the alleged strikers ﬁmisconduct.ﬂ  This is supported by the tape and minutes of the March 16 meeting in 
evidence and even by some of the testimony of the Respon-
dent™s own witnesses.  However, it seemed to me that the Re-
spondent™s witnesses testimony 
denying this was generally 
evasive, contradictory, and unbelie
vable, and is contraverted by 
the other credible evidence in the record. Eunice Johnson at first testified that during the March 16 
meeting, the Respondent decided not to take the strikers back 
because of what it felt was the strikers misconduct.  Johnson 

also admitted that the Respondent reached this decision before 
it had concluded its purported i
nvestigation into the alleged misconduct.  Johnson then illogically changed her testimony to 

deny that the decision not to reinstate the striking employees 
was made at the March 16 meeting.  Moreover, Johnson subse-
quently again admitted that the Respondent had decided at the 

March 16 meeting not to reinstat
e the strikers, pending its in-vestigation of their alleged misconduct after being confronted 
with a copy of the minutes of the board of directors™ meeting of 

March 16, 1999 which stated that, ﬁafter further discussion, 
there was consensus that the Board™s position was not to take 
the men back.ﬂ  However, she again changed her testimony to 
deny that this decision was 
made on March 16 when she was 
shown a copy of her affidavit given to a Board agent which 

stated that the decision not to reinstate the striking employees 
was made on March 23. McGill™s testimony regarding 
the March 16 meeting resem-
bled Johnson™s in its evasiveness and inconsistency.  McGill 
admitted that the tape of the March 16 meeting records Valerie 

Brooks stating that the strikers asked for their jobs back, and 
that the Respondent does not want that.  When asked whether it 
was then fair to say that the Respondent decided to deny rein-
statement as of March 16, McGill said, ﬁ[N]o.  It is not cor-

rect.ﬂ  When pressed further, McGill testified that the other 
board members agreed with Brooks™ statement that the Re-
spondent did not want the strikers back, and that ﬁthat was the substance of the meeting.  Th
at™s the very strong impression 
that I got.ﬂ  Mystifyingly, McGill again denied that the Re-
spondent decided not to reinstate the strikers on March 16.  
Finally, McGill admitted that if the tape of the March 16 meet-
ing records Eunice Johnson stating that it was the opinion of the board members not to take any of the strikers back, then it was 
said during the meeting.  The tape and minutes of the March 16 
board meeting establishes beyond a doubt that Johnson stated 
that it was the board™s opinion not to reinstate the men.50  Also, 
Brooks informed the board at this meeting that she had spoken 
to Local 2 to see if that Union would accept back the striking 
 50 General Counsel requested in her brief that the transcript of the 
March 16 and 23 meetings submitted 
by the Respondent should not be 
relied upon as being inaccurate and incomplete.  Moreover, the Re-
spondent represented that a professi
onal company transcribed the tapes, 
but the transcriber is not identified 
at all, nor is it certified as being accurate.  General Counsel requests that the judge rely on the cassettes 

themselves.  I hereby grant the General Counsel™s request. 
 PRATT TOWERS, INC. 25employees as members after they decertify from the Union.  
Local 2 refused according to Brooks. The Respondent™s witnesses™ admission and the tape of the 
March 16 meeting establish that the Respondent decided to 
deny reinstatement to the striking employees on March 16.
51At the Respondent™s March 16 meeting, president of the 
board, Valerie Brooks, informed the board that ﬁall of the men 
have come back for their jobs.ﬂ  Brooks then stated,  ﬁwe don™t want that.  Somehow we were talking to Kevin 
McGill about, you know, the conditions and circumstances 
under which we could, you know
, we could make that ar-
rangement, okay?ﬂ  And then we need to know what happens, 
May 1st is approaching so we need to know where we are so 
we can stall them, or you know, what our position is.  ﬁ
So, he was saying if we could prove misconduct on the part of one of 
the men, then that would be grounds not to have them back, 
okay?ﬂ  McGill then spoke at this meeting about his conversation with security officer Kennedy, regarding any asserted miscon-
duct that may have been present.  McGill summed up his inter-
view with Kennedy by stating th
at compared to strikes he had 
seen before, this one was very mild, and there were no viola-
tions of law by the strikers that he could discern.  The board 
members searched for anything that could be used against the 
strikers, raising the possible i
ssue of the Sanitation Depart-ment™s refusal to pick up garbage at the beginning of the strike.  
After explaining that the Sanitation Department does not cross 
a picket line, McGill suggested that it would be helpful if they 

could demonstrate that the strikers physically impeded the pick-
up of garbage.  Brooks then suggested that they speak to the 
security officer named Sal who might have information on the 
garbage pickupŠafter Sal returned from his vacation 1 week 
later.  McGill testified that he told the board of directors that Kennedy had said that the strike
rs were cutting across the front of the building, trespassing on private property but while the 

strikers conduct was disrespectful it was not threatening.  Later 
in this meeting, according to McGill, board member Brooks 
and Johnson raised the issues of the shutdown of the boiler, 
garbage collection, and verbal threats against temporary em-
ployees.  Thus, the evidence reveals that the Respondent made 
its determination before comple
ting its purported investigation of striker misconduct.  Toward the middle of the meeting, 
McGill stated that, ﬁwhen we tell these individuals that we are 
not going to offer them reinstatementﬂ charges will definitely 
be filed against the Respondent at the NLRB.  McGill™s state-ment clearly indicates that a decision had already been made by 
the Respondent, not to reinstate the striking employees. 
Finally, Johnson acknowledged that the tape of the March 16 
meeting records her stating that, ﬁ
since it™s the opinion of the board members that we™re not going to take any of these gen-
                                                          
                                                           
51 The tape and minutes of the March 16 meeting also establish that 
as of March 16, the Respondent did not deny reinstatement because 
they suspected that the strike had b
een unlawful.  This theory had not 
yet been conceived of by the Res
pondent™s counsel and was only first 
raised to the board during its March 23 meeting. 
tlemen™s [sic] back
, we can prolong it as much as we can.ﬂ52  Moreover, Johnson asked whether the Respondent lost the op-
portunity to permanently replace the strikers.
 By letter dated March 16, th
e Respondent advised all six 
employees that the Respondent 
was investigating reports of 
ﬁStriker Misconduct.ﬂ  The Respondent™s employees were ex-
pecting to receive a letter from the Respondent informing them 
of when to return to work after their meeting with Board Agent 
Sharon Chau at the NLRB.  Instead, the employees received a 
letter dated March 16, signed by Eunice Johnson which stated,  In response to your recent request for reinstatement to your 

position at Pratt Towers, please be advised that management is currently investigating repor
ts of strikers [sic] misconduct 
which occurred during the course of the strike.  We have not concluded our investigation as yet but we expect that it will be 
complete within a few days.  Accordingly, we will be in touch 
with you within the next week 
to inform you of our response 
to your request for reinstatement. 
 Thus, by its March 16 letter, it appears that the Respondent 
purposefully mislead the employees about the Respondent™s 
answer to their requests for reinstatement and about the status 
of their employment, since as 
demonstrated above, by the time 
the letter to employees went out the Respondent had already 
determined that it was not going to reinstate any of them, even 
before it concluded its ﬁinvestigation.ﬂ  The letter fails to state 
what alleged misconduct the Respondent was investigating.  
Also noteworthy is that nothing in the letter indicated that the 

Respondent was considering whether the strike was illegal, and nothing was ever said to the employees in that regard. 
The testimony of each employee witness, and of the Respon-
dent™s own witnesses, conclusively establishes that the Respon-
dent never told any of the strikers of what they were specifi-
cally and individually accused, not even when the employees 
met with the Respondent to request reinstatement.  It is undis-puted, and the Respondent admits
, that the Respondent never contacted any of the employees 
to question them or to give them the opportunity to present 
a defense to any allegations.
53Brooks testified that sometime between March 16 and the 
March 23 board of directors m
eeting, she had a telephone con-versation with the Respondent™s counsel, McGill, during which 
McGill informed her that the evidence of striker misconduct 

was ﬁquestionable,ﬂ ﬁnot concre
te,ﬂ and ﬁnot sufficient.ﬂ  
McGill also informed Brooks, for the very first time, that in his 

opinion, the strike may have been illegal.
54  McGill testified  52 Johnson also conceded that it was the Board™s intention to prolong 
matters until May 1, when the Uni
on™s certification year was over. 53 In fact, the uncontradicted testimony of Angel Venzen establishes 
that when he met with the Respondent to request reinstatement, he 
attempted to discuss with the Respondent rumors that employees had 
sabotaged the laundry room.  Eunice Johnson prevented the discussion, 
stating that because the matter was under investigation, she could not 
talk about it. 
54 Brooks testified that she ﬁthoughtﬂ that McGill mentioned that the 
picketing clause of the independent
 agreement was illegal, although she 
did not know what this meant.  She did not recall that McGill men-
tioned that any other provisions of th
e contract were illegal, adding that they were supposed to talk later. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 26that he did not form the opinion that the strike was illegal or 
unprotected until ﬁafter I examined the contract at length, sub-
sequent to my meeting with th
e board of directors on March 
16th . . . it might have been on March 18th or 19th.ﬂ According to the testimony of
 Eunice Johnson, sometime be-tween March 16 and 23, Johnson telephoned McGill and asked him to prepare a draft of a letter for Johnson to present to the 
Respondent™s board of director
s at its scheduled March 23 meeting.  The record establis
hes that Johnson asked McGill to prepare a letter denying the strikers reinstatement
.  McGill™s draft letter stated, ﬁthis is to advise you that the Board of direc-
tors of Pratt Towers has voted to deny your request for rein-
statement.ﬂ
55  McGill admitted that Johnson did not ask McGill 
to prepare a draft letter with an alternative outcome, namely a 
letter reinstating the employees nor did McGill prepare any 

other versions or drafts. 23.  The board of directors™ meeting on March 23, 1999 Respondent™s board of directors met on March 23, 1999.  
During the March 23 meeting, Valerie Brooks
56 read McGill™s draft letter to the Board. Johnson testified that after some discussion, the board mem-
bers decided to change the sentence ﬁ
all of the strikers engaged in misconductﬂ to ﬁstrikers enga
ged in misconduct,ﬂ thus delet-ing the word ﬁall.ﬂ  The Respondent admitted that this change 
was made because not all of the strikers engaged in miscon-
duct.57Brooks™ testimony about the 
March 23 board meeting was 
inconsistent and contradictory. 
 During direct examination by 
McGill, Brooks testified that during the March 23 meeting, the 
board members discussed whether 
or not to reinstate the strik-ers and the ﬁmisconductﬂ that the employees had purportedly 
engaged in.  She testified that the board ﬁprobablyﬂ discussed 
the flat tire, ﬁdefinitelyﬂ discussed the employees stopping the 

garbage collection, ﬁprobablyﬂ discussed the clogging of the 
laundry drains, the accumulation of garbage and the harassment 
of the temporary replacements.  The cassette tape of the March 
                                                          
                                                           
55 Even though McGill drafted a letter stating that the board voted to 
deny reinstatement, McGill denied 
that the Respondent had ﬁformallyﬂ 
decided that as yet.  He added that, . . . it was certainly my impression 
that, that™s the way it was going to be voted on. 
56 During direct examination, Brooks 
testified that the board made its 
decision at the March 23 meeting not to reinstate the strikers.  This 
testimony is contradicted, by the reco
rd evidence, that establishes that the Respondent made that decision during its March 16 meeting. 
57 Valerie Brooks testified that during the March 23 meeting, the 
board members reviewed the draft le
tter prepared by McGill for that meeting by which the Respondent was to notify the strikers that they 
were terminated.  Brooks stated that the board members modified 
McGill™s draft letter by changing th
e phrase ﬁall of the strikersﬂ en-
gaged in misconduct to just ﬁstrikers.ﬂ  Brooks testified that the Re-
spondent deleted ﬁallﬂ of the strikers because it would not be fair to the 

superintendent concerning the word ﬁa
llﬂ since he did not participate in 
the strike.  During cross-examination, Brooks stated that the Respon-

dent did not consider the superintendent to be a strikerŠbecause he did 
not participate in the strike.  Thus
, the Respondent had no intention of 
sending the termination letter to the 
superintendent.  Brooks™ testimony 
was contradicted by that of Johnson, Gaskin, and Newsome-White, 
who testified that, the Respondent modi
fied the draft to reflect, the fact 
that, not all of the strikers engaged in misconduct. 
23 meeting reveals that there was no discussion among board 
members about whether or not to 
reinstate the strikers.  It ap-pears that this decision had already been made on March 16.  

Brooks further testified that she advised the board members that McGill told her that the strike might be illegal.  Brooks testified 
that on that basis, ﬁwe really couldn™t reinstateﬂ the employees, 
and that the board decided not to reinstate them because of 
striker misconduct and the illegality of the strike. 
Valerie Brooks testified that McGill advised her that there 
was something illegal about the contract, and that technically 
the strike was illegal although sh
e did not understand what that meant.  Brooks testified that McGill mentioned something 
about the picketing clause, but nothing else and that ﬁon that 
basis, we really couldn™t reinstate the employees.ﬂ
58  Brooks 
later admitted, however, that ev
en though its counsel informed 
the Respondent that the strike might have been unprotected, the 
Respondent still could have reinstated the employeesŠhad it 
wanted to. 
It is undisputed that the board members were advised for the 
first time that the strike may have been illegal during the March 
23 board meeting.  McGill admitted that he did not review the 
Independent agreement until after March 16 looking for non-
mandatory provisions and did not 
conclude that the contract contained illegal or nonmandato
ry provisions until March 18, 
19, 20, or 21.  McGill testified as to why he reviewed the con-
tract looking for nonmandatory cl
auses, and why he did it on 
March 18 or 19.  He testified that, ﬁ. . . we had had a request for 
reinstatement.  We had to answer the request for reinstatement.  
I needed to be able to advise my client as their attorney what 
the board™s options were under the law.  I did that.ﬂ 24.  The March 24, 1999 letter denying reinstatement 
By letter dated March 24, 1999,
 the Respondent sent each 
employee a letter of termination.  The letter stated in pertinent 

part,  This is to advise you that the Board of Directors of Pratt Tow-
ers had voted to deny your request for reinstatement.  This ac-
tion is based upon our conclusion th
at the strike was not a pro-tected strike under applicable la
w.  In addition, strikers en-gaged in serious misconduct during the course of the strike.  The record shows that the Respondent never told the employees 
what exactly they were accused of except that they had heard a 
rumor prior to March 11, that the employees had supposedly 
caused damage in the laundry r
oom.  Moreover, the Respondent 
admitted that it had not been advi
sed by its counsel McGill, that 
the strike ﬁmight possiblyﬂ be illegal until sometime after 

March 16 before the March 24 letterŠafter as the evidence 
shows, that the Respondent had already made its decision to 
terminate the strikers on March 16 and this was the first time 
this reason was asserted for terminating the strikers. The Respondent contends that it refused to reinstate the strik-ing employees because of alleged ﬁstriker misconductﬂ and 
 58 Brooks initially testified that 
during the March 23 meeting, the 
board voted to deny reinstatement because of ﬁthe strikers™ miscon-
duct.ﬂ  She mentioned the ﬁillegal st
rikeﬂ as an afterthought.  Brooks inconsistently testified that the board decided not to reinstate, ﬁfor those 
two reasons.ﬂ 
 PRATT TOWERS, INC. 27because the strike was unprotected.  It is undisputed that the Respondent made its decision to terminate, and did terminate the strikers on March 16, 1999, before it concluded any pur-
ported ﬁinvestigationﬂ of allege
d striker misconduct.  The evi-dence shows, and the Respondent™s own witnesses admitted, 
that the Respondent terminated the strikers without ever telling 
any of them what specific acts of misconduct they were ac-
cused of, and without giving any of them an opportunity to 
defend themselves.  Moreover, Eunice Johnson admitted that 
three of the striking employees, Curtis Bailey, Lawrence 
Folkes, and Jude Obaseki, did not engage in any misconduct 
whatsoever.  She also testified that the only misconduct Angel 
Venzen is alleged to have admitted was turning off the boiler 
just before commencing the stri
ke.  However, the Respondent maintained that Theo Brailsford had prevented the garbage 

from being put out on the second day of the strike and that 
Keith Robinson had harassed or threatened replacement work-
ers.  Also, Brooks testified that McGill had told the board of 
directors that the allegation of striker misconduct was ﬁques-tionableﬂ and ﬁnot concreteﬂ an insufficient basis upon which to 
deny the strikers reinstatement. 
25.  The alleged incidents of striker misconduct The Respondent™s witnesses testified extensively to asserted 
incidents of alleged misconduct 
which constituted one of the purported reasons for which the Respondent denied the striking 
employees reinstatement, the other being that this was an illegal 
and unprotected strike. 26.  Accumulation of trash During the trial, the Respondent contended that the excessive 
number of trash bags that had accumulated in the trash room on 
the second day of the strike was part of the misconduct for 
which the strikers were denied reinstatement. 
The evidence establishes that before the strike, the mainte-
nance staff brought garbage and recyclables to the compactor 
room in the basement, where it was stored until trash pickup on 
Wednesdays and Saturdays.  Tena
nts also put garbage down the chutes on each floor, which led directly to the trash compactor.  
The record also shows that on January 8, before the strike be-
gan, the Respondent created and implemented a strike plan.  
Pursuant to the strike plan, the Respondent closed the compac-

tor room and gave tenants their own garbage bags to fill.  The 
excessive amount of garbage the Respondent complained of 
was discovered on Tuesday evening.
  It is undisputed that the 
striking employees left the building as of 9:30 a.m. Monday, 

February 22 when the strike bega
n, and did not enter the build-ing during the strike.59Valerie Brooks testified that on Tuesday, February 23, the 
day after the strike began, there was a significantly greater 

amount of garbage bags accumulated in the trash room than 
usual.  Brooks stated that the ﬁnormalﬂ amount of garbage was 50 bags; on the day after the strike began, there were ﬁdefi-
nitely more than 50; 75Œ80 bags.  During cross-examination, 
Brooks, however admitted that she never actually counted the 
                                                          
                                                           
59 The employees only re-entered the building on March 11 and 15, 
when they met with the Respondent to
 unconditionally offer to return to 
work. number of trash bags in the co
mpactor room.  Rita Bryant, a 
tenant at Pratt Towers testified that there were approximately 
100 bags of trash there. The evidence establishes that when the strike began, the Re-
spondent closed the compactor room and did not use the trash 
compactors.  Brooks admitted that compacted garbage is 
smaller than the uncompacted garbage after the strike began, 
and therefore would require fewer bags.  Brooks also admitted 
that sometimes, tenants generate
 more garbage due to moving, 
parties, and cleaning and that the maintenance employees did 

not generate the garbage in the building, but that it is generated 
by the tenants.  Brooks never testified as to which strikers the 
Respondent blamed for the extra trash bags. Eunice Johnson also testified that before the strike, on a 
ﬁnormal day,ﬂ there were 45Œ50 bags of garbage in the compac-
tor room and that on the second day of the strike, there was 
ﬁmore garbage than normal piled there.ﬂ  Johnson admitted that 
she did not know why there was mo
re garbage.  Despite having testified on direct that pursuant to the strike plan, tenants were 

bagging their own garbage, on cross-examination, Johnson contradicted herself, testifying that she did not know who 
bagged and piled the garbage because she did not see it for 
herself.  Johnson then testified that it must have been the em-
ployees, ﬁbecause who else would do our garbage.  Certainly 
not the residents, your Honor.ﬂ
  Next, Johnson contradictedly 
admitted that she did not know who piled up the ﬁextraﬂ gar-

bage, and that ﬁit might have been the residents.ﬂ  In fact, dur-
ing her testimony about the extra garbage, there was no men-
tion of any strikers being involved. 
The employees denied that they piled up extra garbage bags 
in the compactor room. 
27.  Alleged harassment of temporary replacement 
employees and tenants 
The Respondent contends that on the second day of the 
strike, the striking employees ﬁharassedﬂ and ﬁthreatenedﬂ the 
replacement workers as they put out the garbage.  The Respon-
dent also contends that during that ﬁincidentﬂ Theo Brailsford 
pushed the garbage cart as Euni
ce Johnson tried to take the trash to the curb, and that Keith Robinson threatened the re-
placement workers. 
Brooks testified that unnamed ﬁstrikersﬂ ﬁwere harassing and 
threateningﬂ the temporary replacement employees and pre-
vented them from taking the garbage from the gate out to the 
curb.  Brooks failed to specify the conduct that was supposedly 
threatening or harassing.  When asked which strikers threatened 
and harassed the temporary replacements, Brooks testified, 
evasively, that she saw Theo, Keith, and Angel ﬁ
out there.ﬂ  Noticeably, Brooks did not testify 
that she saw these employees 
do anything, just that they were ﬁout there.ﬂ 
Temporary replacement worker Anibal Soriano testified on 
behalf of the Respondent.60  Soriano testified that on his first 
 60 It was established during Soriano™
s testimony that when he was in-
terviewed by the Respondent in prep
aration for trial, the Respondent 
failed to give Soriano the assurances required under 
Johnnie™s Poultry
.  In addition, his demeanor was hos
tile and his memory poor.  Soriano 
testified in Spanish, and it unclear how much English he understands.  
In addition, Soriano testified that he was first questioned by the Re-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 28and second days of work, Robinson told him that the employees 
were on strike and that the replacements should not come to 
work.  Soriano stated that on one day, Robinson threatened to 
break his face.  Soriano testified that he said nothing in re-
sponse. Soriano testified that the following day, some people on the 
picket line tried to block him from taking out the trash, but it 
was not Robinson.  Soriano rela
ted that ﬁthe strikersﬂ dumped garbage on the street but Soriano did not know the names of the 
persons who did this; therefore, 
it could not have been Brails-ford or Robinson, whom Sori
ano did know.  Soriano did not even know if the persons he saw were employees of the Re-
spondent.  Soriano finally testif
ied, after his recollection was 
refreshed, that Robinson had threatened to damage his car 
which was parked on the street.  Soriano™s car was in fact bro-
ken into at some point in time and his tools stolen.  However, 
no one saw what happened regarding the break-in. Daryl Thomas-Bennett
61 also hired as a temporary employee, 
after the strike started and a witness for the Respondent, testi-fied that on several occasions he was a victim of harassment.  
Bennett testified that the strikers questioned him concerning 
whether he lived in the building, and prevented him from taking 
out the garbage.  Bennett stated that there were several strikers 
there but he did not know them nor did he know if all the peo-
ple with picket signs were the striking employees since there 
were supporters picketing from other buildings.  However, Bennett related that some unidentified person told him that the 

strikers™ name was Keith.  A security guard, possibly security 
officer Elliott Holloway came over to Bennett during this inci-
dent and asked if the strikers were threatening him, and Bennett replied, no.  The strikers then asked Bennett to call Johnson out 
because they were not going to let the trash be taken out. 
Rita Bryant, a tenant of Pratt Towers, testified that on Febru-
ary 23 while attempting to put out her garbage on the sidewalk, 
being assisted by Daryl Thomas
-Bennett, a newly hired tempo-
rary employee, Theo Brailsford
 and other striking employees, 
stopped her by pushing against the trash cart to prevent its 

movement and telling her that ﬁwe were interfering with their jobs.ﬂ  She stated that the manager of Wells Fargo Security was 
called and he appeared since he 
was concerned about the safety 
of his security men hired by the Respondent during the strike.  
                                                                                            
                                                           
spondent about the events he testified to 1 week prior to trial.  There-
fore, those events could not have 
been relied upon, by the Respondent 
in deciding to deny reinstatement. 
Soriano admitted that he underst
ood only a part of what Robinson 
had said to him, knew he would lose his job if the striking employees 

were reinstated and was not told 
when questioned by McGill or John-
son that he was not required to speak to them or that the Employer 
would not retaliate against him for refusing to do so (
Johnnie™s Poultry 
Co., 
146 NLRB 770, 774Œ776 (1964)). 
61 Regarding his credibility, Bennett was evasive and non-
responsive.  He refused to answer questions on cross-examination, 
notwithstanding an admonition from 
the administrative law judge.  His 
demeanor was less than that of a truthful witness.  Moreover, Bennett 
admitted having been convicted of a 
crime but not of the crime of per-
jury.  Bennett also admitted being a cont
estant in ﬁa lot of fights.ﬂ  It 
also should be noted that the Re
spondent failed to give Bennett the assurances required under 
Johnnie™s Poultry, 
supra
, when he was inter-viewed in preparation for trial. Eunice Johnson then arrived, ca
lled the police department, and upon the arrival of the police, the garbage was put out on the 
curb without further incident.  This incident was documented 
by Wells Fargo Security Officer Merikah Watkins in an inci-
dent report form stating:  ﬁMaintenance workers that are on 
strike were stopping tenants fro
m throwing the garbage out on the DeKalb side . . . NYPD was notified about the situation and 
they responded and defused the s
ituation.ﬂ  However, Watkins was never called as a witness.  According to Bryant, the strik-

ers, including Keith Robinson, continued to say that they were 
interfering with the employees™ jobs. 
Bennett testified that on another occasion while he and other 
temporary replacement employees were attempting to take out 
the garbage, Keith Robinson and two unidentified neighbor-
hood residents, who were not stri
kers, approached them.  The two men threatened the temporary employees with physical 
harm while Robinson stood by a
nd said nothing.  Bennett con-ceded that he returned threats b
ack to the pickets equal to those 
he received.  Bennett stated that 
in the last conversation he had with strikers Theo Brailsford and Keith Robinson during the 
picketing, they told him that they had no problem with him and 
it appeared to Bennett that they were attempting to make peace 
with him.  Bennett even testified that the strikers offered to try 
to get him a permanent job at Pratt Towers.  Holloway testified 
that he had witnessed possibly 
this incident and removed the 
temporary employees 
into the building. Eunice Johnson testified that when the strikers did not allow 
the temporary replacements to put the garbage out, she told the 

replacement workers to go inside and she and tenant Rita Bry-
ant pushed the garbage cart towa
rd the curb.  Johnson stated that as she pushed the cart, Theo Brailsford pushed back against 
it.  Johnson testified that Brails
ford said that the replacement 
workers were taking their jobs, and that they could not put the 
garbage out to which Johnson said, no problem, that the tenants 
would put the garbage out.  Johnson testified that from that point, she decided that the temporary replacements would bag 

the garbage and bring it to the gate, and that the tenants would 
take it from the gate to the curb.
62  Johnson admitted that other 
than this one incident on Februa
ry 23, there were no other prob-
lems regarding putting out the trash. Theo Brailsford testified that while picketing on the second day of the strike, he spoke to the replacement workers, and they 
agreed that they would take the garbage only to the fence.  He 
denies that he pushed the garbage cart.  This is corroborated by 
the testimony of other empl
oyees, including Keith Robinson 
and Jude Obaseki.  Obaseki tes
tified that he witnessed Theo Brailsford stand in front of a garbage cart being pushed by 
Johnson, but he saw Brailsford step aside once a security guard 
asked him to.  Obaseki stated that he never saw Brailsford push 
the cart. Keith Robinson testified that while picketing, he told the re-
placement workers that they were taking his job and he asked 
them to respect the strike.  After a discussion with the replace-
ment workers, they agreed that they would bring the trash only 
 62 The record demonstrates that even prior to the strike, the Respon-
dent™s strike contingency plan pr
ovided that tenants would take the garbage out to the curb.  PRATT TOWERS, INC. 29to the gate and would not take it all the way to the curb.  Robin-
son testified that the employees shook hands on the arrange-
ment.63  This arrangement was followed throughout the strike.  
Robinson denied that he left the picket line and brought back 
neighborhood guys to coerce the temporary replacements.  He 
consistently testified that he 
did not leave the line.  Robinson 
testified that other persons, not
 only Pratt Towers™ employees, 
joined the picket line, and they may have yelled at the replace-
ment workers.  Robinson denied that he ever told the replace-
ment employees that he was going to
 kick their asses, or threat-
ened to ﬁbreak Soriano™s face.ﬂ 
The record evidence, including admissions by the Respon-
dent™s witnesses, shows that the 
trash got put out that day, and 
that there were no further incidents involving the removal of 
trash thereafter. 
The record establishes that the 
strikers™ interaction with the replacement workers at the beginning of the strike was neither 
harassing nor seriously threatening.  Instead, the strikers at-
tempted to inform the replacements about the strike and the 
impact that the replacement workers had on their jobs. 
28.  The department of sanitationŠgarbage removal The Respondent contends that part of the ﬁmisconductﬂ for which the strikers were denied reinstatement was because of the 

New York City Department of 
Sanitation™s (DOS) refusal to pick up the Respondent™s generated garbage and that the strik-
ing employees prevented the pickup from happening.  Brooks 

testified that one basis for deny
ing the strikers reinstatement 
was that the DOS would not cross the picket line until the Re-
spondent obtained a health order.  Brooks blamed the men on 
the picket line for the Sanitation Department™s failure to pick 
up the garbage and for making the tenants put the garbage out 
on the curb.  Brooks further testif
ied that she had to implement a policy for the tenants to bring the garbage to the curb, because 

of the strikers and the way they were behaving on the picket 
line.  Yet, Brooks next testified that the policy was actually 
created in April 1998, when the Respondent began preparing 
strike contingency plan to a
ddress how garbage would be re-moved from the building in the event of a strike.  It was as early 
as January 8, 1999, well before th
e strike began, that the board 
of directors decided, and informed the tenants that they would 
be responsible for putting garbage out to the curb.  It is also a 
fact that as early as January 8, 
1999, as part of the same strike contingency plan, the board of directors determined should a 
strike occur the compactor would be sealed.  Soon afterward 
Brooks found out that the New York City Department of Sani-

tation does not cross picket lines and that the only way they 
will cross a picket line is for the building to obtain a health 
order. The Respondent failed to explain why the DOS policy not to 
cross a picket line was considered by the Respondent to be 
misconduct on the part of the striking employees.  Upon Brooks 
being asked if ﬁ. . . after you learned that the Sanitation De-
partment, based on their own policy, honors picket lines, does 
                                                          
                                                           
63 This testimony was corroborated by the Respondent™s own wit-
nesses, temporary replacement work
ers Anibal Soriano and Daryl 
Thomas-Bennett. 
not cross picket lines, did that change your mind about that 
aspect of what you contend to
 be striker misconduct?ﬂ, Brooks 
responded, ﬁPolicy yeah I guess 
it would.ﬂ  However, Brooks 
also testified that the strikers engaged in misconduct not be-
cause of the DOS policy, but by actively restraining the pick up 
of garbage.64  Brooks related that someone had told her that 
because DOS is unionized they don™t cross picket lines and 

won™t pick up garbage if ﬁthey feel they™re going to have any 
confrontation.ﬂ Johnson testified that she called the Department of Sanitation (DOS), stating,  they said to me that Sanitation will pick up the garbage, they 
had no problem with that.  Howe
ver, if Sanitation arrives to pick up the garbage and there isŠthe guys are picketing and 

there™s any type of disturbance, they will not interfere . . . and, 
this is what Sanitation said to me, that is what would happen 
when they came to pick it up,
 and under those circumstances, they would not pick up my garbage and that™s why they 
didn™t.  Johnson never identified which stri
ker or strikers if any were 
responsible for the DOS refusing to pick up trash.65The Respondent also called as its witness, Wells Fargo Secu-
rity Officer Elliot Holloway who testified that ﬁone strikerﬂ 

pulled a jeep between the garbage and the sanitation truck, and 
that the sanitation workers said they would not pick up the gar-
bage.  Holloway stated that he 
thought that Theo Brailsford was driving the jeep.  Holloway added that he also saw Curtis Bai-

ley speak to the sanitation truck driver but could not overhear 
what was said.  Brailsford deni
ed ever having blocked the DOS from picking up garbage. 29.  The jammed lock The Respondent™s witnesses suspected that strikers jammed 
and broke the lock with a nail on the gate at the back of the 
DeKalb side of the building but the Respondent proffered no 
probative evidence to substantive this accusation.  Both Valerie 
Brooks and Eunice Johnson testified that on Friday, 4 days after 
the strike began, the Respondent™s tenants proceeded to take 
their garbage out when they found that the padlock on the gate 
was jammed with a nail.  This angered the tenants.  The record 
establishes that over 500 tenants live in the Respondent™s build-
ing.  Although the Respondent purportedly held the strikers 
responsible for the broken lock, Valerie Brooks testified that 
the Respondent did not know who broke the lock, and that, in 
 64 The Respondent purportedly learned 
of an incident of this from 
special officer ﬁPatﬂ but failed to call him as a witness to testify on its 
behalf and there is no written inci
dent report concerning the alleged occurrence.  This unexplained failure to produce relevant, and material 
witnesses and/or reports raises an a
dverse inference that the witness or 
report would not have supported the Respondent™s position. Johnson Freightlines, supra
; Bay Metal Cabinets, Inc., 302 NLRB 152 (1990), 
enfd. 940 F.2d 661 (6th Cir. 1991); and 
Redwood Empire, Inc., 
296 NLRB 369 fn. 1 (1989). 
65 It is interesting to note that at the Respondent™s March 16 board 
meeting, McGill advised the Responde
nt that DOS employees usually 
do not cross picket lines to pick up 
garbage and when this occurs, it is not attributable to strikers unless it can be shown that in some way the 

strikers physically impeded DOS from collecting the garbage. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 30fact, it could also have been any of the Respondent™s tenants.  
Johnson also admitted that she did not know who jammed the 
lock, and that the Respondent had no evidence attributing the 
problem with the lock to any of the strikers. 
30.  Garbage strewn on the Respondent™s premises The Respondent also accused the strikers of strewing gar-
bage into the Respondent™s yard.  Brooks testified that on one 
occasion, garbage that had been put out was thrown back on to 
the premises.  Brooks did not tes
tify as to when this happened, 
or to which of the strikers threw the garbage.  Brooks admitted 
again, that the Respondent did not see who threw the garbage, 
and that for all the Respondent knew, it could have been any-
one in the building, or even the temporary replacements.  
Brailsford denied throwing any garbage around in the streets. 
Johnson also admitted that neither she nor Brooks actually 
saw any of the strikers throw garbage around.  In fact, Johnson 
admitted that the Respondent had no evidence that the strikers 
were responsible for throwing garbage.  Moreover, a Wells Fargo serious incident report, da
ted February 24, completed by 
Officer Holloway establishes that on February 24, an intoxi-
cated female entered the Res
pondent™s premises, ﬁcreating a mess, overturned garbage cans.ﬂ  Sorino at first testified that he 
saw some men carrying signs 
who broke open garbage bags which he was putting out.  However,
 he then testified that he never saw these people actually touch the garbage. 
31.  Brooks™ alleged confrontation with Theo Brailsford One of Respondent™s reasons for denying strikers reinstate-
ment as misconduct was the purpor
ted ﬁconfrontationﬂ between Valerie Brooks and striking employee Theo Brailsford.  Ac-
cording to Brooks, on Tuesday, February 23, she left the build-
ing with the Respondent™s secretary, Chantel Bennett, to go to a 
deli down the street to get breakfa
st.  Brooks testified that as she crossed the street, Theo Brailsford drove up in a car and 
then followed her down the street, yelling that she was taking 
food out of his family™s mouth. 
 Brooks stated that Brailsford 
held the door to the deli closed as she tried to open the door, 

and when she successfully did so, Brailsford then went away.  
Brooks admitted that when she came back, ﬁthere was noŠhe 
didn™t do anything else after that when I came back.  There was 
no contact between us at all.ﬂ66Brailsford denied that he ever followed Brooks down the 
street.  He testified that he was certain of this because he had no 
contact with Brooks during the strike, at all, accept when he 
asked for reinstatement to his job. Eunice Johnson testified that th
e alleged incident between Brooks and Brailsford formed part of the basis for denying 
strikers
 reinstatement, even though no other strikers were im-
plicated in this incident apart from Brailsford.  Furthermore, it 
is undisputed that the Respondent
 never questioned Brailsford 
about the alleged incident and ne
ver allowed him to present his side of the story. 
                                                          
                                                           
66 The Respondent did not call Chan
tel Bennett, who continues to 
work in the office at Respondent™s 
facility, as a witness.  The Respon-
dents failure to call Bennett to corroborate Brooks testimony gives rise 
to an inference that Bennett woul
d not have supported Brooks testi-
mony as to this incident.  See 
Johnson Freightlines, supra. 
32.  The slashed tire During the trial, Brooks testified that on February 23 on her 
way from the deli back to the building, she noticed that the 
front left tire of her car, which had been parked in the drive-
way, was going flat.  Brooks testified that one reason the strik-
ers were denied reinstatement was because the air was let out of 
her tires.  She admitted that she never saw any employee do 
anything to her tires, and admitted that this ﬁmisconductﬂ was 
relied upon even though she had absolutely no idea who, if 
anyone, let the air out of her tire. 
The Respondent admitted that during the course of the strike, 
the Respondent™s tenants heard rumors that the Respondent, 
and Valerie Brooks in particular, accused the striking employ-
ees of slashing Brooks™ tires.  
Brooks admitted that between 
February 22 and March 23, the 
Respondent did nothing to dis-
pel these rumors.  During an open meeting of shareholders, 
Brooks was confronted by an a
ngry shareholder, Brenda Wor-
thington, who denounced the rumor, whereupon, Brooks admit-
ted that her tires had not been slashed.  Brooks testified that at this meeting she ﬁclarifiedﬂ the rumor to the shareholders, tell-

ing them that her tire went flat. 
33.  The clogged laundry drains 
Among the various reasons proffered for denying the strikers 
reinstatement was the accusation that they sabotaged the laun-
dry room by putting cement in th
e drains.  Valerie Brooks testi-fied that on the morning of Tuesday, February 23, the second 
day of the strike, she started to do her laundry when the drain 
backed up and flooded the floor of the laundry room.  Brooks 
stated that Roto-Rooter came and advised the Respondent that 
there was cement in the drain. 
 The evidence establishes that 
the laundry room is open from 6 a.m. to 10 p.m., but one needs 

a magnetic swipe card to enter.  At other hours, no one can 
enter the laundry room except, fo
r the superintendent and secu-
rity guards who have access at all times. 
Brooks testified that she did not see the strikers enter the 
building while picketing.  In addition, the Roto-Rooter bills do 
not indicate, as the Respondent™s witnesses testified, that there was cement in the drains.  Instead, they show that there was 

heavy dirt and lint and some rocks, as Brooks admitted.  Brooks 
stated, that she had no idea how the rocks got in the drain, nor 
did she know who put them there. 
 In fact, Brooks admitted that 
the rocks could have been in the pipes from construction years 

ago. Johnson also admitted that the Respondent had no evidence 
that any strikers did anything to cause the backup in the laundry 
room drain, yet this did not 
deter the Respondent from consid-
ering that event as a basis for denying the strikers reinstate-
ment.67  Johnson stated that the topic of the laundry room was 
mentioned at the March 16 meeting of the board of directors.  67 The evidence demonstrates that the Respondent, did not conduct 
an investigation of this problem to
 ascertain who, if anyone, clogged 
the drain.  The evidence also reveals that the computer swipe cards 
used to gain entry into the laundry 
room are linked to a computer that 
keeps a record of who enters and at what time.  The Respondent admit-
ted that no check was made of the 
computer records.  Moreover, the 
Roto-Rooter plumber was never called as a witness to corroborate any 
of the Respondents™ witnesses accusation.  Nor did the Respondent 
 PRATT TOWERS, INC. 31Faythe Gaskin also testified that the board had no proof that 
the strikers had been responsible for clogging the laundry room 
drains.  She stated that it was simply assumed that Angel Ven-
zen was responsible for this alle
ged act of sabotage.  Gaskin related that since 1964, the inception of the building, and for a 
long as she had lived there, the laundry room had never had a 
clogged drain.  However, Brooks testified that this is not the 
first time the laundry room has fl
ooded, as a matter of fact it 
has happened often, as recent as 6 months prior to the February 

23 flooding incident. The Respondent™s witnesses admitted that the board of direc-
tors had no proof that the striking employees were responsible 
for the clogging of the laundry drai
ns yet they considered this 
an act of misconduct on the part of the strikers as one of the reasons for denying them reinstatement. 
34.  Shutting off the boiler Another reason the Respondent asserted that it denied rein-
statement to all strikers was because they shut off the boiler.  
This was considered one of the more serious of the infractions.  
The evidence establishes that on the morning that the strike 
began, Angel Venzen turned off the boiler, pursuant to the in-
structions of Union Business Agent Dan Gross.  Gross testified that the boiler was shut off in order to protect the Respondent™s 

property and tenants from any mish
ap that could result from the 
boiler being on but not monitored.
  New York City regulations 
even state that boilers must be maintained by the person on the 
premises, and that the license hol
der is liable for damage.  The boiler was turned on at 7:30 p.m. that same day.
68Angel Venzen, testified that he and Keith Robinson, went to the Respondent™s office and told
 Eunice Johnson™s secretary, 
Chantel Bennett, that the empl
oyees were going on strike and 
that he needed to speak to Johnson.  Bennett got Johnson on the telephone, and Venzen told Johnson that the employees were 
going on strike, that he was turni
ng in his keys, and that he had 

shut down the boiler for safety reasons. 
Johnson admits that Chantel Bennett called her and advised 
her that the employees were going on strike, but denies that she 
spoke to Venzen that morning.  The Respondent did not call 
Chantel Bennett as a witness, although Johnson testified that 
the Respondent spoke to her about testifying and told her she 
might possibly be a witness.
69                                                                                            
 question any of the striking employees about this.  See 
Johnson Freightlines, supra
. 68 Johnson testified that an unnamed tenant came to the office in the 
afternoon saying that ﬁit seemed a little cool today, but again it wasn™t 
very, very cold at that point in the building.ﬂ  Johnson stated that board 
vice president, John Porter, turned 
the boiler back on, with the assis-
tance of the superintendent, some time that evening.  Johnson™s testi-

mony contradicted the affidavit she 
gave in connection with the unfair 

labor practice investigation.  In he
r affidavit, Johnson swore that on the 
day after the strike, she called a h
eating contractor who informed her 
for the first time that the bo
iler had been turned off. 
69 The unexplained failure to call Chantel Bennett as a witness for 
the Respondent to corroborate Johnson™s testimony as to this, under the 
circumstances present in this case, gives rise to a strong inference that 
her testimony would not support th
e Respondent™s contention nor John-
son™s rendition of what happened.  See 
Johnson Freightlines, supra. 
Johnson testified that the boiler is checked at the beginning 
and end of the day, usually by the superintendent or by the 
handyman.  During cross-examina
tion, Johnson stated that after the employees went on strike, the Respondent hired a boiler 
maintenance company to check the boiler every day ﬁbecause 
its worth it for me to know that the building is safe.ﬂ  Johnson 
admitted that if the boiler is not
 maintained and checked every 
day, it could create an unsafe condition.  Brooks, too, agreed 
that the boiler must be monitore
d daily or else it is dangerous. 
Johnson also testified that had the strikers notified the Re-
spondent that they were shutting off the boiler, it would have 
been less serious misconduct.  
Johnson admitted that she never 
asked Venzen why he turned the boiler off.  Johnson stated that 
she never considered the possibility that Chantel forgot to tell 
her that Venzen was shutting the boiler down, and admitted that 
it was possible that Chantel could have forgotten to relay this to 
Johnson. Moreover, Johnson testified on direct examination that the first day of the strike was a cold day, ﬁone of the coldest days 
of the winter.ﬂ  Johnson did not 
testify as to what the tempera-
ture was, or how she happened to recall this detail.  Later, she 
contradicted her testimony, stating that in the late afternoon, it 
was not yet very cold in the building. 
Shutting off the boiler could not have been the ﬁseriousﬂ act 
of sabotage that the Respondent claimed.  McGill testified that 
he knew of the boiler having been shut off (along with one 
other alleged act of misconduct)
 as of March 9, and yet on 
March 11, he told Board Agent Sharon Chau that he was going 
to recommend that his client reinstate the strikers. 
35.  Walking on Respondent™s walkway 
The Respondent alleged another act of ﬁmisconductﬂ for which the employees were terminated, that of using the Re-

spondent™s walkway between DeKa
lb and Lafayette Avenues.  
The evidence demonstrates that
 the Respondent never advised the employees that they were no longer allowed to use a path 
they were privileged to use before the strike.  In addition, it is 
hard to imagine how Respondent c
ould contend that this was an act of ﬁserious misconduct.ﬂ Eunice Johnson testified that she did not know which em-ployees walked on the walkway, but she was certain that 
Obaseki and Folkes did not.  Johnson admitted that the public 
uses that walkway as a means of getting from one street to the 
other without having to walk around the entire building.  John-
son also admitted that the Respondent never promulgated any 
rules prohibiting strikers from 
using the walkway, nor did it 
instruct the strikers not to use the walkway.  Johnson stated that 
she ﬁassumedﬂ that they had been told, that they could not use 
the walkway but did not know this for a fact. 
Keith Robinson testified that the Respondent never told the 
employees that they could not walk on the walkway.  In fact, 
Robinson frequently used the walkway before the strike be-
cause he lives right across the street. 
With regard to the above-alleged incidents of striker miscon-
duct, Valerie Brooks testified to several such occurrences 
blamed on the strikers including: more than the normal amount 
of garbage accumulated in the trash compactor room; harassing 
temporary replacements on the second day of the strike while 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 32they tried to put the garbage out on the curb; responsibility for 
the Department of Sanitation™s refusal to cross the picket line 
without a health order; the jammed lock on the back gate; gar-
bage strewn on the Respondent™s premises; a confrontation 
between Theo Brailsford and Brooks while on her way to a 
nearby deli; a flat tire; and cement in the laundry room.  It is 
noteworthy that Brooks failed to mention that the employees 
engaged in misconduct by shutting off the boiler, presumably 
one of the more serious and inexcusable acts of misconduct by 
the strikers.  Interestingly, 
Brooks, during cross-examination, added another reason that the Respondent also relied on as to 
what they were told by a security officer.  Brooks did not men-
tion which officers or what they reported to the Respondent. 
Brooks also testified that during the March 23 meeting of the 
board of directors, the board me
mbers discussed various acts of misconduct allegedly engaged in
 by the strikers, including 
Brooks™ flat tire, stopping the garbage collection, clogging laundry drains, garbage accumulating in the basement, and 
harassing the temporary workers.  
However, the cassette tape of 
the March 23 board meeting reveals that the topic of alleged 

strikers misconduct was not discussed at all. Johnson testified about the following events as being mis-
conduct on the part of the striking employees: that on the sec-
ond day of the strike, strikers impeded the replacement workers 
in putting the garbage out to the curb; the boiler shutdown; 
more garbage than normal having accumulated in the trash 
compactor room; and the Department of Sanitation refusing to pick up trash until Respondent obtained a health order.  John-
son testified that shutting off the boiler was one of the incidents 
of ﬁserious misconductﬂ for which the strikers were not rein-stated.
70  Johnson admitted that had the strikers informed the 
Respondent in advance, it would have been less serious con-
duct. Johnson contradicted the tes
timony of Valerie Brooks.  
When asked whether the extra garbage in the trash room was 
part of the misconduct for which the employees were denied 
reinstatement.  Johnson replied, ﬁ[N]ot directly, no, we didn™t 
go after them because there was more garbage bags, no.ﬂ  John-
son testified that another act th
e Respondent considered to be striker misconduct was that they walked through the walkway 
between Lafayette Street and 
DeKalb Avenue.  Johnson also 
added the alleged confrontati
on between Valerie Brooks and Theo Brailsford as another reason why the strikers were denied 
reinstatement (even though Brailsford was the only striker al-
leged to have been involved) the clogged laundry room drain 

and that another act of ﬁserious misconductﬂ was that garbage 
had been strewn all over the fences. Johnson related additional reasons that the Respondent de-
nied the strikers reinstatement. 
 Johnson testified that the inci-dent reports from the security officers were part of the ﬁmis-
conductﬂ upon which the Respondent denied the strikers rein-                                                          
 r.                                                           
70 While the Respondent asserted that shutting the boiler down was 
misconduct for which the strikers were denied reinstatement, the 
Respondent also admitted that only A
ngel Venzen shut off the boilestatement.
71  Including an incident report from Officer Hollo-
way that he observed Keith Robinson 
 walking from DeKalb Avenue towards Lafayette Avenue.  He 
stop [sic] to say hello to me then I left to come in building, 
and he was talking with a tena
nt from the building, then he left . . . nothing out of the ordinary happened. 
 Johnson testified that the Respondent relied on Holloway™s 
incident report because the strikers were not allowed on the 
Respondent™s propertyŠeven though the incident report is 
dated March 27Šdays after the st
rikers were already termi-
nated.  When confronted with the impossibility that the Re-
spondent relied on an incident report dated after the employees™ 
termination, Johnson changed her testimony and now testified 
that the incident was not a basi
s for denying the strikers rein-
statement. 
Faythe Gaskin also testified about the reasons upon which 
the Respondent based it decision to
 terminate the strikers.  Gas-kin testified that the strikers ﬁcut off the hot water.ﬂ
72  She testi-fied that was an act of misconduct relied upon by the board of 

directors, although she, herself, did not consider that to be seri-
ous misconduct.  Gaskin testified 
that the strikers didn™t let the oil trucks come in.
73  Gaskin said that ﬁas to the laundry room   
. . . I don™t know for sure, but I know that we couldn™t do any 

laundry because something had happened in the laundry roomﬂ 
and that something blocked the pipes.74  Gaskin testified that another act of misconduct was that Venzen had been seen 

bringing his children to their babysitter in the Respondent™s 
facility.  No other witness for the Respondent testified to this 
act of misconduct. Gaskin also added to list of misconduct relied on by the Re-
spondent that UPS drivers did not cross the picket line.  Ac-
cording to Gaskin, the Respondent also factored into their deci-
sion the Department of Sanitation™s initial refusal to cross the 
picket line because it was inconvenient for tenants to bring their 
garbage down.  Gaskin also testified that part of the decision to 
deny reinstatement was because of the inconvenience the strik-
ers created by the strike. 
Gaskin was asked during cross-examination whether there 
were any reasons other than ﬁm
isconductﬂ for the Respondent™s  71 The other incidents of ﬁserious misconductﬂ documented in secu-
rity officers reports, and which were included in the Respondent™s 
decision to terminate the employees included:  Strike guard S/O Wat-
kins: 7:42 a.m.ŠTheo walked by bu
ilding going to DeKalb side.  7:44 
a.m.ŠTheo walked by building going 
to Lafayette side; February 25, 
1999: 8:50 a.m.ŠTheo walk [sic] across from DeKalb to Lafayette 
Avenue with strike sign in his hand.  
He stop in front of building to talk 
to home attendant that was entering th
e building.  I told him he needed 
to move on and he did.  3:26 p.m.ŠK
eith walk through the driveway at 
this time from DeKalb to Lafayette. 
72 Gaskin testified that it was only Angel Venzen that the Respon-
dent held responsible for shutting off the boiler. 73 Gaskin testified that the board of directors said that Theo and 
Keith blocked the oil delivery. 
74 Gaskin testified that ﬁthey said it 
had to be Angel . . . just Angelﬂ 
that was responsible for the problem in the laundry room.  Gaskin fur-
ther admitted that the Respondent ha
d no witnesses and no proof that it 
was Angel Venzen who caused the drain backup.  The board of direc-
tors ﬁjust assumedﬂ that Angel was responsible. 
 PRATT TOWERS, INC. 33refusal to reinstate the striking employees.  Gaskin did not men-
tion that Respondent believed that the strike was unlawful. 36.  Credibility 
As to the credibility of the respective parties witnesses, after 
carefully considering the record evidence, I have based my 
findings on my observation of the demeanor of the witnesses, 
the weight of the respective evidence, established and admitted 
facts, inherent probabilities, and reasonable inferences which may be drawn from the record as a whole.  
Gold Standard En-terprises
, 259 NLRB 618 (1978); V & W Castings
, 231 NLRB 912 (1977); and Northridge Knitting Mills
, 223 NLRB 230 
(1976).  From the above, I tend to credit the account of what 
occurred as given by the Genera
l Counsel™s witnesses.  Al-
though I did note some inconsistencies in the record, their tes-
timony was generally given in a 
forthright and believable man-
ner, was consistent and corroborative of each other on critical 
issues and with the other evidence in the record, and discrepan-
cies in their testimony was sought
 to be explained in an appar-
ent truthful and reasonable manner.  Further, based upon their 
demeanor, and other facts in the record I find these witnesses to 
be more trustworthy and credible. 
In contrast, the testimony of 
the Respondent™s key witnesses, 
Eunice Johnson, Valerie Brooks, and Kevin McGill was eva-sive, guarded, and inconsistent of
 other evidence in the record, and interestingly, in some inst
ances supportive of the testimony 
of the General Counsel™s witne
sses.  Their demeanor was un-cooperative at times giving unresponsive answers and their 
testimony contradicted each other and that of other of the Re-
spondent™s witnesses.  For example, Gaskin testified that the employees were told that they had to get a letter from the Union 
wherein the Union disavowed interest in representing them in 
order for reinstatement, while J
ohnson recalled that this was not a precondition to reinstatement. 
Additionally, Eunice Johnson testified that if her voice had 
been recorded on tape and this was contradicted by her testi-
mony, that the tape was more reliable.  If there was a writing 
that contradicted the testimony, Johnson stated that the writing 
would be more credible than the testimony, but less credible 
than the tape recording.  Johns
on conceded that her own testi-mony, was the least credible source of the truth.  Also McGill 

testified that he recommended, at
 the beginning of the meeting, that the Respondent take the striking employees back.  Yet the 
minutes of that meeting make no reference to any recommenda-
tion by McGill as such.  McGill admitted that there was no 

statement by him, recorded in the minutes of that meeting rec-
ommending that the strikers be reinstated. Moreover, while I do not discredit all of the testimony of 
these witnesses where it does not conflict with that of the Gen-
eral Counsel™s witnesses, based upon their demeanor, I addi-
tionally found their testimony to be vague, less than credible, 
not believable and they especially proved to be suspect as unre-
liable witnesses, changing their testimony when confronted 
with evidence to the contrary.  Of additional significance is the 
failure of the Respondent to call Chantel Bennett, security offi-
cer ﬁPat,ﬂ and the Roto-Rooter man as witnesses without ex-
planation to corroborate, clarify, or rebut any of the testimony 
given.  Since their testimony wa
s not elicited, it is presumed 
that it would not support the contentions of the Respondent.75B.  Analysis and Conclusion The consolidated complaint alleges that the Respondent in March 1999, refused to reinstate its unit employees after they, 
and also the Union on their behalf, made unconditional offers to 
return to their former positions unless and until these employ-
ees abandoned their support for the Union, the Respondent 
thereby discriminating against them in regard to the hire and 
tenure and terms and conditions 
of employment, and thus dis-
couraging membership in a labor
 organization in violation of Section 8(a)(1) and (3) of the Act.  The consolidated complaint 
also alleged that the Respondent
 engaged in such conduct be-cause its employees joined, suppor
ted, or assisted the Union, 
and in order to discourage its employees from engaging in such 
activities or other concerted activities for the purposes of col-
lective bargaining or other mutual aid or protection. On February 22, 1999, six of 
the Respondent™s maintenance employees, Curtis Bailey, Theorgy Brailsford, Lawrence 
Folkes, Jude Obaseki, Keith 
Robinson, and Angel Venzen, engaged in a strike and commenced picketing in support of the 
Union™s demand for a collective-bargaining agreement.  The 
record evidence shows that on March 11 and 15, 1999, all these 
six striking employees made uncond
itional offers to return to work.  Moreover, the parties sti
pulated that the Respondent did not permanently replace the strikers.  An economic strike is 
protected activity and strikers re
tain the status of employees.  
Although an employer may permanently replace strikers with 

others in an effort to carry on 
its business, any discrimination in 
putting the strikers back to work is a violation of Section 8 of 
the Act.  NLRB v. Mackay Radio & Telegraph Co
., 304 U.S. 333, 346Œ347 (1938). The respective rights of economic strikers and thus employ-
ees are well established.  As the Supreme Court stated in 
NLRB 
v. Fleetwood Trailer Co., 389 U.S. 375 (1967):  Accordingly, unless the employer who refuses to reinstate 
strikers can show that his action was due to ﬁlegitimate and 
substantial business justification,ﬂ he is guilty of an unfair la-
bor practice.  NLRB v. Great Dane Trailers
, 388 U.S. 26, 34 (1967).  The burden of proving justification is on the em-
ployer.  Ibid.  It is the prim
ary responsibility of the Board and 
not of the courts ﬁto strike the proper balance between the as-
serted business justifications and the invasion of employee 
rights in light of the Act and its policy.ﬂ  Id., at 33Œ34. 
                                                          
 75 An adverse inference may properly be drawn regarding any matter 
about which a witness is likely to 
have knowledge, if a party fails to 
call that witness to support its pos
ition and the witness may reasonably 
be assumed to be favorably disposed to the party.  
Hudson Moving & 
Storage Co., 322 NLRB 1028 (1997); 
Redwood Empire,
 296 NLRB 
369, 384 fn. 83 (1988).  Contrast, 
Goldsmith Motors Corp., 310 NLRB 
1279 fn. 1 (1993); 
Property Resources Corp
., 285 NLRB 1105 fn. 2 
(1987), enfd. 863 F.2d 964 (D.C. Cir. 1988). 
Also, from the failure of a party to produce material witnesses or 
relevant evidence without satisfactory 
explanation, the trier of the facts 
may draw an inference that such 
testimony or evidence would be unfa-
vorable to that party.  Eleven Food Store, 257 NLRB 108 (1981); 
Pub-
lishers Printing Co., 233 NLRB 1070 (1977). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 34 In some situations, ﬁlegitim
ate and substantial business 
justificationsﬂ for refusing to reinstate striking employees who 
engaged in an economic strike, have been recognized . . . .  
NLRB v. Mackay Radio & Telegraph Co
., 304 U.S. 333, 345Œ346 1938).76 Further, in NLRB v. Great Dane Trailers, 388 U.S. 26 (1967), the Supreme Court held that pr
oof of antiunion motivation is unnecessary when the employer™s conduct ﬁcould have ad-
versely affected employee rights to some extent,ﬂ and when the 
employer does not meet his burde
n of establishing ﬁthat it was motivated by legitimate objectives.ﬂ  388 U.S. at 34. 
It is unlawful for an employer to condition the reinstatement 
of strikers upon their abandoning a union, and to require strik-
ers to furnish proof that they have resigned from the union in 
order to return to work.  F. L. Thorpe & Co.,
 315 NLRB 147 (1994); Gaywood Mfg. Co., 299 NLRB 697 (1990); and 
Tri-umph Curing Center, 222 NLRB 627 (1976). The record evidence establishes that the Respondent unlaw-fully conditioned the strikers™ reinstatement upon their aban-
doning the Union, and providing the Respondent with written 
proof by letter that all ties with the Union had been severed and 
the Union no longer represented them.  It is undisputed that all 
six strikers made unconditional o
ffers to return to work on March 11 and 15, 1999, and that the Union made an uncondi-
tional offer to return to work on behalf of the employees on 
March 16, 1999.  It is also undisputed that the Respondent never replaced the strikers with permanent employees, but only 
with temporary employees. 
The credited testimony of Theo
 Brailsford and Keith Robin-
son, and the affidavit of Curtis Bailey shows that on March 11, 
Eunice Johnson told these employ
ees after they had made un-
conditional offers to return to work, that in order to be consid-
ered for reinstatement they had to get a letter from the Union 
stating that they no longer were represented by 32B-32J.  Seek-
ing an explanation for the Re
spondent™s demand Brailsford repeatedly asked Johnson why such a letter was required and if 

the employees could return to 
work without the letter.  John-
son™s response was, ﬁNo.ﬂ The credible and corroborative ev
idence also establishes that on March 15, 1999, when Angel Venzen and George Folkes 
made unconditional offers to return to work, Valerie Brooks 
told them that they had to obtain letters from the Union stating 
that they no longer wanted the Union and were no longer in the 
Union.  Additionally, on March 
15, when Jude Obaseki made an unconditional offer to return to work during a telephone 

conversation with Brooks, she informed him that he had to 
disassociate himself from the Uni
on before he could come back 
to work. 
Furthermore, the testimony 
of the Respondent™s own wit-nesses establishes that the Res
pondent required that the striking employees abandon the Union and 
produce evidence of this in 

the form of a letter from the Union stating that the Union no 
longer represented them before they would be reinstated.  Fay-
the Gaskin testified that during the March 11 and 15 meetings, 
                                                          
 76 Also see; Laidlaw Corp., 171 NLRB 1366 (1968); 
Gibson Greet-ings, Inc. v. NLRB, 53 F.3d 385 (D.C. Cir. 1995); and 
NLRB v. Fire 
Alert Co., 566 F.2d 696 (10th Cir. 1977). 
Johnson told the employees that 
she would need verification by 
letter from Local 32B-32J that the employees were no longer 
connected to the Union, and until such a letter was produced 
there was nothing she could do about reinstating them.  Gaskin 
implied in her testimony that the failure of the men to produce 
such a letter was the reason why the Respondent did not rein-
state them.  Moreover, Joan Newsome-White testified that 
Johnson requested that the employees obtain a letter from the 
Union stating that the men no longer wanted Local 32B-32J to 
represent them, and Eunice Johns
on admitted that she told the 
employees that they needed a letter from the Union stating that 
these employees had severed their ties with the Union. 
However, the Respondent asserts that the reason it told the 
employees to obtain a letter from the Union indicating that they 
had severed their ties with it was because the employees had 
come to the Respondent not only seeking their jobs back, but 
because they wanted the Respondent™s assistance in getting a 
new union since they were unhappy with Local 32B-32J™s rep-
resentation of them in the nego
tiations and the resulting strike.  
It should be noted that I do not credit the Respondent™s asser-
tion or its rendition of what occurred at the March 11 and 15 
meetings with the striking employees, and its purported reasons 
for the demand that the striking employees disassociate them-
selves from the Union with proof th
ereof.  First as noted in the 
ﬁCredibilityﬂ section of this decision.  I credited the testimony 
of the General Counsel™s witnesses over that of the Respon-
dent™s, and the striking employees 
all testified that they never 
told the Respondent that they were unhappy with the Union and 

no longer wanted to be represented by the Union.  As testified 
to credibly by the General Counsel™s witnesses, it was the Re-
spondent who raised the issue of the Union in requiring the 
employees to get letters from the Union indicating that they 
were no longer connected to it, when the striking employees 
requested their jobs back.  It is apparent from the record evi-
dence that the actual reason the 
Respondent sought such letters from the Union by the employees was because it was fully 
aware of its obligation, under the Board™s certification of Local 
32B-32J as the bargaining representative of its employees, to 
bargain with that Union, and it wanted to get out from under the certification any way it could, and not for the reason that the 
striking employees no longer wanted the Union to represent 
them, as alleged. 
Furthermore, the Respondent™s contention that the employ-
ees sought to get rid of the Union was not supported by any 
credible, probative evidence.  Instead, the Respondent™s wit-
nesses™ presented only self-ser
ving testimony to support its 
defense.  The Board does not treat self-serving testimony as 
conclusive, even where it is uncontradicted, and here the Re-
spondent™s witnesses™ testimony wa
s controverted by that given 
credibly by the General Counsel™s witnesses
.  Twin Cities Elec-
tronics, 296 NLRB 1014 (1989). Moreover, the employees™ tes
timony is supported by addi-
tional probative evidence.  The record shows that the employ-
ees, having been dissatisfied with their former Union Local 2, 
elected Local 32B-32J as their bargaining representative 
through the auspices of an NLRB conducted representation 
election.  Thus, the evidence shows that the employees were 
 PRATT TOWERS, INC. 35aware, without the Respondent™s a
ssistance, at least what to do when unhappy with their Union. 
Also, the testimony of Board Agent Sharon Chau, given in a 
highly forthright, credible, and 
believable manner, and without any reason to be less than impartial or to embellish her testi-
mony, establishes that on Marc
h 11, 1999, the employees came 
to the Board immediately after being denied reinstatement, and 
told Chau that the Respondent had demanded a letter from the Union stating that it no longer represented the employees.  
Chau telephoned the Respondent on behalf of the employees 
and spoke to McGill, the Respondent™s counsel.  McGill admit-
ted though seemingly reluctedly that Chau informed him that 
the Respondent required such a letter from the Union in order 
for the employees to return to work. 
Additionally, not only is the Respondent™s defense not be-
lievable; it is unavailing.  The Respondent™s allegation that the 
employees sought to get rid of th
e Union is no defense.  Even assuming arguendo the Respondent™s 
version, the testimony of 
the Respondent™s witnesses estab
lishes that the Respondent still conditioned reinstatement upon the employees 
proving that they resigned from and severed a
ll ties with the Union in order to be reinstated.  Eunice Johnson testified that she told the em-
ployees that she could not take their word that they no longer 
wanted Local 32B-32J.  She testified that she needed 
proof, in the form of a letter from the Union, that the employees had 
severed their ties with the Union in order to return to work.  
Thus, even if it is concluded that the employees wanted to 
abandon the Union, the Respondent™s conduct requiring the 
employees to return with written proofŠdoes not provide the 
basis for a different result.  Reinstatement and who will repre-
sent the employees are two separate and distinct issues.  The 

evidence conclusively establishes that it was the Respondent 
who, unlawfully, linked the two. 
For the above reasons, the clear
 and convincing evidence es-tablishes that the Respondent conditioned the striking employ-
ees™ reinstatement upon their abandoning the Union and fur-
nishing proof that they severed all ties with the Union.  Accord-
ingly, I find that the Respondent
 violated Section 8(a)(1) and (3) of the Act. 1.  The Respondent™s affirmative defenses Board law is clear that after the striking employees, who 
have not been permanently replaced, make unconditional offers 
to return to work, the Respondent is obligated to immediately 
reinstate them.  
NLRB v. Mackay Radio & Telegraph Co
., su-
pra; Gimrock Construction, 326 NLRB 401(1998). The Respondent raises two affirmative defenses for its deny-
ing the striking employees reinstatement upon their uncondi-
tional request for their jobs back.  (1) the alleged misconduct of 
the striking employees and (2) the unlawfulness of the strike 
itself. 2.  The alleged striker misconduct In cases involving either the discharge of or refusal to rein-
state strikers for having engaged 
in alleged acts of strike mis-conduct, ﬁthe burden of proving di
scrimination is that of the General Counsel.ﬂ  
Rubin Bros. Footwear, 99 NLRB 610, 611 (1952).  In Virginia Mfg. Co., 310 NLRB 1261, 1271 (1993), the administrative law judge with Board approval, stated:  But action taken against participants of a protected strike is 

inherently destructive of Section 7 rights.  
NLRB v. Great 
Dane Trailers, 388 U.S. 26 (1967).  Accordingly, the General 

Counsel™s threshold burden is to
 establish (1) that a worker was, in fact, a striker and (2) that his employer took some ac-
tion against him for conduct associated with the strike.  
Laredo Coca Cola Bottling Co., 258 NLRB 491, 496 (1981).  Thus, the General Counsel carries
 out its burden of establishing a prima facie case by demonstrating that (1) the unreinstated 
employee had been a striker and (2) the employer refused to 
reinstate the striker on the ground that he engaged in strike 
misconduct.  Virginia Mfg. Co., supra at 1271, and cases cited 
therein.  It is undisputed and the parties stipulated that all six 

employees involved were strikers
.  The Respondent alleges that 
it refused to reinstate the strikers because they allegedly en-
gaged in strike misconduct.  This is sufficient to find that the 
General Counsel has established its prima facie case.  
General Telephone Co., 251 NLRB 737, 739 fn. 18 (1980), enfd. mem. 
672 F.2d 895 (D.C. Cir. 1981). Having established prima facie case, the burden shifts to the 
Respondent to prove that it had an honest belief that the em-
ployees were guilty of strike misconduct of a serious nature.  
Virginia Mfg. Co.,
 supra; NLRB v. Champ Corp., 933 F.2d 688, 700 (9th Cir. 1991); General Urethane Corp., 284 NLRB 1349, 1352 (1987); General Telephone, supra at 738.  Serious mis-
conduct which disqualifies a striker from reinstatement, or permits his discharge, is that which meets the test set forth by 
the Board in Clear Pine Mouldings, 268 NLRB 1044, 1046 (1984), enfd. 765 F.2d 148 (9th Cir. 1985), cert. denied 474 
U.S. 1105 (1986), ﬁwhether the misconduct is such that, under 
the circumstances existing, it may reasonably tend to coerce, or 
intimidate employees in the exercise of rights protected under 
the Act.ﬂ77  Moreover, misconduct aimed at managers or other nonemployees may also be grounds 
for denying reinstatement.  
Virginia Mfg. Co., supra; General Chemical Corp., 290 NLRB 76, 82 (1988); Aztec Bus Lines
, 289 NLRB 1021, 1027 (1988); 
Clear Pine Mouldings, supra. The Respondent™s honest belief burden is not satisfied by 
generalities, and meeting that bur
den ﬁrequires some specificity 
in the record, linking particular employees to particular allega-
tions of misconduct.  ﬁGeneral Telephone,ﬂ supra at 739.78  However, the Respondent need not prove that the strikers did 
engage in the alleged misconduct in order to satisfy its ﬁhonest 
                                                          
 77 Medite of New Mexico, Inc. v. NLRB, 72 F.3d 780 (10th Cir. 
1995); 
Mohawk Liqueur Co., 300 NLRB 1075 (1990). 
78 While the Act does not protect striking employees who commit 
acts of vandalism or sabotage against their employer, to lawfully deny 
an employee reinstatement at the conclusion of the strike on the 
grounds of alleged misconduct, the employer ﬁmust produce evidence 
connecting the discharged employees to specific misconduct.ﬂ  
Colum-bia Portland Cement Co. v. NLRB
, 915 F.2d 253, 257 (6th Cir. 1990); 
Augusta Bakery Corp
., 957 F.2d 1467 (7th Cir. 1992); 
Midwest Sol-vents, Inc. v. NLRB, 696 F.2d 763, 765 (10th Cir. 1982). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 36beliefﬂ burden, nor does it require
 ﬁa concrete, conclusive link-age.ﬂ  Axelson, Inc., 285 NLRB 862, 864 (1987).79Once the Respondent demonstrates its honest belief, the bur-den shifts back to the General Counsel to prove the discharged 
striker™s innocence.  
Champ Corp., 291 NLRB 803, 806 (1988), 
enfd. 933 F.2d 688, 700 (9th Cir. 1991); 
Laredo Coca Cola Bottling Co., supra at 496; Rubin Bros. Footwear, supra at 611.  
The Respondent then may offer evidence rebutting the General 
Counsel™s evidence of innocence.  
Laredo Coca Cola Bottling Co., supra; Rubin Bros. Footwear, supra.80  If it is found that 
the striker did not engage in the misconduct alleged, he or she 
may not lawfully be discharged
 regardless of the Respondent™s good faith.  NLRB v
. Burnup & Sims
, 379 U.S. 21, 23 (1964); NLRB v. Champ Corp., 933 688, 700 (9th Cir. 1991). The Respondent maintains that it denied ﬁsome of the strik-
ers requests for reinstatement on [its] honest belief that such 
individuals engaged in serious 
strike misconductﬂ and therefore its actions were lawful.  
Big Horn Coal Co., 309 NLRB 255, 260 (1992).  However, the record evidence casts doubt on 
whether the Respondent actually he
ld such an honest belief.  A finding that the Respondent™s defense is a pretext ﬁnecessarily 
means that the reasons advanced by the employer either did not 
exist or were not in fact relied upon, thereby leaving intact the 
inference of wrongful motive established by the General Coun-
sel.ﬂ  
Johnson Freightlines, 323 NLRB 1213, 1221 (1997), citing Limestone Apparel Corp., 255 NLRB 722 (1981), enfd. 705 F.2d 799 (6th Cir. 1982).  Preliminarily, as revealed in the 
tape of the Respondent™s March 16, 1999 board of directors™ 
meeting, the Respondent believed that ﬁif we could prove mis-
conduct on the part of one of the men then that would be 
grounds to not have to take them 
back . . .,ﬂ and this being said after it was acknowledged that the striking employees had re-
quested their jobs back, the Respondent through Valerie 
Brooks, its board president stated, ﬁ[W]e don™t want that.ﬂ  At 
this meeting McGill also told the board of directors that to jus-
tify not reinstating the men it would have to present proof of 

misconduct on the part of the strikers.  Moreover, McGill also 
said that after his interview with security officer Kennedy, the 
day watchman, he could only tell the board that the men never 
threatened, nor even harassed the other employees, but merely 
insulted them.  McGill then goes on to instruct the board to find 
anything that would be of significance to prove that the striking 
employees committed acts of misconduct. 
First it should be noted that Board law holds that where an 
employer offers shifting defens
es, it must provide substantial and convincing evidence to dispel doubt or it is fatal to its de-

fense.  Caguas Asphalt, 296 NLRB 785 (1989).  Additionally, 
the record evidence shows that each of the Respondent™s wit-nesses gave contradictory and in
consistent accounts of the al-
leged striker misconduct that purportedly formed the basis for 
                                                          
                                                           
79 Moreover, the Respondent™s honest
 belief may be based on reports 
from its security guards or on 
written reports from others.  
Clougherty Packing Co., 292 NLRB 1139, 1142 (1989); 
General Telephone, supra 
at 739. 
80 It must be remembered that the General Counsel at all times has 
the overall burden of proving discrimi
nation by a preponderance of the 
credible evidence.  Champ Corp., supra at 806, 807 fn. 13; 
Axelson, supra
 at 864; Gem Urethane, supra
 at 1352; Rubin Bros. Footwear
, id. 
the Respondent™s refusal to rein
state the striking employees.  
For example, Valerie Brooks named eight ﬁincidentsﬂ during 
her direct examination, never stating that these were reasons for 

the Respondent™s decision.  During cross-examination, she 
named only four incidents.  Br
ooks then related a new reason, 
one never asserted before, that the Respondent relied on reports by the security officers.  She provided no details regarding 
which security officers the Respondent relied on or the nature 
of their reports.81  Brooks noticeably failed to mention shutting 
off the boiler, which was supposedly one of the more egregious 

acts of ﬁsabotageﬂ committed by the strikers.  It is not believ-
able that Brooks, the presiden
t of Respondent™s board, would fail to remember such serious conductŠexcept for the likeli-
hood that it was not truly relied upon. 
Like Brooks, Eunice Johnson testified to ﬁevents,ﬂ but never 
directly stating that these incidents were relied upon by the 
Respondent in denying the strikers
 reinstatement.  On direct 
examination, Johnson testified to four events.  During cross-
examination she changed her testim
ony and contradicted that of 
Brooks, unequivocally stating that the extra garbage in the 
compactor room was not a reason that the Respondent ﬁwent 
afterﬂ the employees.  By he
r own admission, Johnson rendered irrelevant days of testimony re
garding the allegedly horrifying 
amount of garbage bags on the second day of the strike.  
Clearly, that the Respondent injected an irrelevant incident into 
the record compels the conclusion that it was attempting to 
fabricate its defense. 
Faythe Gaskin testified, extr
emely vaguely, to numerous dif-
ferent reasons the Respondent a
llegedly relied on, including not 
letting the oil trucks come in; Venzen bringing his children to 

their babysitter in Respondent™s facility; UPS drivers not cross-
ing the picket line and the general inconvenience caused to the 
tenants by the strike.  None of
 the Respondent™s other witnesses 
testified to these incidents.  Gaskin, too, failed to mention many 

events that were supposed to ha
ve been serious acts of miscon-duct testified to by the other Re
spondent™s witnesses.  Gaskin 
admitted that other than the various acts of misconduct, the 
only other reason that the Respondent denied the striker™s rein-
statement was because the employees did not furnish it with 
verification that they were no longer connected to Local 32B-
32J.82 81 It is significant that while the Respondent did present security of-
ficer Holloway™s testimony, they fa
iled to call other security guards 
upon whose reports they allegedly relied, to corroborate this crucial 
element of the Respondent™s defense.
  Nor did the Respondent explain 
its failure to call these security offi
cers.  Accordingly, an adverse infer-
ence must be drawn that had the othe
r security officers testified, they would not have supported th
e Respondent™s position.  Johnson Freight-
lines, 323 NLRB at 1222; 
Bay Metal Cabinets, 302 NLRB 152 (1990), 
enfd. 940 F.2d 661 (6th Cir. 1991); 
Redwood Empire, Inc
., 296 NLRB 
369 fn. 1 (1980). 
82 The Respondent™s witnesses™ testimony gives rises to the applica-
tion of the Board™s longstanding principle that because the Respondent offered shifting and piled-on defenses
, it must be concluded that its 
stated reasons for denying reinstatem
ent are false, and that its true 
reasons are unlawful ones that the Respondent desires to conceal.  
Johnson Freightlines, supra; 
10 Ellicott Square Court Corp.,
 320 NLRB (1996); 
C. J. Rogers
 Transfers, 
300 NLRB 1095 (1990). 
 PRATT TOWERS, INC. 37In addition to the irreconcilable contradictions in the testi-
mony of the Respondent™s witne
sses and the shifting defenses, the pretextual nature of the reasons for not reinstating the strik-
ing employees is demonstrated 
by the Respondent™s failure to 
adequately or fairly investigate the alleged misconduct.  
John-son Freightlines, supra at 1222.  Under Board law, the Respon-
dent™s failure to fairly inve
stigate the alleged misconduct con-stitutes a significant factor in concluding that the Respondent™s 
proffered reasons for not reinstating the employees was pretext.  
Id. at 1222; Doctor™s Hospital of Staten Island, Inc., 325 NLRB 730 (1998); Frick Paper Co., 
319 NLRB 9 (1995); Emergency 
One, Inc., 306 NLRB 800, 807 (1992).  The Board found that a 
supervisor™s failure to investigate the accusation of theft by one 

employee, known to be antiuni
on, against another employee 
who was known to be a leading 
union adherent, his failure to ask the employee to explain, and his failure to verify the accu-
sations, ﬁreveals an investigati
on designed not to find out what 
occurred but rather to support a discharge of [the union adher-
ent].ﬂ 
The evidence discloses that the Respondent made its deter-
mination to deny reinstatement 
on March 16 during its board of 
director™s meeting, before it ha
d concluded, or perhaps even 
begun, its alleged misconduct investigation.  Eunice Johnson admitted several times that the Respondent decided not to take 
the strikers back on March 16th before it had concluded its ﬁinvestigationﬂ into the allege
d misconduct.  The tape of the March 16th meeting conclusively reveals that the Respondent 
decided to deny reinstatement before the return of Security 
Officer Pat, who it believed, ha
d critical information regarding alleged misconduct.  Furthermor
e, each of the Respondent™s 
witnesses, along with the employ
ees themselves, admitted that 
the Respondent did not contact any of the striking employees to 
inform them of the accusations against them, to ask questions 
about any incidents, or to give them the opportunity to present a 
defense.  Such an unfair, incomplete investigation evidences 
pretext, not honest belief.  Frick Paper Co., supra.  Clearly, 
such an ﬁinvestigationﬂ was not designed to ascertain the truth, 
but to support or manufacture the termination of the striking 

employees. 
The Respondent argues, that it did not decide to deny rein-
statement on March 16, but that the decision was made on 
March 23, and that this contention is supported because the 
Respondent sent its letter of termination on March 24.  How-ever, the record evidence does not
 support this contention; that the Respondent decided to deny 
reinstatement on March 16, is further established by the Res
pondent™s admissions that after 
March 16 and before the Marc
h 23 board meeting, Eunice Johnson asked McGill to prepare a 
draft letter, for the board™s approval, stating that the board vot
ed to deny the strikers rein-
statement.  The Respondent admits that it did not ask for, nor 
did McGill prepare, an alternative ﬁdraftﬂ letter granting the 

employees™ request to return to work.  Thus, despite the Re-
spondent™s assertion that it decided to deny reinstatement on 
March 23, the evidence shows otherwise. The record evidence makes it clear that the Respondent™s ex-
planations for denying the strikers reinstatement are pretextual.  
They either do not exist, were fabricated or were not, in fact, 
relied upon.  Therefore, under Board law, the Respondent ﬁwill 
not have met its burden and the inquiry is logically at an end
.ﬂ  Weis Markets, Inc., 325 NLRB 871, 892 (1998).  As the Re-spondent™s defense is pretext, the Respondent has failed to 
establish that it had an honest belief that the strikers engaged in 
serious misconduct. Not only did the Respondent not establish an honest belief 
that any strikers engaged in
 any misconduct, of a serious 
enough nature to preclude reinstatement, the record evidence, 
including admissions by the Res
pondent™s own witnesses, re-veals that the Respondent knew that most of the employees 
engaged in no misconduct, at all.
  Yet, the Respondent denied their reinstatement anyway, without explanation.  In addition, 

the Respondent failed to establish with any credible, probative 
evidence, that the remaining employees either engaged in the 
conduct of which they were accused, or that any of the pur-
ported misconduct was serious in nature.  Importantly, the Re-
spondent™s witnesses unequivocally admitted that striking em-
ployees Curtis Bailey, George Fo
lkes, and Jude Obaseki did not commit any acts of misconduct at all.  This admission not only 

warrants, but compels the conclusion that the Respondent™s 
defense of serious misconduct on th
e part of the strikers was pretextual.  It also gives rise to the inference that the Respon-
dent™s witnesses willingly gave 
untrue testimony in regard to 
Bailey, Folkes, and Obaseki constituting unsubstantial allega-
tions based upon what I perceive as suggestive testimony, 
vague insinuation and innuendo against employees whom it 
knew committed no acts of misconduct, in order to support its 
defense. As the record evidence establishes most of the alleged acts of 
general misconduct have not been specifically connected to the 
discharged striking employees.  The Respondent admitted that 
it had no evidence that any of the strikers were involved in the 
alleged misconduct of sabotaging the laundry room drains.  No 
one saw any of the strikers placi
ng ﬁcementﬂ in the drains.  In 

fact the Roto-Rooter workmen who fixed the clogged drain 
found a heavy build up of lint and rocks in the pipes causing the 

overflow and not cement. After accusing the strikers of jamming the lock on the outer 
parameter gate of the building the Respondent admitted that it 
had no evidence that any of the strikers were involved and had 
no idea who might have done this.  With regard to the incident 
of the air being let out of Brook™s tires, again there were no 
witnesses to the incident yet the Respondent blamed the strik-
ing employees for this.  Thus, there is no evidence in the record 
that any one of the striking employees tampered with the lock 
or the tires.  The Respondent also asserted that the striker™s 
committed acts of misconduct by using the walkway between 
DeKalb and Lafayette Avenues.  However, the evidence shows 
that the Respondent allowed nonresidents to use the walkway 
as a shortcut, so people did not have to walk around the entire 
building.  Furthermore, the Respondent admitted that it never 
advised the employees that they were not to use the walkway. 
There is much conflicting tes
timony regarding alleged mis-
conduct and harassment concerning garbage collection during the strike.  The Respondent held the strikers responsible for the 
Department of Sanitation refusing to
 cross the picket line.  This 
contention is not supported by th
e evidence in the record.  The strikers could not be responsible for the DOS policy not to 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 38cross picket lines without the issuance of a health order and  the Respondent knew of this policy even before the advent of the 
strike.  Moreover, the Respondent failed to produce Security 
Office Pat or a Department of Sanitation representative that the 
Respondent allegedly spoke to or
 relied upon in concluding that the striking employees caused DOS
 not to pick up the trash.83The Respondent also accused the striking employees of 
throwing garbage about the Respondent™s premises but could not substantiate this allegation.  The Respondent admitted that 
it had no idea as to who had done this as no one witnessed any 

of the strikers doing it.  In fact, the record shows that on one 
occasion, an intoxicated visitor was observed overturning gar-
bage cans on the premises on February 24, 1999.  Additionally, 
the Respondent accused the strikers of responsibility for the 
accumulation of extra bags of garbage in the trash compactor 
room on the second day of the strike.  But the strikers had not 
been in the building since Monday, February 22.  Over 500 
tenants, who live in the building continued to generate trash 
after the strike began.  It is reasonable to assume the extra bags 
of trash accumulated was due to the Respondent™s closing down 
the trash compactor according to its strike plan and not any of 
the strikers. With Eunice Johnson finally and unequivocally testifying 
that the Respondent had no proof that three of the six striking 
employees, Curtis Bailey, Lawrence Folkes, and Jude Obaseki, 
had engaged in any misconduct whatsoever, that leaves consid-
eration of the alleged misconduct of employees Angel Venzen, 
Theo Brailsford, and Keith Robinson to consider. In Milk Wagon Drivers Union Local 753 v. Meadowmoor 
Dairies, 312 U.S. 287, 293 (1941), the Supreme Court noted 
that during strikes, employees 
sometimes engage in ﬁmoments 
of animal exuberance.ﬂ  Thus name calling, minor threats, mass 
picketing, and the like are generally not deemed sufficient to 
deny employees their statutory pr
otection.  However, when the 
striker has stepped over the line and engaged in threats of physical violence, actual physical violence or property damage 
such has a coercive affect on the rights of other employees.  
The individual involved in such conduct may be deemed unfit 
for further employment and 
be denied reinstatement. 
In order to meet the standard set forth in 
Clear Pine Mould-ing, supra, an employer must offer proof by objective evidence 
that the verbal misconduct, for instance, meets the test.  See for 
example, 
Buffalo Concrete, 276 NLRB 839 (1985).  Totally 
benign behavior is not required 
on the picket line.  However where strikers physically assault others or threaten to do so 
when the threat has the immediacy of reality, or when they 
engage in property damage, then such is sufficient to justify the 
                                                          
 t.                                                           
83 The failure to produce these witnesses gives rise to the inference that their testimony if given w
ould not have supported the Respon-
dent™s position.  
Johnson Freightlines, supra; 
Bay Metal Cabinet
, supra
, Redwood Empire, Inc.,
 supra
. I am aware of security officer 
Holloway™s testimony regarding cer-
tain incidents involving the first days
 of the strike wherein he observed 
nonemployee pickets threatening 
temporary employees putting out 
garbage and another incident where a red jeep supposedly driven by 
Theo Brailsford blocked a garbage truck.  More about this appears 
hereinafter. employer denying them reinstatement.  Each case must be sepa-
rately considered on its own facts. 
3.  Angel Venzen After the vague, unsubstantiated accusations against all 
strikers are set aside, the Respondent contends that it refused to 
reinstate Angel Venzen because he shut off the boiler.  The 
evidence shows that the boiler incident, which has been attrib-
uted to Venzen, was not an incident of misconduct at all.  
Moreover, the Respondent failed to satisfy its burden that it had 
an honest belief that Venzen 
had engaged in serious miscon-duct. The Respondent denies that Venzen told Eunice Johnson that 
he was shutting off the boiler before going on strike.  Because 
of the crucial nature of Johnson™s testimony, it is extremely 
significant that the Respondent failed to call Chantel Bennett, Johnson™s then and current secretary, to testify on the matter.  
An adverse inference must be drawn that Bennett would have 
corroborated Venzen™s testimony and not Johnson™s.  
Bay Metal Cabinets, Inc., supra.  The Respondent did not explain its failure to call Bennett, nor did it contend that she was not avail-

able to testify.  To the cont
rary, Johnson admitted that the Re-
spondent had notified Bennett that the Respondent might call her as a witness. 
The record demonstrates that
 the Respondent failed to con-duct a fair investigation regarding the allegation that Venzen 
shut down the boiler as an act of sabotage.  The Respondent 
admitted that shutting off the boiler would have been less seri-
ous had Venzen notified the Respondent in advance.  And yet, 
the Respondent admitted that it never considered the possibility 
that Chantel Bennett forgot to tell Johnson that she had been so 
notified by Venzen. 
The Respondent did know, based on the employees™ memo 
to shareholders in response to the Respondent™s allegations 
against them, that the employees asserted that they turned off 
the boiler in accordance with the Union™s instructions and as a 
safety precaution.  Neverthele
ss, the Respondent completely 
ignored this explanation.  The Respondent never asked Venzen about the event and failed to allow him to present his defense.  
Venzen as he testified, would ha
ve told the Respondent that he had shut off the boiler, pursuant to instructions from the Union, 
to protect the safety of the Respondent™s property and the ten-
ants.  All of these factors support the conclusion that the Respondent™s defense is a pretexFurthermore, the evidence demonstrates that shutting off the 
boiler was not as serious as the Respondent would have it be-lieved.  First, the boiler was turned on by 7:30 that evening,  
and the Respondent admitted that it was not that cold yet in the 
building.  In addition, although the Respondent™s counsel knew that Venzen shut off the boiler as of March 9, McGill testified 
that he recommended to his client that it reinstate the strikers.  
Thus, having shut off the boiler could not have been the serious 
infraction the Respondent states it was.84  Moreover, the Re-
 84 The Respondent contends that, ﬁShutting off the boiler on a freez-
ing cold winter day without mo
re, constitutes serious misconduct.
19  Elderly residents could have died as a result of this reckless act.ﬂ 
  PRATT TOWERS, INC. 39spondent also admitted this a
lleged misconduct was an insuffi-
cient basis upon which to deny reinstatement.  Finally, even if 
Venzen shut off the boiler without notifying the Respondent, 
such misconduct is not of the sort that would have coerced or 
intimidated employees 
so as to lose protection under the Act. 4.  Theo Brailsford Aside from the unsubstantiated accusations against the strik-
ers, in general the Respondent appears to contend that Theo 
Brailsford was denied reinstatement because he blocked re-
moval of trash on February 23 the second day of the strike.  
Johnson claimed that because of this disruption, she had to 
devise a plan by which the replacement workers took the gar-
bage to the gate, and tenants took the trash to the curb.  The 
Respondent™s assertion is also 
without merit and is not bourne out by the record evidence. 
The evidence establishes that on 
the second day of the strike, 
when the replacement workers began to take out the trash, the 

strikers, including Brailsford, tried to inform the replacements 
about the strike and enlist their support or sympathy.  Brailsford 
said words to the effect that the employees were on strike, and 
that the replacements were taking their jobs.  At the end of their 
conversation, the replacement workers agreed not to take the 
trash to the curb.  Contrary 
to Johnson™s testimony that she 
devised this plan because of a problem created by Brailford, the 
Respondent™s January 1999 strike c
ontingency plan reveals that 
the Respondent had previously conceived the plan. 
Again, even if true, the Respondent failed to prove that such 
conduct was serious enough to re
move Brailsford from the protection of the Act.  Johnson admitted the trash got put out 
that day.  Furthermore, Johnson admitted that apart from this 
one brief incident, the Res
pondent had no further problems putting the trash out.85  In fact, the Respondent admitted that 
this alleged ﬁmisconductﬂ was an insufficient basis upon which 
to deny reinstatement.
 5.  Keith Robinson The Respondent appears to contend that Keith Robinson was 
denied reinstatement because he harassed and threatened the 
replacement workers.  Again, this contention is without merit 
and does not withstand scrutiny. 
                                                                                            
                                                           
19 There should be no question about the strikers™ or Gross™ motivation 
in shutting down the boiler.  It was 
to freeze the residents of the build-
ing into submission.  They immediately set up a picket line around the 
building with the stated object of keeping contractors and suppliers out 
of the premises.  Having inflicted 
this act of sabotage, they purpose-
fully set out to prevent Pratt™s boiler maintenance companyŠor any-

one elseŠfrom coming to the aid of 
the building™s inhabitants.  Gross 
admitted as much (CA Tr. 989).  It 
is false for the Union to suggest that shutting down the boiler was for safety reasons. 
However, the evidence does not support the Respondent™s conten-
tion in any way.  Moreover, Gross 
only admitted that the picket line 
objective is to keep contractors, and suppliers, and anyone else from 
crossing the picket line, which they could do anyway if they wanted not 
to honor it. 
85 The incident involving tenant Rita
 Bryant and Brailsford, even if 
true, does not appear serious enough to constitute misconduct sufficient 
to deny Brailsford reinstatement. 
The Respondent called as its witnesses temporary replace-
ment workers Anibal Soriano 
and Daryl Thomas-Bennett to 
testify about Robinson™s allege
d misconduct.  As found herein-before their testimony is suspect
.  First, the Respondent failed to give these witnesses the assurances required under 
Johnnie™s Poultry, supra, when interrogating them in preparation for the 
trial.  The Board is very strict 
in this requirement, for it is the 
only safeguard against coerced testimony.  The evidence shows 

that the interrogations were held in a coercive atmosphere, 
with, Johnson the person who hire
d them, present.  Addition-
ally, Thomas-Bennett testified in a belligerent and combatative 
manner.  Moreover, Soriano™s testimony was unreliably devoid 
of details.  He testified that he did not even know if the persons 
he saw at the facility were even employees of the Respondent.
86  Finally, the witnesses are biased.  They know that they will lose 

their jobs if the strikers are reinstated. 
Thomas-Bennett testified that Robinson left the picket line 
and brought two neighborhood men back who threatened him.  
Thomas-Bennett also testified that during this time, he went 
inside the building.  Therefore, his claim to have seen Robinson 
get two ﬁthugsﬂ is not substantia
ted.  The evidence establishes that employees of other buildings
 joined the picket line to sup-port the strikers.  Thomas-Bennett admitted that it was two men 
who were not Pratt employees w
ho threatened him with harm, 
and that Robinson said and did nothing. Again, the evidence shows that if anything occurred, it was 
not as serious as the Respondent indicates.  Thomas-Bennett testified that during his last conversation with Robinson and Brailsford, the strikers said that there were no hard feelings, 
that they had no problem with him, and that Robinson and 
Brailsford were trying to make peace with him. 
Security Officer Holloway initia
lly testified regarding this 
purported incident that Robinson brought two guys to the build-
ing who threatened the replacements. During cross-
examination, Holloway testified that there was a shouting 
match, with obscenities, between
 Thomas-Bennett and the two 
unnamed persons during which Holloway heard, ﬁI™ll kick your 
ass,ﬂ but he admitted that he di
d not know who said it, because 
he was not concentrating then and not listening to the back and 
forth of the conversation.87  In addition, Holloway admitted that 
he does not know the context in which the words were said, nor 

does he know if Thomas-Bennett provoked the others. The temporary replacement workers™ testimony further es-
tablishes conclusively that the accusation against Robinson was 
also pretext.  They testified that they had not been questioned 
 86 Soriano also testified about 
his car window having been broken 
and tools from his car stolen.  This was yet another of the unsubstanti-
ated accusations against the striking employees.  Soriano parked his car 
in what he acknowledged was not 
the greatest neighborhood.  Anyone 
could drive or walk by.  Soriano admitted that he did not see who broke 
into his car, and that he had no idea who did it.  Thus, he demonstrated 
yet another reason why his testimony should be discounted. 
87 Holloway admitted that on the incident report he completed, he 
did not record what the temporary employees said during the argument.  
Thomas-Bennett also testified that 
Robinson told Chantel Bennett, in his presence, that if he kept ﬁcom
ing around he would get ﬁfucked up.ﬂ  
However, the Respondent never calle
d Chantel Bennett as a witness to corroborate his testimony. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 40by the Respondent about the things they testified to until 1 
week before the trial.  Therefore, it must be concluded that the 
Respondent did not rely on their account of these purported 
events in determining not
 to reinstate Robinson. In contrast to the incredible testimony of the replacement 
workers, I credit Keith Robinson™s testimony. He testified in a 
forthright, detailed, and sincere 
manner.  Robinson denies that he left the picket line, solicited tw
o persons to join him, or that he ever threatened the replacem
ents, or anyone, with physical 
harm.  Additionally, Robinson also 
denied that he ever used a 
jeep to block a DOS garbage truck from picking up the Re-
spondent™s truck. From all of the above, and should the Respondent fail to 
carry its burden of proving its othe
r affirmative defense that the 
strike was illegal and therefore the Respondent did not have to reinstate the striking employees, I would find that the Respon-
dent violated Section 8(a)(1) and (3) of the Act, and that all six striking employees who sought 
reinstatement should be re-
turned to their jobs. 6.  The legality of the strike 
The Respondent argues that it also denied reinstatement to 
the striking employees because, the Union conditioned the 
reaching of an agreement upon nonmandatory or unlawful pro-
visions, therefore the strike was unprotected.  However the 
record evidence does not support this contention. As found by me above, the Re
spondent made its determina-
tion to deny reinstatement to the striking employees on March 
16, 1999.  As of this time, th
e Respondent had not raised or discussed the idea of the possibility that the strike was unlaw-
ful.  In fact, Kevin McGill testified that until March 18 or 19, 
when he first reviewed th
e independent apartment house agreement, had he realized that the strike might possibly be 

unprotected.  The evidence estab
lishes that some time after March 23, Eunice Johnson requested that McGill prepare and 
send a draft letter from the Respondent to the striking employ-
ees denying them reinstatement.  The Respondent admitted that 
the board of directors did not learn that McGill now raised the 
possibility that the strike was illegal until March 23.  This, it is 
evident that the decision to terminate the employees preceded 
the board learning about possible illegality of the strike, and 
therefore not relied on in their deciding to deny reinstatement. 
It appears from the record that the Respondent may have be-
lieved that the claim of ﬁstriker misconductﬂ was an insufficient 
basis upon which to deny reinstat
ement.  It cannot be more 
clear that, having determined that it did not want the strikers 
back and that it would deny rein
statement, if it could and know-ing that its claim of misconduc
t was unsure, the Respondent and its counsel searched for another reason to accomplish this, 
that reason now being the unlawfulness of the strike. It is undisputed, that on Oc
tober 8, 1998, the Respondent proposed to the Union the independent apartment house agree-
ment, with nine proposed modifi
cations.  Thus, the record es-tablishes that the Respondent agreed to all terms in the inde-

pendent agreement, except for the nine items indicated in the 
October 8 letter. It is undisputed, and the Responde
nt admits, that neither the Respondent, nor the Union, raised the subject of the picket line clause in the independent agreement during the entire course of 
negotiations.  The Respondent did not raise the issue of the 
union security clause, in particul
ar the question of its legality, 
during negotiations, other than in McGill™s October 8 letter.
88  It is undisputed that at no time during the negotiations did the Respondent assert that the evergreen clause was in any way 
unlawful nor that article 4 of the independent agreement (the 
strikes or lockouts provision) was illegal.  In fact, there was no 
discussion at all about that provision during contract negotia-

tions.  At no time during negotia
tions did the Respondent raise the issue that article 7 of the independent agreement (the sub-

contracting clause) was illegal. Sturm™s unrebutted testimony establishes that it was not an 
object of the Union™s strike to obtain the picketing clause or 
subcontracting clause.  According to Sturm™s credible testi-
mony, the purpose of the strike
 was to achieve agreement on 
the issues that were in dispute, 
which were the effective date of contract, wages, and the date of implementation of any wage 
increases, whether and when the Respondent would contribute 

to the Union™s funds, the length of the contract, whether the 
contract would include the evergreen clause and whether it 
would coincide with the indepe
ndent agreement or be for 3 years, as proposed, whether the arbitrator would be the office of 
the contract arbitrator or Howard Edelman. 
Apart from those open issues, by virtue of the Respondent™s 
October 8 letter and the parties conduct during subsequent ne-
gotiations, each and every clau
se in the apartment house 
agreement was proposed by the Respondent and agreed to by 
the Union.  Furthermore, the record establishes that the Re-
spondent did not raise, and no ot
her issues were discussed, during the negotiation sessions.  As the discussions of the con-
tract negotiations herein demonstrates, the Respondent failed to 
show that the Union conditioned reaching an agreement on any 

of the provisions that the Respondent complains of, that the strike was motivated by an unlawful object. 
When ascertaining if an ﬁobjectﬂ of a strike is unlawful, the 
United States Court of Appeals in Electrical Workers Local 480 v. NLRB
, 413 F.2d 1085 (D.C. Cir. 1969), held:  We agree that it would be impermissible for the Board to con-

clude from the secondary effect of picketing that it had a sec-
ondary object.  The two must be kept separate . . . .  A secon-
dary effect is but one evidentiary factor which may shed light 
on the object of the actors. 
 Thus the fact that a strike o
ccurs is not dispositive of the ob-jects of the strike even if as a consequence of the strike the 
                                                          
 88 Sturm testified that in McGill™s October 8 letter, McGill raised the 
question of whether the union security clause was legal.  Sturm stated 
that he pointed out to the Respondent during negotiations that the sec-
ond paragraph of that clause provides 
that in the event the clause is deemed unlawful for some reason, it would be interpreted only in a 
lawful manner.  As Sturm™s unrebutted testimony establishes, this was 
the only time that the issue of the union security clause arose during the 
entire course of negotiations.  Thereafter, it was a nonissue.  That the 
Respondent was satisfied with the Union™s response is further evi-
denced by the undisputed fact that
 the Respondent never proposed any 
language of its own to replace the union security clause in the agree-
ment. 
 PRATT TOWERS, INC. 41Employer may have entered into
 an agreement that would vio-
late Section 8(e) of the Act.  Moreover, in ascertaining the ob-
ject sought by the strike, it does not matter that the union for-
mulates its objectives as a demand.  ﬁThe parties well under-stood what alternative action was expected of the Company as a 
condition of the cessation of the picketing, without the neces-
sity of formulating the specific 
demand.  Nor is it of any impor-
tance that not all the objectives of the picketing were proscribed 
by Section 8(b)(4)(A).ﬂ
89The Respondent has alleged that Local 32B-32J violated 
Section 8(b)(3) and Section 8(b)(4)(ii)(A) of the Act by striking 
where an object of the strike was to compel the Employer to 
sign a collective-bargaining agreement containing a picket line 
clause and other mandatory a
nd non-mandatory clauses which 
are violative of Section 8(e) of the Act, and therefore the strike 
was unlawful. However, in 
General Longshore Workers ILA Local 1418 (New Orleans Steamship Association)
, 235 NLRB 161, 169 
(1978), in a decision affirmed by the Board, Administrative 

Law Judge Arthur Leff found:   Contrary to the General Counsel™s contention, I find that 
the record in this case does not support a finding of a violation 
of Section 8(b)(4)(ii)(A), separate and apart from the violation 
of Section 8(e) found above.  Section 8(b)(4)(ii)(A) to the ex-
tent here pertinent makes it an unfair labor practice for a labor 
organization:  to threaten, coerce, or restrain any person engaged in com-
merce . . . where . . . an object thereof is: 
(A)  forcing or requiring any employer . . . to enter into 
any agreement which is pr
ohibited by section 8(e). 
 Unlike Section 8(e) which prohibits 
voluntary agreements, 
Section 8(b)(4)(ii)(A) requires independent proof that the em-
ployer party was restrained and coerced. 
 Moreover, in ABC Outdoor Advertising, Inc., 169 NLRB 113 
(1968), Administrative Law Judge Thomas A. Ricci stated in his decision affirmed by the Board: 
  In support of its argument that Local 770 was striking 

unlawfully on April 24, the Respondent rests primarily upon 
those Board decisions holding that a union may not strike or 
picket to force the employer to agree to a written hot cargo 
contract provision.  I cannot find on the record here that this 
was the purpose of the strike; the true objectives could as well 
have been the many company demands from which the Union 
had refused to recede . . . .  This is supporting indication that 
the real disagreement which provoked the strike was a matter 
of money . . . .  No precedent has been cited for a proposition 
of law that whenever a union, at any stage of bargaining nego-
tiations, requests an unlawful hot cargo clause, any strike 
which follows is illegal regardless of how the respective posi-
                                                          
                                                           
89 ILWU Local 8 (General Ore, Inc.),
 126 NLRB 172, 173 (1960).  
Also see Mine Workers Local 1854 (Amax Coal Co.),
 238 NLRB 1583, 
1587 (1978).  ﬁThe fact that one of the objectives of the strike was 
lawful does not, in any way, diminish
 the fact that the other objective 
was unlawful.ﬂ 
tions of the parties may have changed in the intervening pe-
riod, and I do not believe this to be the law.90 In the instant case I cannot find that on the record the pur-
pose of the strike was to compel the Respondent to agree to the 
picket line clause or any other illegal clause in the independent 
agreement, as a major objective thereof, or as it seems to me 
even one of the apparent objectives of the strike.  The parties 
each knew full well what the independent agreement contained 
including the asserted contended clauses and yet most of these 
clauses were never a topic of discussion or controversy between 
the parties until the Respondent raised it as an issue after the 
striking employees sought to return to work and the Respondent 

filed an unfair labor practice charge with the Board.  Addition-
ally, McGill admitted that the ar
eas of contention between the 
parties were those included in
 his October 8, 1998 letter to Sturm.  The evidence herein shows that these areas in dispute, 
i.e., wages, benefits, arbitration provisions, and duration of the contract, were economic and the real disagreement that pro-
voked the strike. There is some Board precedent for finding that strikers who 
engage in an illegal strike are not protected by the Act.  
Mackay Radio & Telegraph Co
., 96 NLRB 740 (1951).  (The Board 

held that strikers forfeited the protection of the Act by engaging 
in a strike which was called for the purpose of requiring the 
employer to agree to an unlawful union-security clause.)  How-
ever, participation in an unlawful strike does not necessarily 
terminate the strikers™ employment
 relationship.  Id.  Further-
more, the Board in 
Mackay Radio and subsequent cases has limited its holding to the facts of that case.
91  Marquette Ce-ment Mfg. Co., 219 NLRB 549 (1975). It is well settled that, having made unconditional offers to re-
turn to work, the Respondent was obligated to immediately 
reinstate the strikers.  
Montauk Bus Co., 324 NLRB 1128, 1137 
(1997).  The Respondent™s conditioning reinstatement upon 
abandoning the Union and refusing to reinstate the strikers converted the economic strike into an unfair labor practice 
strike on March 11 and 15.  
F. L. Thorpe & Co., 
315 NLRB 147 (1994).  (The Board found that the employer™s statement to 

strikers that they had to resign from the union before they could 
return to work converted the economic strike into an unfair 
labor practice strike.)  Thus, even assuming for argument sake that the Union™s strike was motivated in part by an unlawful 
object, the circumstances do not warrant denying the strikers 
their special reinstatement rights as unfair labor practice strik-
ers.  
Colonial Haven Nursing Home, Inc., 218 NLRB 1007, 1011 (1975).  90 Citing MV Liberator, 136 NLRB 13, 20 (1962).  In that case the 
Board held: 
While one of the original objectives of the picketing was renewal of 
the Local 33 agreement, which cont
ained an unlawful union-security 
clause, . . . the record neither show
s that Local 33 was adamant in its 
union-security demand, nor that such demands were at any time a 
ma-jor objective of the picketing. 
91 The Board expressly excluded cases involving violence during an 
otherwise lawful strike from the 
Mackay holding.  
Marquette Cement Mfg. Co., 219 NLRB at 552.  In addition, Mackay Radio was not ap-plied where an employer charged that a union struck in violation of 
Sec. 8(b)(4)(D).  
Gimrock Construction, 326 NLRB 401 (1998). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 42The General Counsel also asserts that the Respondent con-doned any alleged misconduct by th
e strikers.  Under the doc-trine of condonation, even strikers engaged in serious miscon-duct may not be denied reinstatement.  
General Electric Co
., 292 NLRB 843 (1989); White Oak Coal, 295 NLRB 567, 570 (1989).  Board law provides that,  Condonation of unprotected activity ﬁwill not be readily in-
ferred, but must be based 
on clear, convincing and positive evidence that the employer has 
agreed to forgive such mis-
conduct and desires to continue
 the employerŠemployee re-
lationship as though no misconduct had occurred.  The Board 
does not look for any magic words suggesting the forgive-
ness, but it examines whether all the circumstances establish 
clearly and convincingly that the employer has agreed to 
ﬁwipe the slate cleanﬂ respecting any employee misconduct. 
 Virginia Mfg. Co., 310 NLRB 1261, 1272 (1993). Offering reinstatement to the accused striker, after the al-
leged misconduct and before the 
refusal to recall, condones the 
alleged misconduct.  White Oak Coal, 
supra at 570Œ571. General Counsel alleges that th
e record demonstrates that ﬁthe striking employees did not
 engage in any misconduct and 
that the Respondent™s defense is pretext.  Even assuming that 

the strikers did engage in mi
sconduct, General Counsel submits that the record establishes that the Respondent condoned any 
and all striker misconduct.ﬂ The credited testimony of Board Agent Sharon Chau estab-
lishes that on March 11, while se
rving as information officer, she called the Respondent™s counsel, Kevin McGill.  Chau in-
formed McGill that when several striking employees made 
unconditional offers to return to work, Eunice Johnson directed them to produce a letter from Local 32B-32J stating that the 
Union no longer represented the employees in order to return to 
work.  Chau testified that McGill responded that he had already 
spoken to Johnson and that the Respondent was prepared to 
reinstate the employees, that 
the Respondent needed several days in which to prepare a work schedule, and that the employ-
ees would receive a letter the following week regarding their 
returning to work. Chau™s testimony is substan
tiated by the March 11 informa-
tion inquiry form which according to office procedure, she 
immediately completed.  On 
the information inquiry form, 
Chau memorialized her conversa
tion with McGill, including his representation that the Respondent was prepared to reinstate the 
employees and would notify them 
of their work schedules the following week. Kevin McGill testified that he told Chau that he was going to 
recommend that the Respondent reinstate the strikers.  For the 

reasons set forth in the ﬁCredib
ilityﬂ section of this decision I 
discredit McGill™s denial that he told Chau that his client was going to reinstate the striking employees.  In contrast to the 
direct and forthright testimony of Chau, McGill™s responses 
appeared hostile and calculated. Moreover, Chau™s testimony 
is supported by the evidence 
that the employees did not then file an unfair labor practice 
charge because McGill advised Chau that the Respondent was 
going to reinstate them. However, critical to the doctrine of condonation is the as-
sumption that the employer representative who elects to forgive 
the strikers™ unprotected activity does so with the full knowl-
edge of all the alleged misconduct.  Circuit-Wise, Inc., 308 NLRB 1091 (1992).  While it appears that the Respondent was 
aware of some of the alleged acts of misconduct when McGill 
agreed to ﬁwipe the slate cleanﬂ and continue the employment 
relationship as if no misconduct had occurred, 
White Oak Coal, supra at 570Œ571, he was not aware of all the acts of alleged 

misconduct which the Respondent 
asserts was the basis for denying the striking employees 
reinstatement subsequently.  
Therefore I do not agree with the General Counsel that the re-cord establishes clearly and convincingly that the Respondent 
agreed to ﬁwipe the slate cleanﬂ respecting the striking employ-
ees alleged misconduct.  Virginia Mfg. Co., supra; Circuit-Wise, Inc., 
supra; White Oak Coal, supra. However, this does not change
 my finding herein that the 
Respondent failed to sustain its 
burden regarding its affirmative defense of alleged employee mi
sconduct, nor that the Respon-dent violated Section 8(a)(1) and (3) of the Act by failing and 
refusing to reinstate the striking employees. 
From all of the above, I find and conclude that the Respon-
dent™s defenses were either not relied on, pretextual and/or that the Respondent failed to carry its burden of proving its affirma-
tive defenses. Therefore the 
Respondent violated Section 8(a)(1) and (3) of the Act by failing to reinstate the striking 
employees. 
7.  Alleged violation of Section 8(a)( 2) of the Act The amendment to the consolidated complaint alleges that 
the Respondent violated Section 8(a)(2) of the Act by rendering 
unlawful assistance to Local 2 by volunteering to recognize 
Local 2 at a time when the Re
spondent™s employees were rep-
resented by Local 32B-32J. 
Section 8(a)(2) of the Act provides that it shall be an unfair 
labor practice for an employer 
ﬁto dominate or interfere with 
the formation or administration of any labor organization or 
contribute financial or other support to it . . . .ﬂ  A violation can 
arise from action taken in good faith without any intention of 
violating the Act.  
Ladies Garment Workers (Bernhard-
Altmann Texas Corp.) v. NLRB
, 366 U.S. 731 (1961).  Section 
8(a)(2) insures that employees designate a collective-bargaining 
representative of their own independent choice without inter-
ference by the employer, who might prefer dealing with an 
inside or less aggressi
ve outside labor organization.  Employer 
conduct that actively benefits a 
preferred outside labor organi-zation over an incumbent
92 or prefers one of two rival outside 
labor organizations,93 violates the Act, and generally falls 
                                                          
 92 Palmos Del Mar Co., 277 NLRB 71 (1985), enfd. 797 F.2d 39 (1st 
Cir. 1986); 
Independent Assn. of Steel Fabricators
, 231 NLRB 264 
(1977), enfd. denied in part 582 F.2d 135 (2d Cir. 1978), cert. denied 
439 U.S. 1130 (1979); 
Precision Carpet, Inc. 223 NLRB 329 (1976); 
and Arkay Packaging Corp., 221 NLRB 99 (1975). 
93 Ralco Sewing Industry
, 243 NLRB 438 (1979); 
Ravenwood Elec-
tric Corp., 232 NLRB 609 (1977
); and Hartz Mountain Corp., 228 
NLRB 492 (1977). 
 PRATT TOWERS, INC. 43within the definition of unlawful ﬁassistance.ﬂ
94  The Board evaluates the totality of an employer™s conduct in determining 
whether the ﬁnatural tendency of [that] support would be to 
inhibit employees in their choi
ce of a bargaining representa-tiveﬂ and to restrict the employees group in maintaining an 
arm™s-length relationship with an employer
.  Airstream, Inc.
, 288 NLRB 220 (1988). Soon after the certification of the Union as the bargaining representative of the Respondent™s unit employees, the Re-

spondent started to consider ways of getting rid of the Union.
95  The minutes of the closed meeting of the Respondent™s board 
of directors™ meeting of August 11, 1998, indicates that Joseph 
Gaggen, director of 
management for the management firm (Elm Management) which provides management personnel for the 
Respondent™s property, told the 
board that since no agreement as yet had been reached betw
een the Respondent and 32B-32J, the Board certified bargaining representative of the Respon-dent™s maintenance employees, 
Gaggen suggested that they 
keep the employees ﬁout of the 
Union altogether,ﬂ by offering 
them good salaries and good health benefits, ﬁand you will 
never have to deal with the Union again.ﬂ  After Brooks said 
that the Respondent was legally bound to Local 32B-32J, Gag-
gen responded that he would speak to a Zabinsky ﬁregarding a 
non-union.ﬂ  According to the minutes of the board of direc-
tors™ meeting on December 8, 1998, McGill in a telephone 
conversation, apparently with 
Eunice Johnson, suggested ﬁthat 
the Board indirectly propose to the staff the possibility of going 
to another Union, such as Local 670.ﬂ  McGill admitted having 
made such a suggestion and after a bargaining session with the Union, strongly suggested that 
the Respondent meet with the 
employees immediately to discuss the Union and ascertain what 
they wanted. 
Moreover, the tape recording and minutes of the March 16 
board of directors™ meeting shows that towards the end of the 
meeting the Respondent discussed the possibility of getting rid 
of Local 32B-32J and securing a different union.  McGill, at 

this meeting, stated that th
e employees can find another union 
or they can be nonunion.  When McGill asked whether Local 2, 

the employees prior union would be
 interested in taking them 
back as members, board of directors™ president, Valerie Brooks, responded that she had spoken to 
Carlos Stewart, president of Local 2, on the Respondent™s pr
emises who advised her that Local 2 would not take the men back.  The Respondent admits 
that it was totally aware duri
ng the above times that ﬁPratt Towers is committed to Local 32B-32J for a period of one year 
from the date of the Certification,ﬂ when it contacted Local 2. 
Therefore, I find and conclude
 from the above circumstances and the record evidence establishes that the Respondent™s con-
duct in considering to prolong negotiations for the entire certi-

fication year, without reaching an agreement, in approaching 
Local 2 and soliciting that union to again represent its employ-
                                                          
                                                           
94 Park Inn Home for Adults,
 293 NLRB 1082 (1989); 
Systems Man-agement, 292 NLRB 1078 (1989); 
United Artists Communications
, 280 
NLRB 1056 (1986); and 
Windsor Place Corp
., 276 NLRB 445 (1985). 
95 At the April 27, 1998 board of directors™ meeting Donohue rec-
ommended that the Respondent consider offering the employees an-
other union and dragging out negotiations with Local 32B-32J until the end of the certification year. 
ees and in volunteering, in effect, to recognize Local 2, as its employees bargaining representative if Local 2 agreed, and at a 
time when Local 2 no longer re
presented its unit employees, 
and when Local 32B-32J did, enjoying an irributable presump-
tion of majority support, that the Respondent rendered unlawful 
assistance to Local 2 in violation of Section 8(a)(2) of the 
Act.96 96 The Respondent objects to the amendments to the complaint alleg-
ing violations of Sec. 8(a)(2), (1), 
and (5) of the Act as being barred by 
Sec. 10(b) (6 months statute of 
limitations) and because there is no 
supporting charge.  The Respondent maintains that ﬁ[t]he nature of the 
8(a)(2) and (5) allegations
 could not be more different than the original 
8(a)(3) complaint.  Nor do the new 
allegations arise from the same 
basic fact pattern upon which the 8(a)(3) complaint is predicated.  
Therefore, these last minute allegations in the form of amendments to 
the complaint do not relate back
 to the original complaint.ﬂ 
I do not agree. 
In 
Nickles Bakery of Indiana the Board, citing 
NLRB v. Fant Milling Co., 360 U.S. 301, 309 (1959), held that ﬁConsistent with 
Fant Milling, the Board has long required a sufficient factual relationship between the 
specific allegations in the charge a
nd the complaint allegations.ﬂ  In 
Redd-I, Inc
., 290 NLRB 1115 (1988), the Board held that in deciding 
whether complaint amendments are cl
osely related to charge allega-
tions, it would apply the closely rela
ted test, comprised of the following 
factors.  First, the Board will l
ook at whether the otherwise untimely 
allegations involve the same legal th
eory as the allegations in the pend-
ing timely charge.  While this usually may involve the same section of 
the Act it is not necessary that the same section of the Act be invoked.  
Second, the Board will look at whether the otherwise untimely allega-
tions arise from the same factual circumstances or sequence of events 
as the pending timely charge.  Finally, the Board may look at whether a 
respondent would raise similar 
defenses to both allegations. 
The precedent relied on in Redd-I
 applies a similar closely related 
requirement to both initial complaints
 and amendments to complaints.  
See NLRB v. Dinion Coil Co., 201 F.2d 484, 491 (2d Cir. 1952).  
Davis Electrical Constructors, 291 NLRB 115, 116 fn. 9 (1988); 
Whitewood 
Maintenance Co., 292 NLRB 1159, 1169 (1989).  Thus, in this case 
while the same sections of the Act are not involved, the allegations 
therein satisfy the relatedness require
ment because they are predicated 
on essentially the same legal theory.  
Whitewood Maintenance Co., 
supra; 
Proctor 
& Gamble Mfg. Co. v. NLRB
, 658 F.2d 968, 984Œ985 
(4th Cir. 1981), cert. denied 459 U.S. 879 (1982).  Moreover, the new 

allegations clearly arise from the f
actual circumstances or sequence of 
events upon which the basic fact pattern of the 8(a)(3) complaint is 

predicated.  And lastly, the Respondent raises similar defenses to both 
the initial and amended complaints.  
Redd-I, Inc., 
supra at 116.  More-
over, the record reflects that the Respondent put in its defense to these 
allegations and refused an offer of an
 adjournment by the judge in order 
to meet these new alleged violations of the Act. 
As regards it™s additional defense to
 the allegation that it violated Sec. 8(a)(2) of the Act, the Respondent 
in its brief points to the fact that 
the only contact between Eunice Johnson and Local 2, occurred in 

August 1998, when she called to inquire
 about health coverage for the 
employees, and that she never discu
ssed nor offered to recognize Local 
2 on the Respondent™s behalf.  The Re
spondent then asserts that Pratt 
Towers, through Eunice Johnson did not unlawfully assist Local 2 in 
violation of Sec. 8(a)(2) of the Act.  Even accepting Johnson™s state-
ment as true, it does not affect my fi
nding of a violation of Sec. 8(a)(2) 
of the Act.  As set forth above, 
there is ample evidence without any 
reliance on Johnson™s contact with Local 2 to support a conclusion that 

the Respondent violated Sec. 8(a)(2) of the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 448.  The alleged violation of Section 8(a)(1) and (5) of the Act The second amendment to the consolidated complaint alleges 
that the Respondent violated Section 8(a)(1) and (5) of the Act 
by engaging in a predetermined and planned course of conduct 
designed to undermine the status of the Union as the exclusive 
bargaining representative of its unit employees, and to convince 
them that it would be futile to continue to support the Union 
and that it would be in their best interests to abandon the Union. 
Section 8(a)(5) of the Act establishes a duty between an em-
ployer and its employees™ barg
aining representative ﬁto enter 
into discussion with an open and fair mind and a sincere pur-
pose to find a basis of agreement.ﬂ  
Houston County Electric Cooperative, Inc., 285 NLRB 1213 (1987), citing 
Herman Sau-sage Co., 275 F.2d 229, 231 (5th Cir. 1960).  Section 8(d) of 
the Act requires the parties ﬁto meet at reasonable times and 

confer in good faith with respect to wages, hours, and other 
terms and conditions of employment, or the negotiation of an 
agreement . . . .ﬂ 
In determining whether an employer has engaged in bad-
faith bargaining, the Board examines the totality of the em-
ployer™s conduct, both away from 
and at the bargaining table.  
Masssilon Newspapers, 319 NLRB 349 (1995), supplemented 
320 NLRB 1029 (1996); Fairhaven Properties, 314 NLRB 763 (1994); Coal Age Service Corp., 312 NLRB 572 (1993); 
Coastal Electric Coop., 311 NLRB 1126 (1993); 
Optica Lee Boringuen, Inc., 307 NLRB 705 (1992).  A party remains free 
to bargain hard, but may not seek to frustrate the bargaining 
process.  Palace Performing Arts Center, 312 NLRB 950 (1993); Reichhold Chemicals, Inc., 288 NLRB 69 (1988), affd. in pertinent part sub nom. Teamsters Local 515 v. NLRB, 906 F.2d 719 (D.C. Cir. 1990); J. D. Lunsford Plumbing, 254 NLRB 1360 (1981); and West Coast Casket Co. 192 NLRB 624 (1971). In ascertaining whether a party has bargained in good faith, 
making a genuine effort to reach agreement, direct evidence of 
a party™s intent to frustrate the bargaining process is sometimes 
hard to find.  But the employer™s intent, after all, is the bench-
mark determination as to whether an employer is meeting its 
obligation under the Act and this 
can be evidenced by the em-
ployer™s actions both at and away
 from the bargaining table.  In order for nonbargaining misconduct to taint the bargaining 
process, there must be some nexus between the two, or the 
misconduct must be of such an egregious nature that only one 
conclusion can be drawn, that is
, that the employer intended to 
frustrate the bargaining process and not reach an agreement. 
The record evidence, including the Respondent™s minutes of 
the board of directors™ meetings, internal memoranda, man-ager™s reports, and the cassette tapes of the meetings of March 
16 and 23, 1999, clearly indicate that the Respondent engaged 
in a calculated course of conduct designed ﬁto render contrac-tual agreement an impossibility and to erode support of the 

Union among employees.ﬂ  
Smyth Mfg. Co
., 247 NLRB 1139 (1980).  It was the Respondent™s stated intent to drag out the 
negotiations until May 1, 1999, when the Union™s certification 
year ended and to undermine and eventually rid itself of the 
Union.  It appears from the record that starting in April 1998, 
soon after the Union was certified as the bargaining representa-
tive of its maintenance employ
ees, the Respondent considered various options to rid itself of the Union, such as offering the 
employees better wages and benef
its, another union to represent them and the dragging out of negotiations until the end of the 

certification year.
97  That the Respondent intended to drag out 
negotiations is established by 
the record.  When the Union 
modified some of its proposals, 
made counteroffers, and tried to address most of the Respondent
™s concerns, the Respondent 
rejected the Union™s offers out
right, and raised new and differ-
ent issues.  Moreover, the Respondent made no counterpropos-
als and did not change its proposal from its initial offer.  At the 
board of directors™ meeting 
on October 27, 1998, Brooks in-formed the board that a strike contingency plan should be pre-

pared ﬁjust in case staff chooses to go with the union and there is a strike.ﬂ  But the employees
 had already ﬁchose to go with 
the Unionﬂ approximately 5 months earlier when they elected 
Local 32B-32J as their exclusive bargaining representative. 
At the board of directors meeting on December 8, 1998, 
McGill suggested that the board indirectly propose to the staff 
that they go to another union, such as Local 670.  Further, 
McGill testified that after a ba
rgaining session he strongly sug-
gested that the Respondent meet with the men immediately to 
bring up the subject of the Union in an attempt to ascertain 
what they wanted. 
McGill spoke during the March 16, 1999 meeting regarding 
getting rid of the Union on May 1 or
 2, stating ﬁ[I]f they were 
to come back to work here, they could get rid of that union on 

May 1st or May 2nd . . . then they can find another or they can 
be non-union.ﬂ  At this meeting McGill queried whether or not 
Local 2, the maintenance employee™s prior union would be 
interested in taking the men back.  Whereupon, Brooks stated at 
the meeting that she had spoken to Carlos Stewart, president of 
Local 2, concerning whether or not he would take the men 

back.  This meeting between Brooks and Carlos Stewart took place on the premises. 
Johnson went even further than Brooks at the March 16, 
1999 meeting stating that they are going to prolong and delay 
the negotiations as much as possi
ble.  Johnson also stated that she hoped the men found new jobs during the course of the 
labor hearing, because then they would not want to come back 
to the Employer.  Brooks then started making plans for running 
the building with four employees. 
Additionally Brooks™ statement made during the March 23, 
1999 board of directors™ meeting is revealing as to the Respon-
dent™s position vis-à-vis the Union.  Brooks stated:  Because Kevin McGill said there was a possibility that the 
Union would walk away from that.  And I really hope it will 
                                                          
 97 Johnson admitted that at the Ap
ril 27, 1998 meeting, Donohue told 
the board that they should consider
 offering the sta
ff another union and 
dragging out the negotiations until the 
end of the certification year.  At the board of directors meeting 
of August 11, 1998, Gaggen who re-
placed Donohue suggested to the board that they keep the employees 
out of the Union by offering health 
benefits and better wages.  Gaggen 
also said he would look into the issue of a nonunion shop. 
Moreover, Johnson™s own notes of
 the negotiation sessions illus-trates an intent to bargain in bad faith until the anniversary date of the 
certification.  PRATT TOWERS, INC. 45happen once we start presenting our misconduct.  Because 
they™re going to have toŠall right, and then once the Union 
sees, that well, they started out with eight men, one man quit 
and now they™re down to seven men . . . they™re legally bound 
. . . they have to pay for legal representation . . . for these 6 
guys who aren™t [sic] even long term members . . . like Kevin 
said, they may walk away . . . . 
 Lastly is the fact that the Respondent demanded that the 
striking employees discontinue 
their support and association with the Union before they could be considered for reinstate-

ment to their jobs. 
Based upon the record evidence, it is clear that the Respon-
dent did not want Local 32B-32J as its employees collective-
bargaining representative because it was too costly.  Faced with 
the Board™s certification of the Union as its employees bargain-
ing representative, the Respondent embarked on a plan to rid 
itself of this Union by engaging in a predetermined course of 

conduct designed to undermine the status of the Union with the 
employees.  The Respondent never intended to bargain in good 
faith, dragging out the negotiations until the certification year 
was up, instigating the employees 
to consider a different union, requiring them to get letters disassociating themselves from the 
Union in order for reinstatemen
t and, raising insupportable and even pretextual reasons for denying the men their jobs back in 
the hope the Union and the striking employees who supported it 
would ﬁwalk away.ﬂ 
The Respondent asserts that it was the Union who bargained 
in bad faith not the reverse.  However, it should be remembered that even if the Union had demanded that the independent 
agreement be signed ﬁas is,ﬂ the parties including the Respon-
dent had already agreed during bargaining to those clauses 
aside from those listed in its Oc
tober 8 letter, it subsequently 
after impasse raised as illegal.  What does that say as to the 
good or bad faith bargaining of the Respondent. From all of the above I find and conclude that the Respon-
dent, by its actions herein, violated Section 8(a)(1) and (5) of 
the Act. IV.  THE EFFECTS OF THE UNFAIR LABOR PRACTICES ON COMMERCE The activities of the Respondent set forth in section III, 
above, found to constitute unfair labor practices occurring in 
connection with the operations of the Respondent described in 
section I, above, have a close, 
intimate, and substantial relation-ship to trade, traffic, and commerce among the several States 
and tend to lead to labor disputes burdening and obstructing 
commerce and the free flow thereof. 
V.  THE REMEDY Having found that the Respondent has engaged in certain un-fair labor practices, I shall recommend that it cease and desist 
therefrom and take certain affirmative action designed to effec-
tuate the policies of the Act. Having found that the Respondent unlawfully discharged 
striking employees Curtis Baile
y, Theorgy Brailsford, and 
Keith Robinson on March 11, 
1999, and Angel Venzen, Law-rence Folkes, and Jude Obaseki on March 15, 1999, the Re-
spondent shall be ordered to o
ffer them immediate reinstate-ment to their former positions, discharging if necessary any 

replacements hired since their terminations, and that they be 
made whole for any loss of earnings or other benefits by reason 
of the discrimination against them in accordance with the 
Board™s decision in F. W. Woolworth Co., 90 NLRB 289 (1980), with interest computed as in New Horizons for the Re-
tarded, 283 NLRB 1173 (1987).  See also Florida Steel Corp., 231 NLRB 651 (1977), and Isis Plumbing Co
. 138 NLRB 716 (1962). As part of the remedy sought, the General Counsel and the 
Union request an extension of the certification year in which 
the Respondent is ordered to bargain with the Union upon re-
quest, in good faith for ﬁthe period required byﬂ 
Mar-Jac Poul-
try Co., 
136 NLRB 785 (1962).  The Respondent, in effect, opposes this by asserting that it 
never failed or refused to bar-
gain in good faith with the Union but that it was the Union who 
bargained in bad faith. The Board has long held that where there is a finding that an 
employer, after a union™s certification, has failed or refused to 
bargain in good faith with that union, the Board™s remedy there-
fore ensures that the union has at least 1 year of good-faith 
bargaining during which its majority status cannot be ques-
tioned.  Mar-Jac Poultry, Inc.
, supra.  Also see
 National Medi-cal Hospital of Compton, 287 NLRB 149 (1987); Colfor, Inc., 282 NLRB 1173 (1987).  The measures taken by the Board to 

assure a period of good faith ba
rgaining generally includes an 
extension of the certification year for some period of time.  

Valley Inventory Service, 
295 NLRB 1163 (1989); Whisper Soft Mills, Inc., 267 NLRB 813 (1983), revd. on other grounds 754 F.2d 1381 (9th Cir, 1984); 
Mar-Jac Poultry, Inc
., supra.  How-
ever, in some situations, the 
Board will not extend the certifica-
tion year, but merely require bargaining on request for a rea-
sonable period of time.  G. J. Aigner Corp
., 257 NLRB 669 (1981); San Antonio Portland Cement, 277 NLRB 309 (1985); Libby Convalescent Center, 251 NLRB 817 (1980); Federal Pacific Electric Co., 215 NLRB 861 (1974). In assessing the appropriate remedy in these situations, it is 
necessary to ﬁtake into account the realities of collective-
bargaining negotiations by providing a reasonable period of 
time in which the Union and the Respondent can resume nego-
tiations and bargain for a contract without unduly saddling the 
employees with a bargaining representative that they may no 
longer wish to have represent them.ﬂ  Colfor, supra at 1175.  
Various factors are considered in making such an evaluation, 

including the nature of the violations found, Glomac Plastics, 234 NLRB 1309 (1978); G. J. Aigner
, supra; Libby, supra; the 
number and extent of collective-bargaining sessions, 
G. J. 
Aigner, supra; National Medical, supra; Colfor, supra; the im-
pact of the unfair labor practices upon the bargaining process, Colfor, supra; Valley Inventory
, supra; and the conduct of the Union during the negotiations, Briarcliff Pavillion, 260 NLRB 1374 (1982), enfd. mem. 725 F.2d 669 (3d Cir. 1983). In evaluating these factors, I conclude that a 1-year extension 
of the certification year is appropriate to start from the date of 
resumption of bargaining between the parties.  The Union was 
certified on April 21, 1998.  The Union and the Respondent 
held four bargaining sessions from August 26, 1998, to January 
7, 1999.  As indicated herein it appears that the Respondent 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 46engaged in bad-faith bargaining intending to draw out the nego-
tiations to allow for the expiration of the certification year and 
tending to undermine the Union™s representational status, while outwardly pretending to negotiate in good faith.  Moreover, the 
Respondent engaged in most egregious unfair labor practices, unlawfully refusing to reinstat
e and discharging its striking employees, and in seeking and a
ssisting another union to repre-
sent its employees in the attempt to rid itself of a lawfully certi-
fied but unwanted Union. The Board has also held that the certification year should be 
extended in cases in which the employer has engaged in perva-
sive and extensive illegal practices that commenced at the out-
set of bargaining, and when the employer has unlawfully en-
couraged employees to decertify the union.  
Frank Leta Honda, 321 NLRB 482 (1996). From all of the above, I find and conclude that a 1-year ex-
tension of the certification year, 
will provide the parties with a reasonable period of time for negotiations without unduly sad-
dling the employees with a bargaining representative that they 
no longer support.  
Industrial Chrome Co., 306 NLRB 79 fn. 2 (1992); Den-Tal-Ez, Inc., 303 NLRB 968 fn. 2 (1991); Colfor Inc., 282 NLRB 1173 (1987).  Moreover, while the certification 
year will be extended for 1-year, the Respondent™s duty to bar-

gain will not necessarily stop when the certification expires
.  Colfor, Inc., supra, and cases cited therein. 
In addition the Respondent will be ordered to resume nego-
tiations with the Union upon request and bargain collectively in 
good faith concerning wages, hours, and other terms and condi-
tions of employment, and for 1-year thereafter, and if an under-
standing is reached embody it in a written agreement.  
South Carolina Baptist Ministries, 310 NLRB 156 (1993); Hydro-therm, 302 NLRB 990 (1991); Glomac Plastics, supra. Additionally, the Union seeks reimbursement for any ex-
penses incurred as a result of th
e violations of the Act by the 
Respondent, ﬁincluding but not limited to all legal fees incurred by the Union in bargaining and pursuing this claim.ﬂ
98  The 
Union asserts that the Respondent ﬁentered into negotiations 
with a preconceived position to delay, stall, and frustrate the 

Union, so as to have the ability to cause the employees to de-
certify the Union after a year of fruitless negotiations.ﬂ 
In Winn-Dixie Stores, Inc., 224 NLRB 1418, 1420Œ1421 (1976) the Board stated:  In Hecks, Inc
., 215 NLRB 765 (1974), the Board reviewed and fully considered the question of the award of litigation 
expenses and court costs to a charging party.  In our decision 
in Heck™s, we reaffirmed our position
9 that the award of litiga-tion expenses, except in extraordinary circumstances involv-
ing frivolous defenses, would discourage respondents from 
gaining access to the appropriate forum in order to fully liti-
gate ﬁdebatableﬂ defenses. 
 ________________________________________ 9  Tiidee Products, Inc., 194 NLRB 1234, 1236 (1972); 196 NLRB 158 
(1972). 
                                                           
                                                           
98 The General Counsel did not request such reimbursement here, 
nor does he take a position on the Uni
on™s request for reimbursement of 
its reasonable litigation and negotiation expenses. The Union contends that:  Against the background of the Employer™s conduct, one can 
easily conclude that all Union 
efforts at meeting and negotiat-
ing a collective bargaining agreement were for naught.  The 

Employer entered into negotia
tions with a preconceived posi-
tion to delay, stall and frustrate 
the Union, so as to have the 
ability to cause the employees to decertify the Union after a 
year of fruitless negotiations.  Reimbursement of these ex-
penses would not be punitive, but will merely restore the 
status guo.  However, I am not persuaded th
at a proper application of the Heck™s principle warrants granting the Union™s request for re-
imbursement of its litigation and negotiation expenses here. 
In Retlaw Broadcasting, 324 NLRB 1148 (1997), the Board held:  It is well settled that the assessment of costs against a Re-
spondent is an extraordinary remedy not ordinarily imposed.  
Heck™s, Inc
., 215 NLRB 765 (1974); 
Tiidee Products, 194 NLRB 1234 (1972), enfd. as modified 502 F.2d 349 (D.C. 
Cir. 1974), cert. denied 421 U.S. 791 (1975).  As long as the 
defenses raised by the respondent
 are ﬁdebatableﬂ rather than ﬁfrivolous,ﬂ this remedy is in
appropriate, even where the Re-spondent had engaged in ﬁclearly aggravated and pervasive 
misconduct,ﬂ or a ﬁflagrant repetition of conduct previous 
found unlawful.ﬂ  Mt. Airy Psychiatric Center, 230 NLRB 668, 681 (1977).  Under this standard, I find that extraordinary remedies in this 
case are unwarranted.
99The Union also seeks a broad Order herein requiring the Re-
spondent ﬁto cease and desist from violating the Act ‚in any 
other manner™ﬂ citing Hickmott Foods, 242 NLRB 1357 (1979).  
The Board in Hickmott Foods stated that an order is warranted 
only when a respondent is shown to have a proclivity to violate 
the Act or has engaged in such egregious or widespread mis-
conduct as to demonstrate a general disregard for the employ-
ees™ fundamental statutory rights. 
 While it is true that the Re-
spondent bargained in bad faith, unlawfully encouraged em-
ployees to decertify the Union and refused to reinstate strikers, 
I do not believe the Respondent
 meets the standard under Hickmott and therefore a broad injunctive order is not war-
ranted herein. Therefore, because of the nature of the unfair labor practices 
found here, and in order to make effective the interdependent 

guarantees of Section 7 of the Act, I recommend that the Re-
spondent be ordered to refrain from in any like or related man-
ner abridging any of the rights guaranteed employees by Sec-
tion 7 of the Act.  The Responde
nt should also be required to post the customary notice. 
 99 In accord see McGuire Steel Erection, Inc
., 324 NLRB 221 
(1997); 
Adam Wholesalers, Inc., 
322 NLRB 313 (1996).  (In 
Adam 
Wholesalers
, the Board held that a respondent™s defenses will generally 
be considered debatable rather than 
frivolous, if they turn on issues of 
credibility.)  Contrast Harowe Servo Controls, 250 NLRB 958 (1980); 
Wallman Industries, Inc
., 248 NLRB 325 (1980). 
 PRATT TOWERS, INC. 47CONCLUSIONS OF LAW 1.  Pratt Towers, Inc. is an employer engaged in commerce 
within the meaning of Section 2(
2), (6), and (7) of the Act. 2.  The Union is a labor orga
nization within the meaning of Section 2(5) of the Act. 3.  All full-time and regular part-time building service em-
ployees employed by the Respondent at its 333 Lafayette Ave-
nue, Brooklyn, New York facility, excluding all guards and 
supervisors as defined in the Act constitute a unit appropriate 
for the purposes of collective ba
rgaining within the meaning of Section 9(b) of the Act. 4.  At all times material herein, the Union has been, and is 
now, the exclusive bargaining representative of all employees 
in the appropriate unit for purposes of collective bargaining 
within the meaning of Section 9(a) of the Act. 
5.  At all material times th
e following named persons have 
been agents of the Respondent, 
acting on its behalf, or supervi-sors of the Respondent within the meaning of Section 2(11) of 
the Act:  Eunice Johnson (site ma
nager), Valerie Brooks (board of directors president), Faythe Gaskin (assistant secretary of the 
board of directors), and Joan Newsome-White (board of direc-
tors™ member). 6.  From February 22 to Ma
rch 15, 1999, the Respondent™s employees, Keith Robinson, Lawrence Folkes, Theorgy Brails-
ford, Curtis Bailey, Angel Ven
zen, and Jude Obaseki engaged in a strike. 
7.  On March 11 and 15, 1999, 
the striking employees made 
unconditional offers to return to their former positions of em-
ployment, and the Union, on 
March 16, 1999, made an uncon-ditional offer on behalf of the striking employees to return to 
their former jobs. 8.  The Respondent has failed to
 carry its burden in establish-
ing its affirmative defense that
 the striking employees engaged 
in misconduct of sufficient seriousness to deny them reinstate-

ment to their former positions. 9.  The Respondent has failed to
 carry its burden in establish-
ing its affirmative defense that the strike engaged in by the 
striking employees was unlawful,
 since its object was to com-
pel the Respondent to sign a ba
rgaining contract containing illegal clauses in violation of the Act and that the Union bar-
gained in bad faith, therefore the Respondent did not have to 
reinstate its striking employees. 
10.  By unlawfully discharging 
and refusing to reinstate its 
striking employees unless and until they abandoned their sup-
port for the Union the Respondent has engaged in unfair labor 
practices within the meaning of 
Section 8(a)(1) and (3) of the Act. 
11.  By rendering unlawful assistance to Local 2 by seeking 
out and volunteering to recognize Local 2 as the bargaining 
representative of its unit employees, at a time when the Re-
spondent™s employees were repr
esented by Local 32B-32J, the 
Respondent engaged in unfair labor practices within the mean-
ing of Section 8(a)(2) of the Act. 12.  By engaging in a predeter
mined and planned course of conduct designed to undermine the status of the Union as the 
exclusive bargaining representative of the Respondent™s em-ployees, and to convince the employees that it would be futile 
to continue to support the Union and in their best interests to 
abandon the Union, the Respondent engaged in unfair labor 
practices within the meaning of 
Section 8(a)(1) and (5) of the Act. 
13.  The aforesaid unfair labor practices constitute unfair la-
bor practices affecting commerce within the meaning of Sec-
tion 2(6) and (7) of the Act. [Recommended Order omitted from publication.] 
 